ACCEPTED
                                                                              13-14-00560-CV
                                                                THIRTEENTH COURT OF APPEALS
                                                                      CORPUS CHRISTI, TEXAS
                                                                         3/16/2015 6:41:05 PM
                                                                            DORIAN RAMIREZ
                                                                                       CLERK

                     NO. 13-14-00560-CV
           IN THE COURT OF APPEALS OF TEXASFILED IN
                                      13th COURT OF APPEALS
            THIRTEENTH APPELLATE DISTRICT
                                   CORPUS CHRISTI/EDINBURG, TEXAS
            AT CORPUS CHRISTI AND EDINBURG
                                                3/16/2015 6:41:05 PM
                             *****               DORIAN E. RAMIREZ
                                                        Clerk
           COASTAL MOTORCARS LTD.
     (formerly d/b/a BMW OF CORPUS CHRISTI),
                       Appellant

                                 v.

   MARY LOU BROWN and MARY ALICE GARCIA,
                 Appellees
                             *****
                   Brief of Appellant
                             *****
                            th
      On appeal from the 214 District Court, Nueces County
                   Hon. Jose Longoria, Judge
                  Cause No. 2013-DCV-0520-F
                             *****
                                 Brian Miller
                                 State Bar No. 24002607
                                 ROYSTON RAYZOR
                                 VICKERY & WILLIAMS L.L.P.
                                 Frost Bank Plaza, Suite 1300
                                 802 N. Carancahua St.
                                 Corpus Christi, TX 78401
                                 Tel. No. (361) 884-8808
                                 Fax No. (361) 884-7261
                                 E-mail: brian.miller@roystonlaw.com

                                 Counsel for Appellant

ORAL ARGUMENT REQUESTED
            IDENTITY OF PARTIES AND COUNSEL
      Pursuant to Rule of Appellate Procedure 38.1(a), appellant Coastal

Motorcars Ltd. provides this list of parties and counsel:

APPELLANT:                             Coastal Motorcars Ltd. (formerly d/b/a
                                       BMW of Corpus Christi)

COUNSEL FOR APPELLANT:                 Brian Miller
                                       ROYSTON RAYZOR
                                       VICKERY & WILLIAMS L.L.P.
                                       Frost Bank Plaza, Suite 1300
                                       802 N. Carancahua St.
                                       Corpus Christi, TX 78401
                                       Tel. No. (361) 884-8808
                                       Fax No. (361) 884-7261

                                       Patrick L. Beam
                                       (former trial court counsel)
                                       LAW OFFICE OF PATRICK L. BEAM
                                       924 Leopard St.
                                       Corpus Christi, TX 78401
                                       Tel. No. (361) 698-3637
                                       Fax No. (210) 800-9957

                                       Eric Stewart
                                       (former trial court counsel)
                                       HUSEMAN & STEWART
                                       615 N. Upper Broadway St.
                                       Suite 2000
                                       Corpus Christi, TX 78478
                                       Tel. No. (361) 883-3563
                                       Fax No. (361) 883-0210

APPELLEES:                             Mary Alice Garcia
                                       Mary Lou Brown




                                       i
COUNSEL FOR APPELLEES:   Denny Barre
                         ANDERSON LEHRMAN
                         BARRE & MARAIST L.L.P.
                         Gaslight Square, Suite 1
                         1001 Third St.
                         Corpus Christi, TX 78404
                         Tel. No. (361) 884-4981
                         Fax. No. (361) 883-4079




                         ii
                                TABLE OF CONTENTS
IDENTITY OF PARTIES AND COUNSEL .................................................. i

INDEX OF AUTHORITIES ......................................................................... vi

STATEMENT OF THE CASE .................................................................... xii

STATEMENT REGARDING ORAL ARGUMENT ................................. xiii

ISSUES PRESENTED ................................................................................ xiv

STATEMENT OF FACTS ............................................................................. 1

   I. Despite a conclusory summary judgment motion and evidence that
   Coastal Motorcars did not receive notice, Plaintiffs obtained a no-
   response summary judgment. ...................................................................... 1

   II. Plaintiff Brown purchased a BMW 528i from Coastal Motorcars,
   and Plaintiffs assert that problems arose after the sale. .............................. 3

   III. Plaintiffs sued Coastal Motorcars and, after Coastal Motorcars’
   counsel withdrew, obtained the summary judgment. .................................. 4

   IV. Coastal Motorcars unsuccessfully moved for a new trial. .................... 6

SUMMARY OF THE ARGUMENT ............................................................. 8

ARGUMENT .................................................................................................. 9

   I. The trial court erred by granting summary judgment on a motion that
   did not state grounds for the judgment. ....................................................... 9

      A. A trial court cannot grant a traditional summary judgment by
      default; rather, the motion must state sufficient grounds and have
      sufficient evidentiary support. .................................................................. 9

      B. The grounds must be in the motion itself and must show how the
      evidence establishes or negates the elements of a claim or defense. .... 10

      C. Plaintiffs’ motion for summary judgment did not state any grounds
      that would establish any of their liability theories. ............................... 14



                                                     iii
  D. Plaintiffs’ motion did not support a damages award. ...................... 15

     1. The trial court could not award damages on a motion that neither
     requested damages nor stated grounds for a damages award. ........... 15

     2. Because the alleged damages are unliquidated, any error as to
     damages requires a reversal of the entire summary judgment. ......... 17

  E. Because Plaintiffs’ motion did not state any ground for attorney fees,
  the trial court erred by awarding attorney fees. .................................... 21
II. Plaintiffs’ evidence did not establish a right to summary judgment. ... 21

  A. The movant’s evidence – not the lack of a response – must establish
  the right to summary judgment. ............................................................. 21

  B. As to damages, Plaintiffs did not show the absence of a genuine issue
  of material fact and a right to judgment as a matter of law. ................. 22

     1. Because Plaintiffs did not establish a right to summary judgment
     on the amount of their economic damages, the summary judgment
     must be reversed. ............................................................................... 23

     2. Because DTPA additional damages cannot be proven as a matter
     of law, the summary judgment must be reversed. ............................. 28

  C. Plaintiffs did not establish a right to summary judgment on any of
  their 16 causes of action. ....................................................................... 29

     1. Deceptive Trade Practices Act ...................................................... 29

     2. Breach of contract .......................................................................... 35

     3. Negligence and gross negligence .................................................. 36

     4. Fraud, fraud by nondisclosure, and negligent misrepresentation .. 38

     5. Unconscionability .......................................................................... 42

     6. Conversion ..................................................................................... 42




                                                 iv
         7. Quantum meruit, quasi contract, assumpsit, detrimental reliance,
         promissory estoppel, unjust enrichment, and money had and
         received .............................................................................................. 44

     D. Plaintiffs did not establish a right to summary judgment on liability
     for DTPA additional damages. .............................................................. 49

     E. Unless Plaintiffs established a right to summary judgment on a
     theory that permits recovery of attorney fees, the award of attorney fees
     is error.................................................................................................... 50
  III. The trial court abused its discretion by not setting the summary
  judgment aside. .......................................................................................... 51

     A. Due process requires setting aside the summary judgment. ............. 51

     B. The trial court also abused its discretion by not setting aside the
     summary judgment for excusable accident or mistake. ......................... 59

         1. The Court may have to decide whether to apply the three-part
         Craddock test or the two-part Carpenter test. ................................... 59

         2. Coastal Motorcars’ motion for new trial satisfied both tests. ....... 63

CONCLUSION AND PRAYER FOR RELIEF ........................................... 66

CERTIFICATE OF SERVICE ..................................................................... 68

CERTIFICATE OF WORD-COUNT COMPLIANCE ............................... 69




                                                        v
                                 INDEX OF AUTHORITIES
Cases
Amedisys Inc. v. Kingwood Home Health Care L.L.C., 437 S.W.3d 507
 (Tex. 2014) ..................................................................................... 10, 21-22

Amoco Production Co. v. Smith, 946 S.W.2d 162 (Tex. App. – El Paso 1997,
 no writ) ........................................................................................... 46-47, 51

Badall v. Durgapersad, No. 9-08-188-CV, 2009 WL 857995 (Tex. App. –
 Beaumont 2009, no pet.) ......................................................... 20, 23, 28, 33

Bank of Am. N.A. v. Eisenhauer, No. 13-09-4-CV, 2010 WL 2784031 (Tex.
 App. – Corpus Christi July 15, 2010, no pet.)...................................... 12-15

Barclay v. Burge, 245 S.W.2d 1021 (Tex. Civ. App. – Beaumont 1952, no
 writ) ........................................................................................................... 23

Bay Area Healthcare Group Ltd. v. McShane, 239 S.W.3d 231 (Tex. 2007)
  ................................................................................................................... 55

Becerra v. Ball, No. 13-10-361-CV, 2011 WL 3366361 (Tex. App. – Corpus
  Christi Aug. 4, 2011, no pet.) ............................................................... 13-14

BMW of N. Amer. Inc. v. Gore, 517 U.S. 559, 570 (1996) ........................... 37

Buc-ee’s Ltd. v. Hribek, No. 3-08-120-CV, 2009 WL 5149922 (Tex. App. –
 Austin Dec. 31, 2009, no pet.)............................................................. 18, 20

Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682 (Tex. 2002)
  .................................................................................................. 60, 61-64, 66

Chilton Ins. Co. v. Pate & Pate Enterps. Inc., 930 S.W.2d 877 (Tex. App. –
 San Antonio 1996, writ den.) .................................................................... 35

City of Houston v. Clear Creek Basin Auth., 589 S.W.2d 671 (Tex. 1979) . 11

Clear Lake Ctr. L.P. v. Garden Ridge L.P., 416 S.W.3d 527 (Tex. App. –
  Houston [14th Dist.] 2013, no pet.) ............................................................ 19

Colvin v. Red Steel Co., 682 S.W.2d 243 (Tex. 1984) ................................. 36



                                                          vi
Corpus Christi Day Cruise L.L.C. v. Christus Spohn Health Sys. Corp., 398
S.W.3d 303 (Tex. App. – Corpus Christi 2012, pet. den.) ........................ 51

Craddock v. Sunshine Bus Lines Inc., 133 S.W.2d 124 (Tex. 1939) ...... 59-64

Currey v. Lone Star Steel Co., 676 S.W.2d 205 (Tex. App. – Fort Worth
 1984, no writ) ............................................................................................ 42

Doctors Hosp. 1997 L.P. v. Sambuca Houston L.P., 154 S.W.3d 634 (Tex.
 App. – Houston [14th Dist.] 2004, pet. abated) ................................... 49, 51

Edlund v. Bounds, 842 S.W.2d 719 (Tex. App. – Dallas 1992, writ den.) .. 43

Equistar Chems. L.P. v. Dresser-Rand Co., No. 14-02-874-CV, 2008 WL
850132 (Tex. App. – Houston [1st Dist.] Apr. 1, 2008, no pet.) ............... 20

Estrada v. Dillon, 44 S.W.3d 558 (Tex. 2001) ............................................. 19

Fed. Land Bank Assn. v. Sloane, 825 S.W.2d 439 (Tex. 1991) ................... 39

Ford Motor Co. v. Ledesma, 242 S.W.3d 32 (Tex. 2007)...................... 34, 38

Fortune Production Co. v. Conoco Inc., 52 S.W.3d 671 (Tex. 2000) .... 45-46

Garcia v. Escobar, No. 13-13-268-CV, 2014 WL 1514288 (Tex. App. –
 Corpus Christi Apr. 15, 2014, pet. den.) ................................................... 52

Garcia v. Lucero, 366 S.W.3d 275, 281 (Tex. App. – El Paso 2012, no pet.)
  .............................................................................................................. 48-49

Green Tree Fin. Corp. v. Garcia, 988 S.W.2d 776 (Tex. App. – San Antonio
 1999, no pet.) ............................................................................................. 20

Heldenfels Bros. Inc. v. City of Corpus Christi, 832 S.W.2d 39 (Tex. 1992)
  ............................................................................................................. 45, 47

Henry S. Miller Co. v. Hamilton, 813 S.W.2d 631 (Tex. App. – Houston [1st
 Dist.] 1991, no writ) ............................................................................ 19, 28

Henry Schein Inc. v. Stromboe, 102 S.W.3d 675 (Tex. 2003) ..................... 34

Horizon Shipbldg. Inc. v. BLyn II Holding L.L.C., 324 S.W.3d 840 (Tex.
 App. – Houston [14th Dist.] 2010, no pet.) ................................................ 39



                                                         vii
In re Dillard Dept. Stores Inc., 198 S.W.3d 778 (Tex. 2006) ...................... 59

In re FirstMerit Bank N.A., 52 S.W.3d 749 (Tex. 2001).............................. 38

In re Whataburger Restaurants L.P., 429 S.W.3d 597 (Tex. 2014) ....... 30-31

Jim Walter Homes Inc. v. Valencia, 690 S.W.2d 239 (Tex. 1985) .............. 28
Jones v. Zearfoss, _ S.W.3d _, No. 4-14-83-CV, 2015 WL 101592 (Tex.
  App. – San Antonio 2015, no pet. hist.) .................................................... 40

Kerlin v. Arias, 274 S.W.3d 666 (Tex. 2008) ............................................... 26

L.M. Healthcare Inc. v. Childs, 929 S.W.2d 442 (Tex. 1996) ....................... 6

Leyendecker & Assocs. Inc. v. Wechter, 683 S.W.2d 369 (Tex. 1984) .. 17, 26

Maan v. First ATM Inc., No. 3-06-698-CV, 2008 WL 5210923 (Tex. App. –
 Austin Dec. 12, 2008, no pet.)............................................................. 12, 14

Madisonville State Bank v. Canterbury Stuber Elder Gooch & Surratt P.C.,
 209 S.W.3d 254 (Tex. App. – Dallas 2006, no pet.) ............................ 11-15

Mathis v. Lockwood, 166 S.W.3d 743 (Tex. 2005) .................... 53, 58, 61, 64

McConnell v. Southside I.S.D., 858 S.W.2d 337 (Tex. 1993) ......10-11, 15-16

Melody Home Mfg. Co. v. Barnes, 741 S.W.2d 349 (Tex. 1987) ........... 32-33

MMP Ltd. v. Jones, 710 S.W.2d 59 (Tex. 1986) .......................................... 11

Muston v. Nueces County Sheriff’s Dept., 122 S.W.3d 469 (Tex. App. –
 Corpus Christi 2003, no pet.) .................................................................... 17

Nabors Drilling U.S.A. Inc. v. Escoto, 288 S.W.3d 401 (Tex. 2009) .......... 36

Newsom v. State, 922 S.W.2d 274 (Tex. App. – Austin 1996, writ den.) .... 18

Okorafor v. Lewis, No. 14-08-130-CV, 2010 WL 1343125 (Tex. App. –
 Houston [14th Dist.] Apr. 6, 2010, no pet.) ......................................... 20, 23

Peralta v. Heights Med. Ctr. Inc., 485 U.S. 80 (1988)..................... 52, 58, 61

Preston Reserve L.L.C. v. Compass Bank, 373 S.W.3d 652 (Tex. App. –
  Houston [14th Dist.] 2012, no pet.) ............................................................ 25

                                                viii
Profitlive Partnership v. Surber, 248 S.W.3d 259 (Tex. App. – Fort Worth
  2007, no pet.) ....................................................................................... 22, 27

Rente Co. v. Truckers Express Inc., 116 S.W.3d 326 (Tex. App. – Houston
  [14th Dist.] 2003, no pet.) .......................................................................... 43

Rhone-Poulenc Inc. v. Steel, 997 S.W.2d 217 (Tex. 1999) .................... 10, 22

Rizkallah v. Conner, 952 S.W.2d 580 (Tex. App. – Houston [1st Dist.] 1997,
  no writ) ................................................................................................ 41, 50

Scholtz v. Sigel, 601 S.W.2d 516 (Tex. Civ. App. – Dallas 1980, no writ)
  ................................................................................................................... 18

Science Spectrum Inc. v. Martinez, 941 S.W.2d 910 (Tex. 1997)............. 9-10

Shell Oil Co. v. Humphrey, 880 S.W.2d 170 (Tex. App. – Houston [14th
  Dist.] 1994, writ den.) ............................................................................... 38

Smith v. Holmes, 53 S.W.3d 815 (Tex. App. – Austin 2001, no pet.).... 52, 59

Southwestern Bell Tel. Co. v. FDP Corp., 811 S.W.2d 572 (Tex. 1991)..... 35

SPT Fed. Credit Union v. Big H Auto Auction Inc., 761 S.W.2d 800 (Tex.
  App. – Houston [1st Dist.] 1988, no writ).................................................. 24

Tactical Air Defense Servs. Inc. v. Searock, 398 S.W.3d 341 (Tex. App. –
  Dallas 2013, no pet.)............................................................................ 56, 59
Taylor v. Bewley, 56 S.W. 746 (Tex. 1900) ................................................. 18

Tex. Dept. of Transp. v. Crockett, 257 S.W.3d 412 (Tex. App. – Corpus
  Christi 2008, pet. den.) ........................................................................ 36, 43

Torres v. Garcia, No. 4-11-822-CV, 2012 WL 3808593 (Tex. App. – San
  Antonio Aug. 31, 2012, no pet.) .......................................................... 16, 21

TransAm. Natural Gas Corp. v. Powell, 811 S.W.2d 913 (Tex. 1991) ....... 54

Trebesch v. Morris, 118 S.W.3d 822 (Tex. App. – Fort Worth 2003, pet.
  den.) ..................................................................................................... 16, 21

Warren v. U.S. Bank N.A., No. 2-08-256-CV, 2009 WL 485677 (Tex. App. –
 Fort Worth Feb. 26, 2009, no pet.) ...................................................... 12, 14

                                                          ix
Wheeler v. Green, 157 S.W.3d 439 (Tex. 2005) .................................... 53, 60

Willis v. Donnelly, 118 S.W.3d 10 (Tex. App. – Houston [14th Dist.] 2003),
 aff’d in part and rev’d in part, 199 S.W.3d 262 (Tex. 2006) ................... 18

Statutes
TEX. ACTS (75th Leg.), Ch. 887 (1997) ......................................................... 54

TEX. BUS. & COM. CODE §17.45 ............................................................. 31, 49

TEX. BUS. & COM. CODE §17.46 ........................................................ 29-30, 65

TEX. BUS. & COM. CODE §17.50 ........................................... 28, 30, 34, 49, 51

TEX. BUS. & COM. CODE §2.313 ................................................................... 33

TEX. BUS. & COM. CODE §2.314 ................................................................... 32

TEX. BUS. & COM. CODE §2.714 ................................................................... 18

TEX. BUS. ORG. CODE §5.201 ....................................................................... 57

TEX. BUS. ORG. CODE §5.202 ....................................................................... 55

TEX. CIV. PRAC. & REM. CODE §30.015 ............................................ 53-54, 58

TEX. CIV. PRAC. & REM. CODE §38.001 ....................................................... 51

Rules
TEX. DISC. R. PROF. CONDUCT 1.15 .............................................................. 56

TEX. R. APP. P. 44.1 ......................................................... 17, 19-20, 27, 63, 66

TEX. R. CIV. P. 10.......................................................................................... 56

TEX. R. CIV. P. 166a ............................................... 9, 11-12, 14, 22, 27, 29, 31

TEX. R. CIV. P. 21a ........................................................................................ 57

TEX. R. CIV. P. 329b.................................................................................. 6, 63

Other Authorities



                                                      x
BLACK’S LAW DICTIONARY (10th ed.) ........................................................... 48




                                              xi
                    STATEMENT OF THE CASE
      Mary Alice Garcia and Mary Lou Brown (“Plaintiffs”) sued Coastal

Motorcars on various causes of action arising from the purchase of a used

car. C.R. 6 (pet.). The trial court (Hon. Jose Longoria, 214th District Court,

Nueces County) granted Plaintiffs’ motion for summary judgment and

awarded damages, attorney fees, and interest. C.R. 415-416 (order). Because

Coastal Motorcars did not receive Plaintiffs’ motion and accompanying

notice of hearing, Coastal Motorcars made a motion for new trial and asked

that the trial court vacate the summary judgment. C.R. 421. The trial court

initially granted the motion, C.R. 450, before withdrawing the order that

granted the motion. C.R. 459.

      Coastal Motorcars appeals from the trial court’s judgment. C.R. 460;

see also Am. Not. of Appeal (filed Dec. 15, 2014).




                                     xii
       STATEMENT REGARDING ORAL ARGUMENT
      In the first 12 pages of this brief’s argument section, Coastal

Motorcars demonstrates two errors that are apparent on the face of Plaintiffs’

motion for summary judgment. See below, at 9-20. The Court’s analysis can

stop there, with its review of the record essentially confined to that seven-

page motion and the trial court’s summary judgment order.

      Assuming the Court stops there, oral argument would provide little

benefit to the case.

      The appellate rules do not contemplate the presentation of issues

seriatim over multiple briefs. Therefore, out of caution, Coastal Motorcars

has briefed additional issues – including the sufficiency of the evidence to

support a summary judgment, see below, at 21-50, and whether the failed

delivery of Plaintiffs’ summary judgment motion and notice of hearing

require setting the summary judgment aside. See below, at 51-66. Because

those additional issues address additional parts of the record, oral argument

may aid the Court’s decisional process on those issues.




                                     xiii
                  ISSUES PRESENTED
The following issues are presented by this appeal:

   1. Did the trial court commit any error by awarding the
   summary judgment? Do the errors require reversal of the
   entire summary judgment, or can the summary judgment
   be affirmed or reformed in any part? See below, at 9-51.

   2. Did the trial court abuse its discretion by not setting
   the summary judgment aside after Coastal Motorcars
   made its motion for new trial? See below, at 51-66.




                              xiv
                       STATEMENT OF FACTS
I. Despite a conclusory summary judgment motion and evidence that
Coastal Motorcars did not receive notice, Plaintiffs obtained a no-
response summary judgment.

      Mary Alice Garcia and Mary Lou Brown (“Plaintiffs”) filed their

motion for summary judgment on June 6, 2014. C.R. 184. They asked the

trial court to grant a summary judgment in their favor on 16 causes of action.

C.R. 188. Their motion did not explain how their evidence satisfied the

elements of any, let alone all 16, of the causes of action. Id. Their motion did

not claim any particular amount of damages. Id.

      Plaintiffs filed their motion for summary judgment nine days after the

trial court signed a May 28, 2014, order permitting Eric Stewart’s

withdrawal as counsel for Coastal Motorcars. C.R. 181. Stewart filed his

motion to withdraw only one day earlier. C.R. 177. Plaintiffs attempted to

serve their motion for summary judgment and a notice of hearing on a post-

office box that Stewart identified as Coastal Motorcars’ “last known

address.” C.R. 177, 190, 408.

      Coastal Motorcars did not receive the motion and notice of hearing.

C.R. 433 (Allen aff.), 494 (returned envelope). Postal Service tracking

records contain the notation “Moved, Left no Address” dated June 16, 2014,

and show that the item was “delivered” on June 17, 2014, within a zip code



                                       1
(78404) that corresponds to the office of Plaintiffs’ counsel but not the post-

office box (78466). C.R. 436; compare C.R. 174 (showing counsel’s

address).   The     envelope     bears    the    Postal    Service’s    stamp

“UNDELIVERABLE           AS    ADDRESSED,         FORWARDING           ORDER

EXPIRED” and a stamp of Plaintiffs’ counsel that says “Received Denny

Barre.” C.R. 494.

      Coastal Motorcars had sold its BMW of Corpus Christi dealership in

December 2012. C.R. 431-432. Coastal Motorcars closed the post office box

in January or February 2014 because mail was no longer arriving there and

the dealership’s new owner did not want the box. Id. Coastal Motorcars

continued to maintain a registered agent and office in Houston. C.R. 432,

434, 438.

      Even though Stewart supplied a bad “last known address,” Plaintiffs

went forward with the July 1, 2014, hearing on their motion for summary

judgment. R.R. 2:4. Plaintiffs told the trial court that “[n]o response is

forthcoming” but did not mention that the Postal Service returned the service

copy of the motion and notice of hearing. Id.

      The trial court granted Plaintiffs’ motion for summary judgment. R.R.

2:6 (oral ruling); C.R. 415 (order). Even though the motion did not expressly

request damages or attorney fees, C.R. 184-190, the summary judgment



                                      2
awarded “$22,707.43 as economic damages,” “$68,122.29 as additional

damages,” $72,762.94 in trial-court attorney fees, and additional amounts for

appellate attorney fees. C.R. 415-416. None of those amounts are stated in

the summary judgment motion. See C.R. 184-190. 1


II. Plaintiff Brown purchased a BMW 528i from Coastal Motorcars,
and Plaintiffs assert that problems arose after the sale.
      Coastal Motorcars sold a 2008 BMW 528i automobile (“the 528i”) to

Mary Lou Brown on October 19, 2011. C.R. 196. Brown traded in another

vehicle, of the same year and model, that had more miles. C.R. 192, 196.

      The sale price for the 528i was $37,890.25. C.R. 196. Brown

purchased extended warranty and maintenance contracts for $2,880.00 and

$1,995.00. Id. Taxes and fees brought the total balance due to $43,206.85.

Id. Because Brown had no equity in her trade-in vehicle, she financed the

entire $43,206.85 with a 72-month loan. C.R. 196, 198-200.

      Although the sale documents identify Brown as the owner, Garcia

claims that she “was always the intended exclusive driver and user of the

vehicle.” C.R. 192.

      Garcia alleges that Coastal Motorcars failed to disclose that the 528i

had been in a prior wreck that caused “frame/unibody damage.” C.R. 193.

1
  Only the following dollar amounts appear in the motion: $48,534.48, $6,000, and
$24,500. C.R. 185-186.


                                       3
She further alleges that she began to experience problems with the 528i

shortly after the purchase, that she took the vehicle to Coastal Motorcars’

dealership “a number of times,” that Coastal Motorcars refused her request

for a similar automobile as a replacement, and that another dealership would

not accept the 528i as a trade-in. C.R. 192-193.


III. Plaintiffs sued Coastal Motorcars and, after Coastal Motorcars’
counsel withdrew, obtained the summary judgment.
      Plaintiffs sued Coastal Motorcars on February 5, 2013. C.R. 1. After

Coastal Motorcars answered the suit, C.R. 28, some discovery took place.

See e.g., C.R. 66 (deposition certificate) 105-149 (discovery responses). The

trial court signed an order setting the case for trial on September 1, 2014.

C.R. 159.

      On May 27, 2014, Stewart filed his motion to withdraw as counsel for

Coastal Motorcars. C.R. 177. The motion noted that Coastal Motorcars did

not consent to withdrawal. Id. Stewart represented that a copy of the motion

“has been delivered to the Defendant[,]” but he did not state when or how

the motion was delivered. Id. Stewart provided “P.O. Box 60169” in Corpus

Christi as the “last known address” for Coastal Motorcars, id., even though

Coastal Motorcars had closed that post-office box months earlier. C.R. 431-




                                      4
432. Nothing in the record shows that Coastal Motorcars actually received

the motion or the withdrawal order.

       One day after Stewart filed the motion, the trial court signed an order

permitting Stewart’s withdrawal. C.R. 181. On the same day, the trial court

also signed an order compelling mediation by July 9, 2014. C.R. 182-183.

       As described above, at 1, nine days after the withdrawal and

mediation orders, Plaintiffs filed their motion for summary judgment. Also,

as described above, at 1-2, Coastal Motorcars did not receive the motion or

the notice, which the Postal Service returned to Plaintiffs’ counsel on June

17, 2014. And two weeks later on July 1, 2014, Plaintiffs went forward with

the summary judgment hearing anyway and obtained the summary

judgment. See above, at 2-3.

       Plaintiffs’ counsel then e-mailed the judgment to Coastal Motorcars’

principal Art Allen. C.R. 431. 2 Plaintiffs’ counsel did not e-mail the motion

for summary judgment or the notice of hearing to Allen before obtaining the

summary judgment. Id. 3



2
 Allen is the president, the secretary, the registered agent, and a director of Coastal Auto
Enterprises Inc., which is the general partner of Coastal Motorcars Ltd. C.R. 431, 439.
3
  Plaintiffs requested an abstract of judgment and provided the district clerk with a
different “last known address” for Coastal Motorcars: 4225 South Staples Street in
Corpus Christi. C.R. 418. That was the address of the BMW dealership, see, e.g., C.R.
196 (sale document), that Coastal Motorcars sold in December 2012. C.R. 432. That was

                                             5
IV. Coastal Motorcars unsuccessfully moved for a new trial.
       Coastal Motorcars filed a sworn motion for new trial on July 31, 2014.

C.R. 421, 429. In addition to raising other matters, Coastal Motorcars denied

receipt of Plaintiffs’ motion for summary judgment and notice of hearing.

C.R. 423, 431-432.

       The trial court heard the motion for new trial on September 18, 2014.

R.R. 3:4. Plaintiffs’ counsel did not appear at the hearing, and the trial court

granted the motion. R.R. 3:4-6; C.R. 450.

       Later that day, Plaintiffs moved to set aside the order granting a new

trial. C.R. 451. Plaintiffs argued that, on September 15, 2014, the motion for

new trial “was overruled by operation of law, rendering moot any hearing on

Defendant’s [Coastal Motorcars’] motion.” C.R. 451. 4

       Plaintiffs’ counsel also claimed a lack of notice of the September 18

hearing. C.R. 452. Plaintiffs’ counsel said that the notice of hearing had an

incorrect digit, identifying Plaintiffs’ fax number as “361-884-4079” instead



also the former address of Coastal Motorcars’ registered office, and Coastal Motorcars
had changed that address in March 2013. C.R. 438.
4
  Plaintiffs’ mootness argument was wrong. Although a motion for new trial is overruled
by operation of law on the 75th day after a signed judgment, TEX. R. CIV. P. 329b(c), the
trial court had plenary power to grant the motion or otherwise modify or vacate the
judgment for another 30 days. TEX. R. CIV. P. 329b(e); see also L.M. Healthcare Inc. v.
Childs, 929 S.W.2d 442, 444 (Tex. 1996) (discussing Rule 329b(c, e)). September 18,
2014, was only the third day of that 30-day period.


                                           6
of “361-883-4079.” Id.; see also C.R. 455 (notice of September 18 hearing).

Plaintiffs argued:

            Defendant failed to provide notice of any hearing in
            violation of Texas law and in violation of Plaintiffs’
            fundamental due process rights.

C.R. 453.

      Plaintiffs sent notice of a September 25, 2014, hearing by fax and e-

mail. C.R. 455-458. The hearing did not occur. The trial court nonetheless

signed an order that day that stated that the September 18 order “is

withdrawn and vacated.” C.R. 459.

      That same day, Coastal Motorcars noticed its appeal. C.R. 460; see

also Am. Not. of Appeal (filed Dec. 15, 2014).




                                      7
                   SUMMARY OF THE ARGUMENT
      Plaintiffs’ motion for summary judgment mentioned their causes of

action but did not state any grounds for summary judgment on any of those

causes of action. That alone is fatal to the grant of summary judgment.

Plaintiffs’ motion also failed to request damages or state summary judgment

grounds for damages, and because the damages are not liquidated, this too

requires reversal of the entire summary judgment. See below, at 9-21.

      Nor did Plaintiffs’ evidence establish a right to summary judgment on

any of their liability theories or on their damages. Absent sufficient

summary judgment proof of both liability and damages, the entire summary

judgment must be reversed. See below, at 21-51.

      The trial court abused its discretion by not setting aside the summary

judgment after Coastal Motorcars moved for a new trial. Coastal Motorcars

did not receive adequate notice of Plaintiffs’ motion for summary judgment

or of the hearing date. Coastal Motorcars also established an excusable

accident or mistake that requires setting aside the summary judgment. See

below, at 51-66.




                                     8
                                    ARGUMENT
I. The trial court erred by granting summary judgment on a motion
that did not state grounds for the judgment.
       The trial court’s summary judgment cannot be sustained because

Plaintiffs’ motion for summary judgment failed to state any grounds for

summary judgment on any of Plaintiffs’ 16 causes of action or for any award

of damages and attorney fees.


       A. A trial court cannot grant a traditional summary judgment by
       default; rather, the motion must state sufficient grounds and have
       sufficient evidentiary support.
       Because Plaintiffs moved for summary judgment on their own causes

of action, C.R. 188, Plaintiffs’ motion was a traditional motion for summary

judgment. TEX. R. CIV. P. 166a(a, c). 5

       A traditional motion for summary judgment “must itself expressly

present the grounds upon which it is made, and must stand or fall on these

grounds alone.” Science Spectrum Inc. v. Martinez, 941 S.W.2d 910, 912

(Tex. 1997). This is an express requirement of the rule: “The motion for

summary judgment shall state the specific grounds therefor.” TEX. R. CIV. P.

166a(c). “The movant must establish its right to summary judgment on the


5
  Plaintiffs did not assert “that there is no evidence of one or more essential elements of a
claim or defense on which [Coastal Motorcars] would have the burden of proof at trial[,]”
as would be required for a no-evidence motion. TEX. R. CIV. P. 166a(i) (quoted).


                                             9
issues expressly presented to the trial court by conclusively proving all

elements of the movant’s cause of action or defense as a matter of law.”

Rhone-Poulenc Inc. v. Steel, 997 S.W.2d 217, 223 (Tex. 1999).

      The movant therefore bears an initial burden of pleading summary

judgment grounds and then proving them. “But if the movant does not

satisfy its initial burden, the burden does not shift and the non-movant need

not respond or present any evidence.” Amedisys Inc. v. Kingwood Home

Health Care L.L.C., 437 S.W.3d 507, 511 (Tex. 2014).

      That is, “the non-movant’s failure to except or respond cannot supply

by default the grounds for summary judgment or the summary judgment

proof necessary to establish the movant’s right” to summary judgment.

McConnell v. Southside I.S.D., 858 S.W.2d 337, 342 (Tex. 1993).


      B. The grounds must be in the motion itself and must show how the
      evidence establishes or negates the elements of a claim or defense.
      Grounds for summary judgment must be “expressly presented in the

motion for summary judgment itself”; otherwise, “the motion is legally

insufficient as a matter of law.” McConnell, 858 S.W.2d at 342. “In other

words, in determining whether grounds are expressly presented, we may not

rely on briefs or summary judgment evidence.” Science Spectrum, 941
S.W.2d at 912. Nor may a court “read between the lines, infer or glean from



                                     10
the pleadings or the proof any grounds for granting the summary judgment

other than those grounds expressly set forth before the trial court in the

motion for summary judgment.” McConnell, at 343 (quot. omitted). 6

       A plaintiff who seeks summary judgment must “conclusively establish

all essential elements of [the plaintiff’s] cause of action.” MMP Ltd. v.

Jones, 710 S.W.2d 59, 60 (Tex. 1986). This requires the plaintiff to “discuss

the elements of the theories” on which he relies to establish the defendant’s

liability. Madisonville State Bank v. Canterbury Stuber Elder Gooch &

Surratt P.C., 209 S.W.3d 254, 259 (Tex. App. – Dallas 2006, no pet.).

       A conclusory discussion of a cause of action does not “show that …

there is no genuine issue as to any material fact and the moving party is

entitled to judgment as a matter of law … .” TEX. R. CIV. P. 166a(c) (emph.

added). For example, a plaintiff’s motion was legally insufficient where –

despite having “detail[ed] the voluminous evidence” – the motion’s

discussion of a conversion claim was the following:

           Therefore, as a matter of law, the $ 59,424.82 represented
           by the Checks, was taken by the Firm subject to MSB’s
           security interest, the Firm has converted the $59,424.82
           by failing to turn it over to MSB on demand, and MSB is
           entitled to judgment against the Firm for the $59,424.82.
6
 A “non-movant needs no answer or response to the motion to contend on appeal that the
grounds expressly presented to the trial court by the movant’s motion are insufficient as a
matter of law to support summary judgment.” City of Houston v. Clear Creek Basin
Auth., 589 S.W.2d 671, 678 (Tex. 1979).


                                            11
Madisonville, at 259 (int. punc. omitted). In another case, a plaintiff’s

motion was held insufficient as to a fraud claim even though the motion

mentioned the fraud claim and said that the motion “embraces all of the

causes of action referred to above[.]” Maan v. First ATM Inc., No. 3-06-698-

CV, 2008 WL 5210923, *6 (Tex. App. – Austin Dec. 12, 2008, no pet.).

While the motion identified and discussed the elements of a breach of

contract claim, the motion did not offer any similar discussion of the fraud

claim. Id.

      Identifying the elements of a cause of action is insufficient because

the motion must also “show” that each element is satisfied. See, e.g., Warren

v. U.S. Bank N.A., No. 2-08-256-CV, 2009 WL 485677, *3 (Tex. App. –

Fort Worth Feb. 26, 2009, no pet.); see also TEX. R. CIV. P. 166a(c) (quoted).

For example, a plaintiff’s motion that “correctly stated that a declaratory

judgment action is only available where there is a justiciable controversy”

was insufficient as a matter of law because the motion “failed to specify any

justiciable controversy existing in [the] case.” Warren, at *3.

      Nor may a movant plaintiff rely on any “recitation of facts” or “on the

attached summary judgment evidence to provide the grounds for the

motion.” Bank of Am. N.A. v. Eisenhauer, No. 13-09-4-CV, 2010 WL
2784031, *5 (Tex. App. – Corpus Christi July 15, 2010, no pet.). For



                                      12
example, an eight-page motion with 229 pages of evidence was insufficient

because the motion did not state grounds for awarding summary judgment to

a plaintiff on his breach-of-contract claim. Id.

      Even a motion that “details the voluminous evidence” is no substitute

for a motion that identifies the elements of the causes of action and shows

that the elements are satisfied. Madisonville, at 259 (quoted, motion held

insufficient); see also Eisenhauer, at *6 (motion held insufficient).

      These principles are not unique to plaintiffs. For example, a

defendant’s motion was insufficient where the defendant provided a “mere

recitation of ‘undisputed’ facts” and only “set forth the two elements” that

those facts supposedly negated. Becerra v. Ball, No. 13-10-361-CV, 2011
WL 3366361, *4 (Tex. App. – Corpus Christi Aug. 4, 2011, no pet.).

Because the defendant’s motion failed to “provide any explanation of how

the ‘undisputed facts’ conclusively disproved the elements[,]” the motion

did not “expressly state the grounds or reasons” for summary judgment. Id.

As a result, the burden never shifted to the plaintiff to respond to the motion.

Id.




                                       13
      C. Plaintiffs’ motion for summary judgment did not state any
      grounds that would establish any of their liability theories.

      Like the motions in Madisonville, Eisenhauer, and Becerra, Plaintiffs’

motion for summary judgment discussed evidence in the summary judgment

record. C.R. 185-189. But those cases explain that discussing the evidence is

not the same as “stat[ing] the specific grounds” for summary judgment. See

above, at 11-13 (discussing cases); see also TEX. R. CIV. P 166a(c) (quoted).

      As seen in Warren and Becerra, identifying the elements of a cause of

action is insufficient if the motion does not explain how each element is

proven or disproven as a matter of law. See above, at 12-13 (discussing

cases). Plaintiffs’ motion did not even identify the elements of their causes

of action, let alone show how the evidence satisfied those elements.

      Plaintiffs may have mentioned their causes of action, but they did not

“state the specific grounds” that would entitle them to summary judgment on

those causes of action. TEX. R. CIV. P. 166a(c) (quoted); compare

Madisonville, 209 S.W.3d at 259, and Maan, 2008 WL 5210923 at *6. The

only mention of Plaintiffs’ causes of action appeared in the first paragraph of

the “Relief Requested” section of their motion, where Plaintiffs said:

         The pleadings of the parties filed herein together with the
         attached Exhibits show that there is no genuine issue as
         to any material fact in this Cause with regard to
         Plaintiffs’ causes of action against Defendant for
         violations of the DTPA, breach of contract, fraud,


                                      14
         unconscionability, conversion, negligence, negligent
         misrepresentation, gross negligence, common law fraud
         and fraud by non-disclosure, quantum meruit, quasi
         contract, assumpsit, detrimental reliance, promissory
         estoppel, unjust enrichment, and money had and received
         as described above. Therefore, Plaintiffs are entitled to
         judgment against Defendant as a matter of law on each of
         these causes of action.

C.R. 188. As the above-cited cases show, such a statement is not enough.

See above, at 11-13.

      Plaintiffs’ motion did not present any grounds for summary judgment

on any of their 16 causes of action. That makes their motion “legally

insufficient as a matter of law.” McConnell, 858 S.W.2d at 342, quoted in

Madisonville, at 259. The trial court erred by granting a legally insufficient

summary judgment motion. See, e.g., Eisenhauer, at *5.


      D. Plaintiffs’ motion did not support a damages award.

             1. The trial court could not award damages on a motion
             that neither requested damages nor stated grounds for a
             damages award.
      Plaintiffs’ motion for summary judgment did not expressly ask for a

damages award – let alone for the specific amounts awarded. See C.R. 188-

189. Plaintiffs asked for such things as “the complete relief requested by

them,” C.R. 188, “all relief requested in its [sic] Original Petition and

Motion for Summary Judgment,” C.R. 189, and “such other and further

relief … to which they may show themselves to be justly entitled.” Id.

                                     15
      To treat those statements as a request for damages would require a

court to “read between the lines” or “infer or glean from the pleadings or

proof” to identify grounds for a summary judgment on damages. McConnell,
858 S.W.2d at 343 (quot. omitted). A trial court may not do that. Id. Rather,

a trial court may only grant summary judgment on “grounds expressly set

forth” in the summary judgment motion itself. Id. A party’s pleadings and

summary judgment evidence is no substitute for a ground stated in the

motion. See, e.g., Torres v. Garcia, No. 4-11-822-CV, 2012 WL 3808593,

*5 (Tex. App. – San Antonio Aug. 31, 2012, no pet.) (without ground for

attorney fees, award of attorney fees was error). Even mentioning a right to

damages in a prayer for relief would not suffice, but Plaintiffs did not do

even that much. See Trebesch v. Morris, 118 S.W.3d 822, 827 (Tex. App. –

Fort Worth 2003, pet. den.) (“mere mention of attorneys’ fees in the prayer”

of motion held insufficient).

      By awarding “economic” and “additional” damages, C.R. 415, the

trial court erred by granting relief on grounds that were not stated in the

summary judgment motion. The same is true about awarding damages in

amounts that are not stated anywhere in the motion.

      Moreover, a “trial court cannot grant more relief than was requested

by a motion for summary judgment.” Muston v. Nueces County Sheriff’s



                                     16
Dept., 122 S.W.3d 469, 471 (Tex. App. – Corpus Christi 2003, no pet.). The

trial court did exactly that by awarding damages on a motion that did not

expressly request damages. The trial court also erred by awarding damages

in specific amounts when the motion did not request any particular amount.

             2. Because the alleged damages are unliquidated, any error
             as to damages requires a reversal of the entire summary
             judgment.
      The erroneous award of damages requires a remand on liability as

well. An appellate court “may not order a separate trial solely on

unliquidated damages if liability is contested.” TEX. R. APP. P. 44.1(b).

      Plaintiffs’ summary judgment motion did not identify any of the

damages awarded as liquidated damages. See C.R. 184-190. Nor did the

motion provide any method for calculating damages.

      At the summary judgment hearing, Plaintiffs’ counsel claimed that the

motion sought “economic damages equivalent to the difference between

what she’s required to pay for the vehicle and what they [Coastal Motorcars]

paid for it at auction.” R.R. 2:5-6. Such a contention is nowhere in the

motion. See C.R. 184-190. Nor would such a contention suffice. Plaintiffs

apparently were claiming an “out of pocket” measure of damages, which

“requires a comparison of the value received against the value parted with.”

Leyendecker & Assocs. Inc. v. Wechter, 683 S.W.2d 369, 373 (Tex. 1984);



                                      17
see also TEX. BUS. & COM. CODE §2.714(b) (similar measure for breach of a

warranty accompanying a sale of goods).

       “Damages become ‘liquidated’ when the parties have agreed to the

amount at issue.” Newsom v. State, 922 S.W.2d 274, 281 (Tex. App. –

Austin 1996, writ den.) (emph. omitted); see also Taylor v. Bewley, 56 S.W.
746, 747 (Tex. 1900) (absent contractual stipulation, value of item is not

liquidated). 7 While Plaintiffs and Coastal Motorcars agreed to a purchase

price, C.R. 196, Plaintiffs do not allege that they and Coastal Motorcars

agreed that the 528i’s actual value at the time of sale was some different

amount. See C.R. 184-190 (summary judgment motion).

       As a result, any difference between the purchase price and the actual

value is unliquidated.

       The summary judgment also awarded “additional damages,” C.R. 415,

even though Plaintiffs’ motion made no mention of “additional damages.”

C.R. 184-190. Those damages presumably correspond to the request in


7
  See also, e.g., Willis v. Donnelly, 118 S.W.3d 10, 41-42 (Tex. App. – Houston [14th
Dist.] 2003) (measure of damages required determination of fair market value of
corporate shares and was therefore unliquidated), aff’d in relevant part and rev’d in part,
199 S.W.3d 262, 275 (Tex. 2006) (approving Court of Appeals’ analysis); Scholtz v.
Sigel, 601 S.W.2d 516, 518 (Tex. Civ. App. – Dallas 1980, no writ) (“the difference
between the price paid for the horse and its actual value at the time of sale” constituted
unliquidated damages); compare Buc-ee’s Ltd. v. Hribek, No. 3-08-120-CV, 2009 WL
5149922, *3 (Tex. App. – Austin Dec. 31, 2009, no pet.) (breach-of-contract damages
were not determinable from parties’ contract and were therefore unliquidated).


                                            18
Plaintiffs’ petition for “an award of discretionary additional damages” under

the Deceptive Trade Practices Act (“DTPA”). C.R. 16. DTPA additional

damages are unliquidated. Henry S. Miller Co. v. Hamilton, 813 S.W.2d 631,

634 (Tex. App. – Houston [1st Dist.] 1991, no writ).

      Because Plaintiffs requested unliquidated damages, the Court cannot

remand the case for a new trial on damages alone. TEX. R. APP. P. 44.1(b).

The “plain language of rule 44.1(b) proscrib[es] a separate trial on

unliquidated damages when liability is contested.” Estrada v. Dillon, 44
S.W.3d 558, 562 (Tex. 2001). Coastal Motorcars contested liability by

making a general denial. C.R. 28. A general denial puts liability at issue, and

“its effect extends to contesting liability in the event of remand” even if a

defendant presented no “discrete challenge to liability” on appeal. Estrada,

at 562.

      As a result, where damages are not liquidated, a summary judgment

for a plaintiff cannot be affirmed as to liability and reversed only as to

damages. See, e.g., Clear Lake Ctr. L.P. v. Garden Ridge L.P., 416 S.W.3d
527, 545 (Tex. App. – Houston [14th Dist.] 2013, no pet.) (reversing entire

summary judgment without considering liability issues); Okorafor v. Lewis,

No. 14-08-130-CV, 2010 WL 1343125, *4 (Tex. App. – Houston [14th Dist.]




                                      19
Apr. 6, 2010, no pet.) (same). In such a situation, “any opinion on liability

… would be advisory.” Buc-ee’s, at *3.

      Even if Plaintiffs’ actual damages were liquidated, the result would be

the same because DTPA additional damages are not liquidated. See above, at

17-20. Issues of liability, actual damages, and additional damages in DTPA

cases “are inextricably intertwined” such that a new trial is required on all

issues. Equistar Chems. L.P. v. Dresser-Rand Co., No. 14-02-874-CV, 2008
WL 850132, *6 (Tex. App. – Houston [1st Dist.] Apr. 1, 2008, no pet.).

Those issues are not “separable without unfairness” to at least the defendant.

TEX. R. APP. P. 44.1(b); Equistar, at *6. This result rests on the same

underlying principle as in punitive damages cases, where “the jury on

remand must consider all of the evidence in order to determine whether the

actions on which they base liability will support the assessment of punitive

damages.” Green Tree Fin. Corp. v. Garcia, 988 S.W.2d 776, 785 (Tex.

App. – San Antonio 1999, no pet.).

      In summary: “Because damages in this case are unliquidated and [the

defendant] contests liability, the appropriate remedy is to remand the entire

cause as to both liability and damages.” Badall v. Durgapersad, No. 9-08-

188-CV, 2009 WL 857995 (Tex. App. – Beaumont 2009, no pet.) (reversing

summary judgment on all issues).



                                     20
      E. Because Plaintiffs’ motion did not state any ground for attorney
      fees, the trial court erred by awarding attorney fees.

      Even assuming that summary judgment could have been proper on

liability and damages, the trial court erred by also awarding attorney fees.

C.R. 416. The motion does not state any ground for recovery of attorney

fees. C.R. 184-190. As in Torres, Plaintiffs “pled for attorneys’ fees in their

petition and attached an affidavit to their motion for summary judgment

from an attorney in an attempt to establish the amount of reasonable and

necessary attorneys’ fees they believed they were due.” 2012 WL 3808593

at *5. “However, as noted above, grounds for summary judgment must be

expressly stated in the motion, and including a ground in the summary

judgment evidence itself is insufficient.” Id. (reversing summary judgment

award of attorney fees); see also Trebesch, 118 S.W.3d at 827 (same).


II. Plaintiffs’ evidence did not establish a right to summary judgment.

      Even if Plaintiffs had stated grounds for summary judgment, the

evidence did not conclusively establish their causes of action and damages.


      A. The movant’s evidence – not the lack of a response – must
      establish the right to summary judgment.

      Plaintiffs “had the burden to submit sufficient evidence that

established on its face that ‘there is no genuine issue as to any material fact’

and that [they are] ‘entitled to judgment as a matter of law.’” Amedisys, 437
21
S.W.3d at 511, quoting TEX. R. CIV. P. 166a(c). For example, summary

judgment may not be granted if the movant supplies no evidence of an

essential element or if the movant’s evidence is conflicting. See, e.g.,

Amedisys, at 512 (no evidence); Profitlive Partnership v. Surber, 248
S.W.3d 259, 262 (Tex. App. – Fort Worth 2007, no pet.) (conflicting

evidence).

      “But if the movant does not satisfy its initial burden, the burden does

not shift and the non-movant need not respond or present any evidence.”

Amedisys, at 511. “The trial court may not grant summary judgment by

default because the nonmovant did not respond to the summary judgment

motion when the movant’s summary judgment proof is legally insufficient.”

Rhone-Poulenc, 997 S.W.2d at 222, quoted in Amedisys, at 512.

      Even though Coastal Motorcars did not file a response, Plaintiffs had

no right to summary judgment unless they pleaded grounds and supplied

evidence to establish that right.


      B. As to damages, Plaintiffs did not show the absence of a genuine
      issue of material fact and a right to judgment as a matter of law.
      Plaintiffs’ damages are unliquidated. See above, at 17-20. Even where

a movant plaintiff supplies evidence of unliquidated damages, generally a

“trial court err[s] by awarding unliquidated damages in a summary



                                     22
proceeding, because such damages are subjective and therefore cannot be

proven as a matter of law.” Okorafor, 2010 WL 1343125 at *2. “Decisions

on unliquidated damages are inherently ones for the jury or judge to decide.”

Badall, 2009 WL 857995 at *2 (quot., int. punc. omitted). This case presents

no exception to the general rule.

      Because the damages problem affects all of Plaintiffs’ causes of action

and requires a reversal of the entire summary judgment, see above, at 19-20,

Coastal Motorcars addresses that problem first.

             1. Because Plaintiffs did not establish a right to summary
             judgment on the amount of their economic damages, the
             summary judgment must be reversed.
      Neither the summary judgment motion nor the summary judgment

order explain how the $22,707.43 in economic damages were calculated.

C.R. 184-190 (mot.), 415 (order). Even if a court could credit Plaintiffs’

explanation at the summary judgment hearing, the “out of pocket” measure

of damages was not liquidated and therefore cannot be established as a

matter of law. See above, at 17-18 (discussing that measure).

      Absent a stipulation to the 528i’s actual value on the date of its sale to

plaintiff Brown, a jury could reasonably conclude that the actual value fell

anywhere within a range of values. See, e.g., Barclay v. Burge, 245 S.W.2d
1021, 1023 (Tex. Civ. App. – Beaumont 1952, no writ) (distinguishing



                                      23
liquidated damages cases in affirming jury finding as to value of bull).

Brown agreed to purchase the 528i for a “selling price” of $37,890.25. C.R.

196. Brown claims a higher price of $43,206.85, C.R. 194, but that amount

includes, among other things, an “extended warranty contract” and an

“extended maintenance contract.” C.R. 196. If a jury could rely on that

higher amount, the jury could also conclude that the extended warranty

contract and extended maintenance contract added value to the transaction,

whether in the original amounts of $2,880 and $1,995 or in some lesser

amount. C.R. 196. Plaintiffs neither alleged nor offered evidence that those

add-ons lacked any value. See, e.g., C.R. 184-190 (mot.), 191-195 (Garcia

aff.).

         Coastal Motorcars purchased the 528i for $24,500 at an auction nearly

six months earlier. C.R. 313 (Apr. 28, 2011, auction sale contract). An

auction price alone cannot establish the actual value of an item, let alone at

the time of a later sale. See, e.g., SPT Fed. Credit Union v. Big H Auto

Auction Inc., 761 S.W.2d 800, 801-802 (Tex. App. – Houston [1st Dist.]

1988, no writ) (auction price was no evidence of boat’s market value). A

plaintiff must show that an earlier sale occurred under “ordinary”

circumstances and under comparable “market conditions.” Preston Reserve

L.L.C. v. Compass Bank, 373 S.W.3d 652, 663 (Tex. App. – Houston [14th



                                       24
Dist.] 2012, no pet.) (successful bid at foreclosure sale was “incompetent

evidence of the property’s fair market value”). Plaintiffs’ motion did not

explain how, or prove that, the auction sale price on April 28, 2011,

established the 528i’s actual value when Brown purchased the 528i on

October 19, 2011. Plaintiffs have not even shown that the auction price is

competent evidence of that fact, let alone conclusive evidence.

      Even if the auction sale price were competent evidence, a jury could

reasonably conclude that Coastal Motorcars added value to that amount by

performing maintenance and repairs to the car before selling it to Brown

nearly six months later. See C.R. 219 (May 12, 2011, entry).

      A jury could also reasonably determine the 528i’s value by

considering the parties’ agreed-upon values for the purchased ($37,890.25)

and trade-in vehicles ($35,660), which were the same year and model, and

deducting reasonable amounts to account for the lost market value

attributable to defects or other undisclosed conditions that existed at the time

of the sale. C.R. 192, 196.

      Plaintiffs, however, only described the 528i’s problems in general

terms. Garcia’s affidavit made such general statements as “I began to

experience problems with the vehicle” and “the vehicle has been in

BMWCC’s repair facility a number of times.” C.R. 192. She said that the



                                      25
528i has “frame/unibody damage” from “a prior wreck” but provided no

details about the “nature or extent” of the damage or the effect of the

damage on the vehicle’s use. C.R. 193-194. Plaintiffs attached maintenance

records to their motion, C.R. 205-216, but some of those records pertain to

maintenance performed after Plaintiffs had driven the vehicle several

thousand miles. Compare C.R. 196 (sale contract, 23,133 mileage), 205

(repair invoice, 34,457 mileage), 206 (repair invoice, 32,358 mileage). 8

       Plaintiffs’ summary judgment evidence, even considered in isolation,

would leave a jury with a range of figures and significant discretion in

applying the “out of pocket” measure of damages, which, as described

above, at 17-18, “requires a comparison of the value received against the

value parted with.” Leyendecker, 683 S.W.2d at 373. Without testimony

describing the severity of the problems, let alone attributing them to pre-sale

damage, a jury could reasonably conclude that the value of the vehicle was

closer to the agreed-upon $37,890.25 than the earlier auction sale price of

$24,500. Even if a jury were to use the higher $43,206.85 price that included

8
  Plaintiffs offered no affidavit from Brown, who was the actual purchaser of the vehicle.
C.R. 196. Garcia’s affidavit says that she is “authorized to make this affidavit on behalf
of Mary Lou Brown as a result of a Statutory Durable Power of Attorney.” C.R. 195. An
individual’s affidavit, made on behalf of a second individual under a power of attorney, is
not based on the second individual’s personal knowledge and therefore is legally
insufficient proof of the second individual’s testimony. This arises from the general rule
that “[a]n affidavit showing no basis for personal knowledge is legally insufficient.”
Kerlin v. Arias, 274 S.W.3d 666, 668 (Tex. 2008).


                                            26
the extended warranty and extended maintenance contracts, the jury could

make a corresponding upward adjustment to the $24,500 amount based on

the agreed value ($2,880 and $1,995) of those contracts or some lesser sum.

See above, at 3, 24. 9

      None of those figures, however, explain the $22,707.43 in the

summary judgment order. C.R. 415. Although Plaintiffs represented, at the

summary judgment hearing, that the amount was the “difference between

what she’s required to pay for the vehicle and what they [Coastal Motorcars]

paid for it at auction,” R.R. 2:5-6, either that representation or Plaintiffs’

calculation is wrong.

      Plaintiffs have not established that “there is no genuine issue as to any

material fact” and that they are entitled “to judgment as a matter of law on

the issues expressly set out” for a summary judgment award of damages.

TEX. R. CIV. P. 166a(c). This requires reversal of the damages award.

Because Plaintiffs’ damages are not liquidated, this also requires reversal of

the entire summary judgment. TEX. R. APP. P. 44.1(b); see also Profitlive, at

262 (“we reverse the entire summary judgment”), and above, at 19-20

(discussing additional cases).
9
  Even assuming that Plaintiffs had provided competent evidence of the amount of
damages, this is, at the very least, a case where “appellees’ own summary judgment
evidence raises a material issue of fact regarding the amount of their damages.”
Profitlive, 248 S.W.3d at 262.


                                       27
              2. Because DTPA additional damages cannot be proven as a
              matter of law, the summary judgment must be reversed.

       The DTPA does not mandate any specific amount as additional

damages. See TEX. BUS. & COM. CODE §17.50(b)(1). “The amount of

additional damages to award after the finding [of] a violation of the DTPA is

within the discretion of the trier of fact; as such, they are unliquidated

damages.” Henry S. Miller, 813 S.W.2d at 634.

       Because DTPA additional damages are discretionary, they cannot be

proven as a matter of law. Compare Badall, 2009 WL 857995 at *2

(nonpecuniary losses are not proper subjects for summary judgment).

       The issue of DTPA additional damages cannot be separated from the

rest of the case. See above, at 20. As a result, the trial court’s error in

granting a summary judgment that awarded such damages requires a remand

of the case on all issues. Id.

       The trial court also erred by awarding a sum of economic and

additional damages that equaled four times the economic damages. C.R. 415.

The statutory language that allows a trier of fact to “award not more than

three times the amount of economic damages” means that the sum of

economic and additional damages may not equal more than three times the

economic damages. TEX. BUS. & COM. CODE §17.50(b)(1); see also Jim

Walter Homes Inc. v. Valencia, 690 S.W.2d 239, 241 (Tex. 1985)


                                     28
(construing the phrase “award not more than three times the amount of

actual damages” in former version of statute). If the Court does not reverse

the additional damages award, the Court must still reform the judgment to

reduce that award by $22,707.43 to $45,414.86.


       C. Plaintiffs did not establish a right to summary judgment on any
       of their 16 causes of action.
       Even if nothing mentioned so far were to require reversal, Plaintiffs

nonetheless failed to show that “there is no genuine issue as to any material

fact” and prove “as a matter of law” their causes of action. TEX. R. CIV. P

166a(c).

             1. Deceptive Trade Practices Act
       The award of additional damages suggests that the ultimate basis for

the trial court’s summary judgment was Plaintiffs’ DTPA claim. See C.R.

415.

       Plaintiffs’ motion for summary judgment did not identify any

particular provision of the DTPA. See C.R. 184-190. The motion only

mentions the DTPA in connection with a list (quoted above, at 14) of causes

of action on which Plaintiffs claimed a right to summary judgment. C.R.

188. That mention consisted of four words: “violations of the DTPA[.]” Id.

       Plaintiffs’ petition was no more specific, offering only general

references to Business and Commerce Code §17.46 (the DTPA’s “laundry

                                     29
list” provision) and general allegations of unconscionability, breach of

implied warranty, and breach of express warranty. C.R. 9-10.

       A summary judgment cannot be sustained on a violation of §17.46. A

consumer may maintain an action for a §17.46 violation only if the

defendant’s act or practice is “specifically enumerated in a subdivision of”

§17.46(b). TEX. BUS. & COM. CODE §17.50(a). Plaintiffs presented no

summary judgment evidence (much less conclusive evidence) to support a

violation of any of the 27 subdivisions of §17.46(b). 10

       A consumer’s suit on a §17.46 violation also requires proof of

reliance. Id. §17.50(a)(1)(B). Plaintiffs presented no summary judgment

evidence of reliance, let alone conclusive evidence of reliance.

       Conclusory statements are not competent evidence. See, e.g., In re

Whataburger Restaurants L.P., 429 S.W.3d 597, 599 (Tex. 2014). The

following statement in Garcia’s affidavit therefore is no evidence of

reliance:

            Had either the nature or extent of the prior frame/unibody
            damage been disclosed to us prior to purchase, we would
            not have purchased the vehicle.




10
  An appellant need not “detail the relevant parts of the record” to address “a complete
absence of evidence on critical elements” of a claim. City of Arlington v. State Farm
Lloyds, 145 S.W.3d 165, 167 (Tex. 2004).


                                          30
C.R. 193. “Generally, such testimony about what a person ‘would have’

done or what ‘would have’ happened under different circumstances is

speculative and conclusory in the absence of some evidentiary support.”

Whataburger, at 599. Even with evidentiary support, when such testimony

comes from an interested witness (such as Garcia), the testimony will not

support a summary judgment because such state-of-mind testimony is not of

a type that “could have been readily controverted.” TEX. R. CIV. P. 166a(c).

      Moreover, Brown was the actual buyer of the 528i. C.R. 196 (sale

contract). Garcia could not testify about Brown’s reliance, even though

Brown had granted Garcia a power of attorney. See above, at 26 fn. 8

(discussing incompetency of such testimony). The lack of evidence of

Brown’s reliance also precludes summary judgment.

      DTPA unconscionability requires “an act or practice, which to a

consumer’s detriment, takes advantage of the lack of knowledge, ability,

experience, or capacity of the consumer to a grossly unfair degree.” TEX.

BUS. & COM. CODE §17.45(5). Plaintiffs presented no summary judgment

evidence (let alone conclusive evidence) that Coastal Motorcars took

advantage, to Plaintiffs’ detriment, of any lack of knowledge, ability,

experience or capacity of either of them – or that Coastal Motorcars did so to

a grossly unfair degree. Moreover, the conflicting evidence of the vehicle’s



                                     31
value, see above, at 23-27, raises a fact issue as to the “grossly unfair

degree” component of the claim.

      Plaintiffs pleaded that the 528i breached an implied warranty of

merchantability because “it would not pass without objection in the trade”

and “was not fit for the ordinary purpose for which such vehicles are used.”

C.R. 9-10. Plaintiffs presented no summary judgment evidence (let alone

conclusive evidence) that the vehicle was not merchantable in those ways, or

in any other way, at the time of the vehicle’s sale. See TEX. BUS. & COM.

CODE §2.314(b) (listing six requirements of merchantable goods). Although

plaintiff Garcia’s affidavit asserts that “[s]hortly after purchase, I began to

experience problems[,]” C.R. 192, she does not identify the problems, show

that they resulted from pre-sale damage, or provide any basis for concluding

that the problems rendered the vehicle unmerchantable.

      Plaintiffs asserted a breach of an implied warranty to perform repair

work in a good and workmanlike manner. Under that warranty, “[w]e define

good and workmanlike as that quality of work performed by one who has the

knowledge, training, or experience necessary for the successful practice of a

trade or occupation and performed in a manner generally considered

proficient by those capable of judging such work.” Melody Home Mfg. Co.

v. Barnes, 741 S.W.2d 349, 354 (Tex. 1987). Plaintiffs, who offered no



                                      32
evidence of the “quality” or “manner” of the repair work, presented no

summary judgment evidence (much less conclusive evidence) that this

warranty was breached.

      Garcia’s affidavit did state the following:

          BMWCC represented that the service work would be
          performed in a good and workmanlike manner and was
          obligated to repair the vehicle in a good and workmanlike
          manner; this has not occurred as some of the problems
          continue to persist.

C.R. 192. Because this statement is “unsupported by underlying facts,” it is

conclusory and therefore “not competent summary judgment evidence.”

Badall, 2009 WL 857995 at *2. Moreover, Garcia’s affidavit applies the

wrong standard by treating the warranty as one focused on results instead of

the manner of the work. Melody Home, at 354 (explaining the difference).

      Regardless, breach of any repair warranty could not have been the

basis for the trial court’s judgment. Plaintiffs offered, belatedly at the

summary judgment hearing, a damages model that made no reference to

repairs. See above, at 17.

      An essential element of a breach of express warranty claim is that the

alleged warranty is “part of the basis of the bargain.” TEX. BUS. & COM.

CODE §2.313(a)(1-3). Plaintiffs did not present evidence (much less

conclusive evidence) of any alleged warranty that was both “part of the basis



                                      33
of the bargain” and breached. Underscoring that is the absence of any

testimony from Brown, the 528i’s actual buyer. See C.R. 196 (sale contract).

Moreover, the basis-of-the-bargain requirement “loosely reflects the

common-law express warranty requirement of reliance.” Henry Schein Inc.

v. Stromboe, 102 S.W.3d 675, 686 fn. 23 (Tex. 2003) (quot. omitted). As

discussed above, at 30-31, Plaintiffs did not conclusively establish reliance.

      A consumer’s DTPA claim also requires proof of producing cause.

TEX. BUS. & COM. CODE §17.50(a). A producing cause is “a substantial

factor in bringing about an injury, and without which the injury would not

have occurred[.]” Ford Motor Co. v. Ledesma, 242 S.W.3d 32, 46 (Tex.

2007). Plaintiffs presented no summary judgment evidence (let alone

conclusive evidence) of producing cause.

      A significant omission in the summary judgment record is the lack of

evidence to link the problems that Plaintiffs encountered post-sale to the pre-

sale condition of the 528i – or to link those problems to any specific DTPA

violations. For example, although Garcia’s affidavit speaks of “prior

frame/unibody damage,” C.R. 193, her affidavit provides no further details

about the extent of that damage or how that damage was related to any

problems that she later encountered.




                                       34
             2. Breach of contract
      “[B]reach of contract and breach of warranty are not the same cause

of action.” Southwestern Bell Tel. Co. v. FDP Corp., 811 S.W.2d 572, 576

(Tex. 1991). “When a party fails to deliver as promised, a breach of contract

occurs.” Chilton Ins. Co. v. Pate & Pate Enterps. Inc., 930 S.W.2d 877, 890

(Tex. App. – San Antonio 1996, writ den.). “Conversely, when a seller

delivers non-conforming goods, it is a breach of warranty.” Id. “Indeed, the

whole purpose of the law of warranty is to determine what it is that the seller

has in essence agreed to sell.” Southwestern Bell, at 576 (quot. omitted). The

distinction “is crucial because each is a different cause of action with

different remedies.” Chilton, at 890; see also Southwestern Bell, at 576.

      Plaintiffs did not allege that Coastal Motorcars failed to deliver the

528i. They acknowledged delivery. C.R. 192 (Garcia aff.). They have only a

claim for breach of warranty, and as discussed above, at 32-34, they have

not established a right to summary judgment on a breach of warranty claim.

      To any extent Plaintiffs assert a breach of contract in connection with

services, as opposed to the purchase, they still did not show a right to

summary judgment. “The elements of a breach of contract action are: (1) the

existence of a valid contract; (2) performance or tendered performance by

the plaintiff; (3) breach by the defendant; and (4) damages sustained by the



                                      35
plaintiff as a result of the breach.” Tex. Dept. of Transp. v. Crockett, 257
S.W.3d 412, 416 (Tex. App. – Corpus Christi 2008, pet. den.). Plaintiffs did

not present any summary judgment evidence (let alone conclusive evidence)

of any breach in connection with services. Plaintiffs presented only a

conclusory statement that repair work was not adequately performed. See

above, at 32-33. Plaintiffs also did not present any summary judgment

evidence (let alone conclusive evidence) of damages sustained as a result of

any such breach. Their damage model, belatedly presented at the summary

judgment hearing, made no reference to repairs. See R.R. 2:5-6; see also

above, at 17.

                3. Negligence and gross negligence
      “Negligence actions in Texas require a legal duty owed by one person

to another, a breach of that duty, and damages proximately caused by the

breach.” Nabors Drilling U.S.A. Inc. v. Escoto, 288 S.W.3d 401, 404 (Tex.

2009). Where a duty exists, a person must “act as a reasonable prudent

person would act under the same or similar circumstances regarding any

reasonably foreseeable risk.” Colvin v. Red Steel Co., 682 S.W.2d 243, 245

(Tex. 1984).

      Texas does not have a statutory disclosure requirement for pre-sale

repairs to vehicles. As the U.S. Supreme Court has recognized, “reasonable



                                      36
people may disagree about the value of a full disclosure requirement” that

would apply “regardless of its actual impact on the value of the car.” BMW

of N. Amer. Inc. v. Gore, 517 U.S. 559, 570 (1996). The diversity of opinion

is shown in other states’ statutes that set various thresholds based on the cost

of the repairs, on the ratio of the repair costs to the vehicle’s full value, or on

combinations of those measures. See id. at 569 fn. 13.

      Plaintiffs did not provide any detail about the prior wreck, the damage

sustained in that wreck, the extent of damage that remained at the time of

sale, or the effect on the use or value of the 528i. See above, at 25-26, 32, 34.

Plaintiffs therefore have not shown the absence of a material fact issue on

breach of duty because they have not shown that reasonable persons would

all agree about the necessity of and extent of disclosure. Nor did Plaintiffs

present summary judgment evidence (let alone conclusive evidence) to

show, in any other manner, breach of a duty to use ordinary care.

      Moreover, just as Plaintiffs failed to show entitlement to summary

judgment on producing cause in connection with their DTPA claim, see

above, at 34, for the same reasons, see id., they failed to do so on the

proximate cause element of a negligence claim. As with producing cause, a

necessary component of proximate cause is that the defendant’s act or




                                        37
omission was a substantial factor in bringing about an injury that otherwise

would not have occurred. Ford, 242 S.W.3d at 45 fn. 47.

      Because Plaintiffs did not show a right to summary judgment on their

negligence claim, they also did not show a right to summary judgment on

their gross negligence claim. Outside the worker’s compensation context, “a

finding of ordinary negligence is prerequisite to a finding of gross

negligence.” Shell Oil Co. v. Humphrey, 880 S.W.2d 170, 174 (Tex. App. –

Houston [14th Dist.] 1994, writ den.).

             4. Fraud, fraud by nondisclosure, and negligent
             misrepresentation
      The elements of fraud are: “(1) that a material representation was

made; (2) the representation was false; (3) when the representation was

made, the speaker knew it was false or made it recklessly without any

knowledge of the truth and as a positive assertion; (4) the speaker made the

representation with the intent that the other party should act upon it; (5) the

party acted in reliance on the representation; and (6) the party thereby

suffered injury.” In re FirstMerit Bank N.A., 52 S.W.3d 749, 758 (Tex.

2001).

      The elements of fraud by nondisclosure are: “(1) the defendant failed

to disclose facts to the plaintiff, (2) the defendant had a duty to disclose

those facts, (3) the facts were material, (4) the defendant knew the plaintiff


                                         38
was ignorant of the facts and the plaintiff did not have an equal opportunity

to discover the facts, (5) the defendant was deliberately silent when it had a

duty to speak, (6) by failing to disclose the facts, the defendant intended to

induce the plaintiff to take some action or refrain from acting, (7) the

plaintiff relied on the defendant’s nondisclosure, and (8) the plaintiff was

injured as a result of acting without that knowledge.” Horizon Shipbldg. Inc.

v. BLyn II Holding L.L.C., 324 S.W.3d 840, 850 (Tex. App. – Houston [14th

Dist.] 2010, no pet.).

      The    elements    of   negligent    misrepresentation   are:   “(1)   the

representation is made by a defendant in the course of his business, or in a

transaction in which he has a pecuniary interest; (2) the defendant supplies

‘false information’ for the guidance of others in their business; (3) the

defendant did not exercise reasonable care or competence in obtaining or

communicating the information; and (4) the plaintiff suffers pecuniary loss

by justifiably relying on the representation.” Fed. Land Bank Assn. v.

Sloane, 825 S.W.2d 439, 442 (Tex. 1991).

      Reliance and causation are elements of each of these claims. As noted

above, Plaintiffs did not establish reliance and producing cause in the

context of their DTPA cause of action. See above, at 30-31 (reliance), 34

(producing cause). Plaintiffs likewise presented no evidence (let alone



                                      39
conclusive evidence) of reliance and causation for the purpose of their fraud,

fraud-by-nondisclosure, and negligent-misrepresentation causes of action.

      These causes of action can only be sustained if a misrepresentation or

undisclosed matter is material. See, e.g., Jones v. Zearfoss, _ S.W.3d _, No.

4-14-83-CV, 2015 WL 101592, *2 (Tex. App. – San Antonio 2015, no pet.

hist.). Plaintiffs neither presented summary judgment evidence of materiality

nor established the absence of a fact issue on materiality. For example, even

though Plaintiffs say there was “prior frame/unibody damage” and a “prior

wreck,” C.R. 193 (quoted), they provided no details about the prior wreck,

the damage sustained in that wreck, the extent of damage that remained at

the time of sale, or the effect on the use or value of the vehicle. Without that

information, Plaintiffs could not show that reasonable persons would all

agree about the materiality of any representation or nondisclosure. See

above, at 36-37 (noting differences of opinion as to threshold for mandatory

disclosure).

       These causes of action also include culpability requirements. Fraud

requires knowledge or recklessness about a statement and an intent that

another rely on the statement. See above, at 38. Fraud by nondisclosure

requires deliberate silence and an intent to induce another to take action or to

refrain from acting. See above, at 38-39. Negligent misrepresentation



                                      40
requires a lack of reasonable care or competence. See above, at 39. Plaintiffs

neither presented summary judgment evidence to establish those elements,

nor did they establish the absence of a fact issue on those elements.

      Plaintiffs may cite a heavily redacted copy of Coastal Motorcars’

interrogatory responses. 11 The unredacted portion of one response says, “I

knew of damage to the vehicle but not how the damages occurred.” C.R.

387. That response, however, does not identify what damage or the severity

of any damage – and raises a fact issue about whether Coastal Motorcars

knew the cause of any damage. Nor does that response establish that any

misrepresentation about or failure to disclose that damage satisfied the

necessary culpability requirements.

      “Because this is an appeal from a summary judgment, we are required

to indulge every reasonable inference in favor of the defendant-nonmovant

and resolve all doubts in his favor.” Rizkallah v. Conner, 952 S.W.2d 580,

589 (Tex. App. – Houston [1st Dist.] 1997, no writ). Indulging any

reasonable inference in favor of Coastal Motorcars, one could infer that any

nondisclosure was unintentional or not negligent. See, e.g., id. (evidence

permitted inference that defendant “was merely an incompetent mechanic”


11
   Plaintiffs attached heavily redacted interrogatory responses to their motion for
summary judgment. C.R. 386-388. Some unredacted portions started mid-sentence. Id.


                                        41
and did not act knowingly); see also above, at 36-37 (discussing

disagreement about what extent of damage should require disclosure).

             5. Unconscionability

      Unconscionability is not a stand-alone cause of action. See Currey v.

Lone Star Steel Co., 676 S.W.2d 205, 213 (Tex. App. – Fort Worth 1984, no

writ). The trial court could not, without error, grant summary judgment on a

cause of action that does not exist.

      Plaintiffs’ petition alleged that “there was a gross disparity between

the value received by Plaintiffs and consideration paid by Plaintiffs; for this

reason, this transaction was unconscionable.” C.R. 13. As discussed above in

the context of damages, Plaintiffs’ summary judgment evidence did not

show the absence of a genuine issue of material fact concerning any

disparity, let alone a gross disparity. See above, at 23-27. For example, the

lack of evidence of the severity of any problems encountered, of a link

between those problems and the pre-sale condition of the 528i, and the effect

of those problems on the 528i’s value preclude summary judgment on this

claim. See above, at 25-26, 32, 34.

             6. Conversion

      “The elements of conversion are: (1) the plaintiff owned, had legal

possession of, or was entitled to possession of the property; (2) the defendant



                                       42
assumed and exercised dominion and control over the property in an

unlawful and unauthorized manner, to the exclusion of and inconsistent with

the plaintiff’s rights; and (3) the defendant refused the plaintiff’s demand for

the return of the property.” Crockett, 257 S.W.3d at 416. Plaintiffs did not

present any summary judgment evidence (let alone conclusive evidence) of

either of the first two elements.

      Plaintiffs allege that Coastal Motorcars converted “the excess value

paid” for the 528i. C.R. 13. This, however, is a claim for “alleged

indebtedness that may be discharged by the payment of money generally.”

Rente Co. v. Truckers Express Inc., 116 S.W.3d 326, 332 (Tex. App. –

Houston [14th Dist.] 2003, no pet.). Such a claim cannot be sustained on a

conversion theory. Id.

      Where a plaintiff alleges conversion of money, the money must have

been “(1) delivered for safekeeping; (2) intended to be kept segregated; (3)

substantially in the form in which it is received or an intact fund; and (4) not

the subject of a title claim by the keeper.” Edlund v. Bounds, 842 S.W.2d
719, 727 (Tex. App. – Dallas 1992, writ den.). Plaintiffs neither alleged nor

presented summary judgment evidence (let alone conclusive evidence) of

any of those four requirements. The sale documents contain no terms that

would satisfy those requirements. See C.R. 196-204.



                                      43
      Moreover, Brown took a loan to purchase the 528i. See above, at 3.

Plaintiffs have not shown that they paid the loan in full, let alone what

portion of the loan they have paid. Plaintiffs cannot maintain an action for

conversion of funds that never left their possession. Plaintiffs have not

shown a right to the specific amount of $22,707.43 on a conversion theory.

C.R. 415 (summary judgment order).

      For any of those reasons, the summary judgment cannot be sustained

on a conversion cause of action.

             7. Quantum meruit, quasi contract, assumpsit, detrimental
             reliance, promissory estoppel, unjust enrichment, and
             money had and received
      Plaintiffs’ motion for summary judgment also alleged, without

specific grounds, a right to summary judgment on their “quantum meruit,

quasi contract, assumpsit, detrimental reliance, promissory estoppel, unjust

enrichment, and money had and received” claims. C.R. 188. Plaintiffs’

petition described the first six theories as means “to collect the reasonable

value of the excess value paid by Plaintiffs to Defendant as well as the value

of Plaintiffs’ out of pocket expenses … .” C.R. 14. An initial problem,

precluding summary judgment, is that Plaintiffs have not shown the absence

of a material fact issue as to the “excess value,” see above, at 23-27, and




                                     44
their belatedly-offered damages model made no references to any other “out

of pocket expenses.” See above, at 17; see also R.R. 2:5-6.

      A second problem is that these are all equitable theories. “When a

valid agreement already addresses the matter, recovery under an equitable

theory is generally inconsistent with the express agreement.” Fortune

Production Co. v. Conoco Inc., 52 S.W.3d 671, 684 (Tex. 2000); see also,

e.g., Chilton, 930 S.W.2d at 889 (quantum meruit). The sale contract

identifies each side’s obligations. C.R. 196-204. Plaintiffs are therefore

foreclosed from relying on equitable theories, and a summary judgment

awarding relief on those theories is error.

      “To recover under the doctrine of quantum meruit, a plaintiff must

establish that: 1) valuable services and/or materials were furnished, 2) to the

party sought to be charged, 3) which were accepted by the party sought to be

charged, and 4) under such circumstances as reasonably notified the

recipient that the plaintiff, in performing, expected to be paid by the

recipient.” Heldenfels Bros. Inc. v. City of Corpus Christi, 832 S.W.2d 39,

41 (Tex. 1992). Plaintiffs did not present summary judgment evidence (let

alone conclusive evidence) to support any of those four elements. The

evidence contradicts at least the first three elements because Coastal




                                      45
Motorcars provided the 528i to Brown, not the other way around. C.R. 196-

204 (sale documents).

         “Unjust enrichment claims are based on quasi-contract.” Fortune, at

683. “Generally speaking, when a valid, express contract covers the subject

matter of the parties’ dispute, there can be no recovery under a quasi-

contract theory,” id. at 684, and no exception is alleged or proven here. The

sale agreement, C.R. 196, precludes any quasi-contract or unjust enrichment

claim.

         Moreover, a quasi-contract “is not a contract at all but an obligation

imposed by law to do justice even though it is clear that no promise was ever

made or intended.” Fortune, at 684. 12 Plaintiffs’ motion for summary

judgment neither alleged nor proved, as a matter of law, what obligation the

law should impose. See C.R. 184-190. Plaintiffs presented no summary

judgment evidence (let alone conclusive evidence) to support enforcement of

an implied obligation on any terms that were different from those in the sale

agreement.

         Even if an unjust enrichment claim were available, Plaintiffs have not

established the claim as a matter of law. “A party may recover under the
12
   See also Amoco Production Co. v. Smith, 946 S.W.2d 162, 164 (Tex. App. – El Paso
1997, no writ): “The unjust enrichment doctrine applies the principles of restitution to
disputes which are not governed by a contract between the contending parties.” (Emph.
added.)


                                          46
unjust enrichment theory when one person has obtained a benefit from

another by fraud, duress, or the taking of an undue advantage.” Heldenfels,

at 41. As discussed above in connection with their DTPA and fraud claims,

Plaintiffs have not established the lack of a material fact issue as to fraud or

the taking of an undue advantage. See above, at 31-32 (DTPA), 38-42

(fraud). Plaintiffs’ own evidence raised a fact issue on a lack of duress, as

the stated reason for entering the transaction was not duress but to “have the

same automobile but with less miles.” C.R. 192.

      “The implied contract action for money had and received is a cause of

action for debt not evidenced by a writing.” Amoco, at 164. Because the

parties had a written contract for sale of the 528i, C.R. 196, Plaintiffs cannot

prevail on this theory.

      Moreover, a claim for money had and received requires that “the

defendant obtains money which in equity and good conscience belongs to

the plaintiff.” Amoco, at 164. As with their conversion claim, Plaintiffs have

not established what amount of money they have actually paid. See above, at

44. Nor did they present summary judgment evidence (let alone conclusive

evidence) of what portion of the amount paid should, in equity and good

conscience, be returned to them. For example, a jury could reach different

conclusions about the 528i’s value, even if the jury only considered



                                      47
Plaintiffs’ summary judgment evidence. See above, at 23-27. Plaintiffs

therefore have not shown a right to summary judgment on their money-had-

and-received claim.

      Plaintiffs petition and summary judgment motion merely allege

“assumpsit” without any further elaboration. C.R. 14, 188. Assumpsit is

“[a]n express or implied promise, not under seal, by which one person

undertakes to do some act or pay something to another” or “[a] common-law

action for breach of such a promise or for breach of a contract[.]” BLACK’S

LAW DICTIONARY (10th ed.), at 148. To any extent Plaintiffs purport to rely

on an express promise, the same reasons that made summary judgment

inappropriate on their DTPA breach-of-warranty and their breach-of-

contract theories make summary judgment inappropriate on an assumpsit

theory. See above, at 32-34 (breach of warranty), 35-36 (breach of contract).

To any extent Plaintiffs purport to rely on an implied promise, the same

reasons that made summary judgment inappropriate on their quantum-

meruit, quasi-contract, unjust-enrichment, and money-had-and-received

theories also make summary judgment inappropriate on an assumpsit theory.

      Courts “evaluate a detrimental reliance claim under the same criteria

as a promissory estoppel claim. It is not a distinct cause of action.” Garcia v.

Lucero, 366 S.W.3d 275, 281 (Tex. App. – El Paso 2012, no pet.).



                                      48
      “[P]romissory estoppel becomes available to a claimant only in the

absence of a valid and enforceable contract.” Doctors Hosp. 1997 L.P. v.

Sambuca Houston L.P., 154 S.W.3d 634, 636 (Tex. App. – Houston [14th

Dist.] 2004, pet. abated). The sale contract, C.R. 196, precludes any

promissory estoppel claim.

      Even setting that problem aside, Plaintiffs have not established a right

to summary judgment on a promissory estoppel claim. “The elements of

promissory estoppel are: (1) a promise; (2) foreseeability of reliance thereon

by the promisor; and (3) substantial reliance by the promisee to her

detriment.” Garcia, at 280. As discussed above in connection with the

DTPA claim, Plaintiffs have not shown the absence of a material fact issue

on reliance. See above, at 30-31.


      D. Plaintiffs did not establish a right to summary judgment on
      liability for DTPA additional damages.
      An award of DTPA additional damages requires that a defendant

acted “knowingly” or “intentionally,” as those terms are defined in the

DTPA. TEX. BUS. & COM. CODE §17.45(9, 13), 17.50(b)(1). Both require

“actual awareness” of the falsity, deception, or unfairness of an act or

practice or “actual awareness” of a breach of warranty. Id. §17.45(9, 13).




                                     49
      As discussed above in connection with the fraud claim, the summary

judgment record does not show the absence of a fact issue and a right to

judgment as a matter of law on any such culpability element. See above, at

40-42. For example, the evidence does not establish that Coastal Motorcars

had actual awareness of the extent or cause of any damage to the 528i. See

id. Moreover, a court must “indulge every reasonable inference” in

opposition to the summary judgment, Rizkallah, at 589, and without

conclusive evidence to the contrary, a court must conclude that the record

permits an inference that the conduct was not knowing or intentional. Id.

(evidence permitted reasonable inference that mechanic was merely

“incompetent” as opposed to a knowing violator).


      E. Unless Plaintiffs established a right to summary judgment on a
      theory that permits recovery of attorney fees, the award of attorney
      fees is error.
      Plaintiffs’ summary judgment motion not only failed to identify what

liability theories entitled them to attorney fees, they failed to request any

attorney fees at all in the motion. See above, at 21. That alone is fatal to the

attorney fee award.

      Even if any of Plaintiffs’ liability theories could be sustained,

Plaintiffs may not recover attorney fees unless the theory is one that will

allow an attorney fee award. DTPA, breach of contract, and quantum meruit


                                      50
claims can support an award of attorney fees. See TEX. BUS. & COM. CODE

§17.50(d) (DTPA); TEX. CIV. PRAC. & REM. CODE §38.001(1-3, 8) (attorney

fees for claims based on services, labor, material, and contracts). Plaintiffs

identified the two corresponding statutes in their petition and no other statute

to authorize an award of attorney fees. C.R. 17. The trial court’s award of

attorney fees cannot stand on any other legal theory that Plaintiffs asserted.

       Claims based on “implied or quasi-contract” are not eligible for

attorney fee awards under the statutory provision (§38.001(8)) that permits

attorney fees for contract claims. Amoco, at 165-166. Although the Court has

allowed attorney fees for promissory estoppel claims under that provision,

the more sound and correct rule is that a promissory estoppel claim is

inconsistent with recovery on a contract and therefore will not support an

award of attorney fees. Doctors Hosp., at 639; contrast Corpus Christi Day

Cruise L.L.C. v. Christus Spohn Health Sys. Corp., 398 S.W.3d 303, 314-

315 (Tex. App. – Corpus Christi 2012, pet. den.).


III. The trial court abused its discretion by not setting the summary
judgment aside.

      A. Due process requires setting aside the summary judgment.
      “Absence of actual or constructive notice of the submission of a

summary judgment motion violates a party’s due process rights under the

Fourteenth Amendment to the United States Constitution.” Garcia v.

                                      51
Escobar, No. 13-13-268-CV, 2014 WL 1514288, *3 (Tex. App. – Corpus

Christi Apr. 15, 2014, pet. den.). Due process requires that notice be

“reasonably calculated, under the circumstances, to apprise interested parties

of the pendency of the action and afford them the opportunity to present

their objections.” Peralta v. Heights Med. Ctr. Inc., 485 U.S. 80, 84-85

(1988).

        Uncontroverted evidence shows that Coastal Motorcars did not have

actual notice of Plaintiffs’ motion for summary judgment or the hearing

date. Coastal Motorcars submitted Allen’s affidavit that denied notice and

explained that the post-office box was a former address that had been

discontinued several months earlier. C.R. 431-432. Coastal Motorcars

submitted Postal Service tracking records showing that the package

containing the motion and notice of hearing was not delivered to the post-

office box. C.R. 436; see also above, at 1-2. The trial court was bound to

accept this evidence as true unless Plaintiffs requested an evidentiary

hearing. Smith v. Holmes, 53 S.W.3d 815, 818 (Tex. App. – Austin 2001, no

pet.). 13




13
 “On a motion for new trial, the trial court is bound to accept as true the affidavits of the
movant, unless the opponent requests an evidentiary hearing.” Smith, at 818.


                                            52
       Plaintiffs’ response included a copy of the envelope used for service.

C.R. 494. The envelope, which had markings showing its return to Plaintiffs’

counsel, see above, at 2, only reinforced that actual notice was not achieved.

       Nor did Plaintiffs obtain constructive notice. In responding to the

motion for new trial, Plaintiffs argued that they had constructive notice

because Coastal Motorcars “was negligent in not complying with TEX. CIV.

PRAC. & REM. CODE §30.015(d)[,]” C.R. 475, which states:

          If the party’s address changes during the course of a civil
          action, the party or the party’s attorney must provide the
          clerk of the court with written notice of the party’s new
          address.

The Texas Supreme Court has explained, however, that a failure to “keep the

court and parties apprised of [a] correct and current address” is not governed

by a negligence standard. Mathis v. Lockwood, 166 S.W.3d 743, 746 (Tex.

2005). “[E]ven assuming there is such a duty,” the Texas Supreme Court

explained, “unless noncompliance was intentional rather than a mistake, due

process requires some lesser sanction than trial without notice or an

opportunity to be heard.” Id. 14




14
   Because this rule “turns on an actor’s state of mind[, its] application may require a
different result when the actor is not a lawyer.” Wheeler v. Green, 157 S.W.3d 439, 444
(Tex. 2005) (withdrawal of deemed admissions and leave for late summary-judgment
response).


                                          53
       Nothing in the record shows that Coastal Motorcars intentionally

failed to comply. Although §30.015 appears to require each party to provide

a “current residence or business address” to the clerk when filing its “initial

pleading,” TEX. CIV. PRAC. & REM. CODE §30.015(a, c), that statute – which

does not require notice to other parties – is often overlooked. 15 During the

time that Coastal Motorcars was represented by counsel, Coastal Motorcars

was entitled to rely on Stewart for compliance with the requirement. Nothing

in the record indicates that Stewart’s failure to do so was intentional or that

any failure should be attributed to the client. 16 Coastal Motorcars

discontinued the post-office box address three to four months before Stewart

moved to withdraw from the case. See above, at 1-2, 4.

       Coastal Motorcars’ compliance with another notice-of-address

requirement indicates that Coastal Motorcars did not intend to avoid service

of legal documents generally, let alone in Plaintiffs’ case. After Coastal

Motorcars sold its Corpus Christi BMW dealership, it notified the Secretary

of State of a new registered office. C.R. 438; see also TEX. BUS. ORG. CODE


15
  The statute originally required that the clerk keep the address confidential. TEX. ACTS
(75th Leg.), Ch. 887 (1997).
16
  For example, although counsel conducts discovery for his or her client, “a party should
not be punished for counsel’s conduct in which it is not implicated apart from having
entrusted to counsel its legal representation.” TransAm. Natural Gas Corp. v. Powell, 811
S.W.2d 913, 917 (Tex. 1991).


                                           54
§5.202 (requiring notice of such change). Coastal Motorcars did that in

March 2013, well over a year before Plaintiffs filed their motion for

summary judgment. C.R. 184, 438.

      Plaintiffs rely on Stewart’s representation that the post-office box was

Coastal Motorcars’ last known address. C.R. 468. Stewart’s representation

cannot be imputed to Coastal Motorcars. When Stewart filed a contested

motion to withdraw, he was acting adversely to Coastal Motorcars. While an

attorney’s statements for a client may sometimes be treated as the client’s

statements, see, e.g., Bay Area Healthcare Group Ltd. v. McShane, 239
S.W.3d 231, 235 (Tex. 2007) (statements in superseded pleadings), the same

is not true when the attorney is taking action against a client by filing a

contested motion to withdraw.

      Nor does the record establish that Coastal Motorcars intentionally

used Stewart’s error to avoid service of documents – or that Coastal

Motorcars even knew of the error before summary judgment was rendered.

      Stewart’s motion to withdraw was hastily presented. He filed the

motion only one day before it was heard. See above, at 1, 5. Before moving

to withdraw, Stewart had a professional duty that included “giving

reasonable notice to the client” and “allowing time for employment of other




                                     55
counsel[.]” TEX. DISC. R. PROF. CONDUCT 1.15(d). Nothing in the record

indicates that Stewart did so before withdrawing. 17

       Although Rule of Civil Procedure 10 required delivery of the motion

“in person or mailed to the party’s last known address by both certified and

regular first class mail[,]” TEX. R. CIV. P. 10, Stewart provided no proof of

delivery. Nothing in the record indicates how or when the motion was

delivered. Compare Tactical Air Defense Servs. Inc. v. Searock, 398 S.W.3d
341, 345-347 (Tex. App. – Dallas 2013, no pet.) (reversing post-answer

default judgment, noting lack of evidence that client received motion to

withdraw).

       Stewart did not certify service of the motion on Coastal Motorcars.

C.R. 178 (certificate of service); compare Tactical Air, at 345 (certificate of

service did not show that motion to withdraw was properly sent). At the

hearing on the motion, Stewart said that he “sent copies of the motion” and

“visited with [Allen] on the telephone … .” Supp. R.R. 1:5. Thus, if Stewart

attempted to comply with Rule 10’s delivery requirement, he did so using




17
   By contrast, Allen testified, by affidavit, that Coastal Motorcars was “not given
sufficient time to address the withdrawal or possibly seek other counsel.” C.R. 431.


                                        56
the “last known address” that he provided – a post-office box that had been

closed for at least three months. See above, at 1-2, 4. 18

       In permitting Stewart’s withdrawal, the trial court instructed

Plaintiffs’ counsel to serve the withdrawal order and a mediation order on

Coastal Motorcars. Supp. R.R. 1:6. Plaintiffs’ counsel responded that he

would do so. Supp. R.R. 1:7. Instead, it appears that Plaintiffs’ counsel

prepared a motion for summary judgment to disadvantage a then-

unrepresented defendant.

       When the Postal Service returned the service copy of the motion for

summary judgment and notice of hearing, C.R. 494 (envelope), two weeks

before the hearing, C.R. 436 (tracking record), Plaintiffs could have

contacted Stewart for alternative contact information, could have served

Coastal Motorcars by serving its registered agent, 19 or sought an order

permitting service “by such other manner as the court in its discretion may

direct.” TEX. R. CIV. P. 21a(a)(2). Plaintiffs instead went forward with a

hearing, with their counsel telling the trial court:


18
  Plaintiffs argued, to the trial court, that Coastal Motorcars’ motion for new trial
admitted receipt of the motion to withdraw. C.R. 475. Plaintiffs, however, did not identify
any particular statement as the admission. No such admission exists.
19
  “The registered agent … is an agent of the entity on whom may be served any process,
notice, or demand required or permitted by law to be served on the entity[.]” TEX. BUS.
ORG. CODE §5.201(b).


                                            57
           However, I’ve not heard from them. I sent notice of this
           motion and of this hearing to the Defendant at the
           address provided by Mr. Stewart. No response is
           forthcoming. It’s ripe for a summary judgment … .

R.R. 2:4. Plaintiffs’ counsel did not mention that notice was not received.

       The record does not show the presence of notice “reasonably

calculated, under the circumstances” to notify Coastal Motorcars of the

motion for summary judgment and its setting for hearing. Peralta, at 84-85.

Nor does the record show that Coastal Motorcars intentionally failed to

provide information for service of documents. As discussed above, the

record contradicts such an assertion. If these circumstances permit action

adverse to Coastal Motorcars, “due process requires some lesser sanction

than” a summary judgment “without notice or an opportunity to be heard.”

Mathis, at 746 (setting aside post-answer default judgment because

defendant, who did not provide updated address, did not receive notice of

trial setting). 20




20
   While Plaintiffs rely on Civil Practice and Remedies Code §30.015 as establishing a
duty to provide a current address, C.R. 475, that statute’s only enforcement provision
provides that “the trial court may assess a fine of not more than $50.” TEX. CIV. PRAC. &
REM. CODE §30.015(e). The statute contains no text that authorizes a default summary
judgment or a post-answer default judgment as a penalty for a failure to comply.


                                           58
       The trial court therefore abused its discretion by not setting aside the

summary judgment after Coastal Motorcars’ made its motion for new trial. 21


       B. The trial court also abused its discretion by not setting aside the
       summary judgment for excusable accident or mistake.
       Due process requires setting aside the summary judgment because

Coastal Motorcars had neither actual nor constructive notice. But even if the

Court were to accept Plaintiffs’ constructive notice argument, the trial court

abused its discretion by not setting aside the summary judgment because of

excusable accident or mistake, as requested in Coastal Motorcars’ motion for

new trial.

               1. The Court may have to decide whether to apply the
               three-part Craddock test or the two-part Carpenter test.
       Coastal Motorcars asserted a right for new trial under the three-factor

test in Craddock v. Sunshine Bus Lines Inc., 133 S.W.2d 124, 126 (Tex.

1939); see also C.R. 424 (mot.). The Texas Supreme Court has described the

test as follows:


21
   “The trial court’s decision on a new trial motion is subject to review for abuse of
discretion.” Smith, 53 S.W.3d at 817. A trial court’s discretion is limited to resolving
reasonably and properly disputed fact issues, In re Dillard Dept. Stores Inc., 198 S.W.3d
778, 781 (Tex. 2006), and the trial court has “no discretion in determining what the law is
or applying the law to the facts.” Id. at 782 (quot. omitted). Unless the nonmovant
requests an evidentiary hearing, a trial court has no discretion to resolve disputed fact
issues against a movant for a new trial. See, e.g., Tactical Air, at 348-349; Smith, at 818.
Because that is the situation here, the trial court had no discretion, and its refusal to set
aside the summary judgment is effectively subject to de novo review.


                                            59
           (1) the failure to answer was not intentional or the result
           of conscious indifference, but the result of an accident or
           mistake, (2) the motion for new trial sets up a meritorious
           defense, and (3) granting the motion will occasion no
           undue delay or otherwise injure the plaintiff.

Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682, 685 (Tex.

2002).

       Plaintiffs asserted that the correct standard is a different two-part test

set forth in Carpenter. C.R. 472. The Texas Supreme Court held that the

two-part test applies when a party moves “for leave to file a late summary-

judgment response.” Carpenter, at 688. That court reserved the question of

“whether Craddock should apply when a nonmovant discovers its mistake

after the summary-judgment hearing or rendition of judgment.” Id. at 686.

The two-part Carpenter test requires that: “(1) the failure to respond was not

intentional or the result of conscious indifference, but the result of accident

or mistake, and (2) allowing the late response will occasion no undue delay

or otherwise injure the party seeking summary judgment.” Id. at 688. 22

       An examination of Carpenter shows that the first and second elements

of the Carpenter test are the same as the first and third elements of the


22
  While purporting to quote Carpenter, Plaintiffs misrepresented the standard to the trial
court by inserting “(unmixed with any negligence on the part of Defendant)” into the first
part of the test. C.R. 472. Carpenter imposes no such requirement. In Wheeler, the Texas
Supreme Court reaffirmed that Carpenter requires “intent or conscious indifference.” 157
S.W.3d at 442.


                                           60
Craddock test. Carpenter described both tests in the same language, only

modifying words to account for the summary judgment context. Compare 98
S.W.3d at 685 (stating three-element Craddock test) with id. at 686 (stating

two-element Carpenter test).

      That leaves the question reserved in Carpenter of whether the

remaining Craddock element should apply. Absent both actual and

constructive notice, constitutional due process compels disposing of

Craddock’s second element. Mathis, at 744 (citing Peralta).

      But even assuming constructive notice were given, Craddock’s

second element should not be applied. In deciding not to apply that element

to requests for leave to file late summary judgment responses, the Texas

Supreme Court began its explanation with: “First, because our rules do not

mandate a summary-judgment response, a party that fails to timely file one

has breached no legal duty.” Carpenter, at 687. The court’s second reason

was that “the consequences to a party that inadvertently fails to timely

respond to a summary-judgment motion are often similar to those faced by a

party that would otherwise be bound by erroneous or deemed admissions.”

Id. “Each faces the very real prospect of summary disposition without regard

to the underlying merits.” Id.




                                    61
       Based on these two considerations, the court reasoned that

Carpenter’s two-part test “fairly balances the parties’ interests and furthers

the policies our rules are intended to serve.” Id. at 687-688.

       Those same considerations apply at least where a nonmovant has only

constructive notice of a summary judgment hearing. 23 A nonmovant with

only constructive notice does not have actual knowledge of its need to

respond. Such a nonmovant will not know of any need to plead and prove

matters that require a response, to conduct additional discovery to obtain

supporting evidence, or to move for a continuance to allow additional time

for that discovery. 24 A nonmovant with only constructive notice may receive

any resulting judgment with little or no time to obtain the summary

judgment motion and assemble whatever merits evidence is then available

for a motion for new trial. 25 In those circumstances, to apply Craddock’s


23
  The Court probably can avoid the question of whether Craddock should apply where a
nonmovant actually receives notice of a summary judgment motion and hearing.
24
   For example, had Coastal Motorcars been aware of the motion and the hearing date,
Coastal Motorcars could have deposed Brown, who had not been deposed, in response to
Plaintiffs’ attempt to have Garcia testify for Brown under a power of attorney. See above,
at 26 fn. 8. Such a deposition may have raised fact issues on such matters as the extent of
Brown’s knowledge about the vehicle’s use and condition, the extent of pre-sale
disclosures, the materiality of and reliance on pre-sale representations, and post-sale
changes in the condition of the 528i.
25
   For example, Coastal Motorcars’ sworn motion for new trial states that Coastal
Motorcars did not receive a copy of Plaintiffs’ motion for summary judgment until July
31, 2014, which was the same day that Coastal Motorcars’ motion for new trial was due
and was filed. C.R. 421 (showing July 31 filing date), 423 (copy, without exhibits,

                                            62
additional element will also prevent a nonmovant “from properly presenting

the case to the court of appeals.” TEX. R. APP. P. 44.1(a)(2).

       Carpenter’s two-element test is therefore the correct one to apply to

this case.

               2. Coastal Motorcars’ motion for new trial satisfied both
               tests.
       Regardless of whether Craddock or Carpenter applies, either test is

satisfied.

       The first element of both tests requires that “the failure to respond was

not intentional or the result of conscious indifference, but the result of

accident or mistake[.]” Carpenter, at 685, 688. Coastal Motorcars satisfied

this element. Allen’s affidavit explained that Coastal Motorcars did not file a

response, and that this “was accidental” and “not because of conscious

indifference” because Coastal Motorcars did not receive a copy of the

motion for summary judgment or notice of hearing. C.R. 431-433. Without

notice, a party cannot intentionally or with conscious indifference fail to

respond. Smith, 53 S.W.3d at 818 (notice of trial date not received). To

contradict Allen’s testimony, Plaintiffs had the burden of requesting an

evidentiary hearing. Id. (quoted above, at 52 fn. 13). Moreover, nothing in

received on July 31 after district clerk was “unable to find the file for several days”); see
also C.R. 416 (showing July 1 judgment date); TEX. R. CIV. P. 329b (requiring the filing
of motions for new trial within 30 days of signing of judgment).


                                            63
the record suggests that Coastal Motorcars intended to avoid service. See

above, at 54-57.

      The second Carpenter element and the third Craddock element is that

setting aside the judgment “will occasion no undue delay or otherwise

injure” the party awarded summary judgment. Carpenter, at 685, 688. 26 That

is, the opponent must not be “unduly prejudiced.” Id. at 687. A sworn

motion that denies undue delay or other injury is sufficient to shift the

burden onto an opponent to show that undue delay or other injury would

result. Mathis, 166 S.W.3d at 744. Coastal Motorcars satisfied that

requirement. C.R. 426 (mot.), 429 (verification). Because Plaintiffs did not

request an evidentiary hearing to contest that sworn denial, Smith, at 818, the

trial court was required to credit it. Moreover, nothing in the record

establishes the contrary. Mathis, at 744 (similar observation).

      Assuming that Craddock would apply, its remaining element (“the

motion for new trial sets up a meritorious defense”) is also satisfied.

Carpenter, at 285 (quoted). Coastal Motorcars presented evidence that it

disclosed the prior accident, that a CarFax report did not indicate structural

or frame damage, that any damage was repaired before the vehicle was sold


26
   A party need not satisfy these elements if the party “has been denied due process
through lack of notice” of a setting. Smith, at 817.


                                        64
at auction, and that any damage did not cause the vehicle to be classified as

“a total loss, a salvage vehicle or a reconditioned vehicle.” C.R. 425, 433,

445. Even assuming Plaintiffs’ motion for summary judgment were

otherwise sufficient, this evidence would set up a defense to: the value of the

vehicle and (as a result) the amount of any damages awardable on Plaintiffs’

claims, see above, at 23-27; the reliance element of a DTPA laundry list

(§17.46(b)) claim, see above, at 30-31; the “taking advantage” and “grossly

unfair degree” elements of a DTPA unconscionability claim, see above, at

31-32; the merchantability of the vehicle at the time of sale for the purpose

of a DTPA breach of implied warranty claim, see above, at 32; the “basis of

the bargain” element of a DTPA breach of express warranty claim, see

above, at 33-34; the producing cause element of any DTPA claim, see

above, at 34; the breach of duty and proximate cause elements of a

negligence claim, see above, at 36-38; the material representation, false

representation, intent to induce reliance, and reliance elements of a fraud

claim, see above, at 38-42; the failure to disclose, materiality, deliberate

silence, intent to induce reliance, and reliance elements of a fraud-by-

nondisclosure claim, see id.; the false information, lack of reasonable care,

and reliance elements of a negligent misrepresentation claim, see above, at

39-42; the gross-disparity-in-value theory that is the basis of Plaintiffs’



                                      65
stand-alone unconscionability claim, see above, at 42; and the excess-value

theory that is the basis of multiple other claims. See above, at 42, 44-45.

Moreover, a trier of fact could consider disclosure of the accident as a factor

that would allow an award of less than the maximum in DTPA additional

damages or no such damages at all. See above, at 28 (discussing

discretionary nature of those damages), 49-50 (discussing sufficiency of

proof of knowing or intentional violation).

      Because the damages in this case are unliquidated, setting up a

meritorious defense as to damages – even if only DTPA additional damages

– would require a new trial on all issues. TEX. R. CIV. P. 44.1(b); see also

above, at 17-20. Coastal Motorcars’ motion for new trial, however, set up

additional reasons why Plaintiffs’ motion for summary judgment could not,

and should not, have been granted.

      Under either the Craddock test or the Carpenter test, the trial court

erred by overruling Coastal Motorcars’ motion for new trial.


          CONCLUSION AND PRAYER FOR RELIEF
      The trial court erred by granting the summary judgment and again

erred by not setting it aside. The errors caused the rendition of an improper

judgment and therefore require reversal. TEX. R. CIV. P. 44.1(a).




                                      66
       Coastal Motorcars asks that the Court reverse the trial court’s

judgment and remand the case to the trial court for further proceedings on all

issues. Should the Court nonetheless conclude that any part of the trial

court’s judgment can be sustained, Coastal Motorcars alternatively requests

a reversal of the judgment as to all other parts and a remand of those parts

for further trial court proceedings.

       Coastal Motorcars also asks the Court for any other relief to which it

is entitled.

                                        Respectfully submitted,

                                        /s/ Brian Miller
                                        Brian Miller
                                        State Bar No. 24002607

                                        ROYSTON RAYZOR
                                        VICKERY & WILLIAMS L.L.P.
                                        Frost Bank Plaza, Suite 1300
                                        802 N. Carancahua St.
                                        Corpus Christi, TX 78401
                                        Tel. No. (361) 884-8808
                                        Fax No. (361) 884-7261
                                        E-mail: brian.miller@roystonlaw.com

                                        Attorney for appellant
                                        Coastal Motorcars Ltd.




                                       67
                   CERTIFICATE OF SERVICE
      A true copy of this document was served using the electronic filing

and service system and as shown below on March 16, 2015.

Via e-mail to dbarre@albmlaw.com
Denny Barre
ANDERSON LEHRMAN
BARRE & MARAIST L.L.P.
Gaslight Square, Suite 1
1001 Third St.
Corpus Christi, TX 78404

Attorney for appellees


                                    /s/ Brian Miller
                                    Brian Miller




                                   68
     CERTIFICATE OF WORD-COUNT COMPLIANCE
      I certify that this document complies with Rule of Appellate

Procedure 9.4. Excluding the portions listed in Rule 9.4(i)(1), and according

to the word count of the computer program used, this document contains

14,828 words.


                                      /s/ Brian Miller
                                      Brian Miller




                                     69
APPENDIX
Index to Appendix

Document                                               Record Appendix
                                                         Cite     Page

Clerk’s record excerpts
Motion to Withdraw as Attorney for Defendant (May     C.R. 177       1
27, 2014)
Order Granting Motion to Withdraw as Attorney for     C.R. 181       3
Plaintiff [sic] (May 28, 2014)
Plaintiffs’ Motion for Summary Judgment (main         C.R. 184       4
document only) (June 6, 2014)
Notice of Setting for Hearing on Plaintiffs’ Motion   C.R. 407      11
for Summary Judgment (June 6, 2014)
Order Granting Final Summary Judgment Against         C.R. 415      13
Defendant (July 1, 2014)
Motion for New Trial and to Set Aside Judgment        C.R. 421      15
(main document only) (July 31, 2014)
Affidavit of Art Allen (exhibit to motion)            C.R. 431      25
U.S. Postal Service tracking record (exhibit to       C.R. 431      30
motion)
Order (granting motion for new trial) (Sept. 18,      C.R. 450      31
2014)
Order Withdrawing and Vacating the Order              C.R. 459      32
Granting Defendant’s Motion for New Trial (Sept.
25, 2014)
Envelope for service of Plaintiffs’ Motion for        C.R. 494      33
Summary Judgment and notice of hearing (exhibit to
response)

Reporter’s Record Excerpts
Hearing on motion to withdraw (May 28, 2014)            Supp.       34
                                                      R.R. 1:1
Hearing on motion for summary judgment                R.R. 2:1      43

Statutes
Excerpts from Texas Business and Commerce Code,                     50
Chapter 2

                                 Appx. ii
Excerpts from Texas Business and Commerce Code,    53
Chapter 17
Excerpts from Texas Business Organizations Code,   63
Chapter 5
Excerpts from Texas Civil Practice and Remedies    66
Code, Chapter 30
Excerpts from Texas Civil Practice and Remedies    67
Code, Chapter 38
TEX. ACTS (75th Leg.), Ch. 887 (1997)              68




                               Appx. iii
                                      NO. 2013-DCV-0520-F

MARY ALICE GARCIA and MARY LOU                     §              IN THE DISTRICT COURT
BROWN                                              §
      Plaintiff(s)                                 §
                                                   §
VS.                                                §              214TH JUDICIAL DISTRICT
                                                   §
COASTAL MOTORCARS, LTD. D/B/A                      §
BMW OF CORPUS CHRISTI                              §
     Defendant( s)                                 §              NUECES COUNTY, TEXAS

             MOTION TO WITHDRAW AS ATTORNEY FOR DEFENDANT

       ERIC STEWART asks this Court to allow him to withdraw as attorney for Defendant,

COASTAL MOTORCARS, LTD d/b/a BMW OF CORPUS CHRISTI.

        1.     This case is currently set for trial on September 15, 2014. There are deadlines set

as per the docket control order which is attached hereto as Exhibit "A."

       2.      There is good cause, as required by Texas Rule of Civil Procedure 10, for the

court to grant this Motion. Defendant and counsel are at an impasse as to how this case should

be handled. The disagreements are such that continued representation is not practical.

        3.     This withdrawal is not sought for the purpose of delay.

       4.      A copy of this motion has been delivered to the Defendant and Defendant has

been notified in writing of his right to object to this motion.

        5.     Defendant's last known address is:

               Art Allen
               Coastal Motorcars, Ltd, d/b/a/ BMW of Corpus Christi
               PO Box 60169
               Corpus Christi, Texas 78466

       6.      Defendant has not consented at this time.




                                                                                         Appx. 1
                                                                                              177
       7.     For these reasons, Eric Stewart and the firm of HUSEMAN & STEWART ask this

Court to grant his motion to withdraw as attorney for Defendant, COASTAL MOTORCARS,

LTD d/b/a BMW OF CORPUS CHRISTI.

                                           Respectfully submitted,

                                           HUSEMAN & STEWART
                                           615 N. Upper Broadway, Suite 2000
                                           Corpus Christi, TX 78478
                                           Tel:   (361) 883-3563
                                           Fax: (361) 883-0210




                                           ERISTEWART
                                           State Bar No. 24058133



                                  NOTICE OF HEARING

       A hearing on Plaintiffs Motion to Withdraw has been set for the 28th day of May 2014, at
1:30 p.m. in 214th District Court, Nueces County Texas.


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of May, 2014, that a true and correct copy of the
above and foregoing was served in the manner described below to:

VIA FACSIMILE: 361-883-4079
Mr. Denny Barre
ANDERSON LEHRMAN BARRE & MARAIST
Gaslight Square
1001 Third Street, Ste. 1
Corpus Christi, Texas 78404

                                                      ~
                                                          ST~
                                                                             /

                                                   ERIC




                                                                                    Appx. 2
                                                                                           178
                                 NO. 2013-DCV-0520-F

MARY ALICE GARCIA and MARY LOU              §             IN THE DISTRICT COURT
BROWN                                       §
      Plaintiff(s)                          §
                                            §
VS.                                         §             214rn JUDICIAL DISTRICT
                                            §
COASTAL MOTORCARS, LTD. D/B/A               §
BMW OF CORPUS CHRISTI                       §
     Defendant(s)                           §             NUECES COUNTY, TEXAS

 ORDER GRANTING MOTION TO WITHDRAW AS ATTORNEY FOR PLAINTIFF

      On     )!/"'! .J.("       , 2014, the Court considered the motion of Eric Stewart and
HUSEMAN & STEWART to withdraw as counsel for Defendant.

      Said motion is GRANTED.

      SIGNED     ~ l!_f!"'!                     , 2014.




                                                                        SCANNED
                                                                         JUL 0 2 2014
                                                                   PATSY PEREZ. DISTRICT CLERK
                                                                         NUECES COUNTY




                                                                   MAY 2 9 2014
                                                            .~r,TSY PEREZ, DISTRICT CLERK
                                                                  NUECES COUNTY




                                                                                      Appx. 3
                                                                                                 181
                                                                       0
                             CAUSE N2 2013-DCV-0520-F

MARY ALICE GARCIA                               §                            IN THE DISTRICT COURT
AND MARY Lou BROWN                              §
                                                §
                                                §
vs.                                             §                           214TH JUDICIAL DISTRICT
                                                §
                                                §
COASTAL MOTORCARS, LTD. D/B/A                   §
BMW OF CORPUS CHRISTI                           §                           NUECES COUNTY, TEXAS




                    PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT



TO THE HONORABLE JUDGE OF SAID COURT:

      Now COMES Mary Alice Garcia and Mary Lou Brown ("Plaintiffs"), Plaintiffs

herein, and tiles this Motion for Summary Judgment against Coastal Motorcars, Ltd.

d/b/a BMW of Corpus Christi ("BMWCC" or "Defendant"), Defendant herein, and in

support thereof, Plaintiffs would show the Court as follows:

                            CURRENT STATUS OF PLEADINGS


1.    On February 5, 2013 Plaintiffs tiled its Original Petition against Defendant.

2.    On February 27, 2013 Defendant tiled its Original Answer to Plaintiffs' Original

      Petition.

3.    On March 27, 2013 Defendant tiled its First Amended Answer.

4.    The case is set for trial on September 15, 2014.

5.    On the date stated in the Certificate of Service contained herein, Plaintiffs sfl§t                      ~
                                                                                                        ~          ~
                                                                                                                   ~
      this Motion for Summary Judgment against Defendant tor tiling.                                t          ~~~~
                                                                                                °"' I        t.. ~·~'"1
                                                                                                             !S  ~ ~,)
                                                                                             ""
                                                                                             ~
                                                                                                            ~~~Sil~
                                                                                                              r-lg;J
                                                                                            ,,,,.
                                                                                            .,,.,
                                                                                                             .~::S~J
                                                                                                              ~~~"""'
                         PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT - PAGE 1                  C)           Ji> JJ;;:-~
                                                                                          Appx. 4
                                                                                                         184
                    BACKGROUND    & BASIS FOR SUMMARY JUDGMENT

             Plaintiffs are entitled to Summary Judgment against Defendant as a

      matter of law for all of the following reasons:

6.    On or about October 19, 2011, BMWCC sold Plaintiffs a 2008 BMW 528i,

      vehicle identification number WBANU53548C117148 ("vehicle").

7.    BMW CC sold the vehicle and other goods and services to Plaintiffs for a total

      of payments of $48,534.48 as reflected on the Motor Vehicle Retail Installment

      Sales Contract ("contract").

8.    The original creditor for the sale of the vehicle was BMWCC.

9.    The contract was assigned by BMWCC to Navy Army Community Credit Union,

      which is the current owner and holder of the contract.

10.   Plaintiffs traded in another 2008 BMW 528i that had more miles so that

      Plaintiffs could have the same automobile but with less miles.

11.   Shortly after purchase, Plaintiffs began to experience problems with the vehicle,

      and on each occasion, Plaintiffs took the vehicle to BMWCC for service.

12.   Since purchasing the vehicle October 19, 2011, the vehicle has been in

      BMWCC's repair facility a number of times.

13.   BMWCC represented that the service work would be performed in a good and

      workmanlike manner and was obligated to repair the vehicle in a good and

      workmanlike manner; this has not occurred as some of the problems continue

      to persist.




                        PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT - PAGE 2



                                                                             Appx. 5
                                                                                   185
14.   Because of the repeated problems with the vehicle, Plaintiffs requested that

      BMWCC trade Plaintiffs out of the vehicle and in to another one - one that

      would be the same make and model with the same options and with similar

      mileage.

15.   BMWCC declined and said that Plaintiffs could purchase another vehicle from

      BMWCC if Plaintiffs would agree to put down an additional $6,000.00.

16.   Plaintiffs declined and went to inquire at other local dealerships.

17.   On May 4, 2012 Plaintiffs learned, for the first time, that the vehicle had been

      involved in a prior wreck, a material fact that BMWCC failed to disclose to

      Plaintiffs prior to selling the vehicle to Plaintiffs.                   In fact, the vehicle had

      sustained extensive damage, including frame/unibody damage.

18.   BMWCC had actual knowledge that the vehicle had been in a prior wreck and

      had frame/unibody damage as it purchased the vehicle at ADESA's auto auction

      with full knowledge of such damage for $24,500.00, which BMWCC failed to

      disclose to Plaintiffs.

19.   Had either the nature or extent of the prior damage been disclosed to Plaintiffs

      prior to purchase, Plaintiffs would not have purchased the vehicle under the

      terms and conditions purchased.             Plaintiffs were induced to purchase the

      vehicle as a result of BMWCC's failure to disclose.

20.   As a result of Defendant's conduct described herein, Plaintiffs have suffered

      damages in excess of the minimal jurisdictional limits, for which Plaintiffs have

      sued.



                          PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT - PAGE   3


                                                                                              Appx. 6
                                                                                                    186
                                                EVIDENCE

                 11       11
21 .   Exhibit        1         Affidavit of Mary Alice Garcia

                 11       11
22.    Exhibit 2                Affidavit of Denny Barre
                 11       11
23.    Exhibit 3                Documents labelled BMW 00001-00020 produced in
                                response to Plaintiffs' written discovery to Defendant

24.    Exhibits 1-3, along with any attachments, are made a part of this pleading for

       all purposes, are filed in support hereof, and are incorporated herein by

       reference as if fully copied and set forth at length.

25.    Plaintiffs also request that the Court refer to and take judicial notice of the

       Court's file in this lawsuit.

26.    Some of the documents attached to this Motion were produced in the course

       of discovery in this lawsuit and are a part of the record in this cause of action,

       in the form of deposition testimony and deposition exhibits and/or were

       produced by the parties in response to written discovery. Pursuant to TEX. R.

       C1v. P. 193. 7 and/or other Texas law, the documents are hereby authenticated

       for all purposes herein. Notice pursuant to TEX. R. C1v. P. 193. 7 was provided

       to Defendant and was contained in the written discovery requests.

27.    Plaintiffs also request that the Court refer to the items contained in TEX. R. C1v.

       P. 166a(c)(i) & (ii) when ruling on this Motion, including but not limited to the

       following:

       27 .1. Affidavit of Mary Alice Garcia

       27 .2. Affidavit of Denny Barre




                               PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT - PAGE 4



                                                                                  Appx. 7
                                                                                      187
      27 .3. Portions of Defendant's             pt Amended            Responses     to    Plaintiffs'
             Interrogatories

      27 .4. Portions of the deposition of ADESA Texas, Inc. d/b/a ADESA Dallas

      27 .5. Portions of documents produced by Defendant in response to Plaintiffs'
             Requests for Production labelled BMW 00001-00020

28.   In accordance with TEX. R. C1v. P. 166a(d), Plaintiffs give their notice of intent

      to use the Exhibits and any attachments in support of this Motion for Summary

      Judgment against Defendant.

                                      RELIEF REQUESTED


      The pleadings of the parties filed herein together with the attached Exhibits

show that there is no genuine issue as to any material fact in this Cause with regard

to Plaintiffs' causes of action against Defendant for violations of the DTPA, breach of

contract,   fraud,     unconscionability,           conversion,            negligence,     negligent

misrepresentation, gross negligence, common law fraud and fraud by non-disclosure,

quantum meruit,      quasi contract,       assumpsit, detrimental reliance,               promissory

estoppel, unjust enrichment, and money had and received as described above.

Therefore, Plaintiffs are entitled to judgment against Defendant as a matter of law on

each of these causes of action.

      Plaintiffs request that in the event that the complete relief requested by them

is denied that the Court determine those material facts that are in good faith actually

controverted and make an Order specifying those facts that appear to be without

substantial controversy. In addition, Plaintiffs request that in the event the complete

relief requested by it is denied, the Court grant Partial Summary Judgment against



                          PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT - PAGE   5


                                                                                           Appx. 8
                                                                                                  188
Defendant for Plaintiffs as to such allegations and relief as the Court may approve and

Order.

                                             PRAYER


         WHEREFORE, PREMISES CONSIDERED,      Plaintiffs request that the Court set a time for

hearing this Motion, and that upon said hearing, the Court in all things grant Plaintiffs'

Motion for Summary Judgment against Defendant, that Plaintiffs be granted all relief

requested in its Original Petition and Motion for Summary Judgment against Defendant

on file herein, and that Plaintiffs have such other and further relief at law or in equity,

both general and special, to which they may show themselves to be justly entitled.

                                                               Respectfully submitted,

                                                               ANDERSON, LEHRMAN, BARRE      &
                                                                 MARAIST, L.L.P.
                                                               Gaslight Square
                                                               1001 Third Street, Suite N2 1
                                                               Corpus Christi, Texas 78404
                                                               (361) 884-4981 Telephone
                                                               (361) 883-4079 Telecopier
                                                               e-mail: "dbarre@albmlaw.com"



                                                      By:



                                                               Attorneys for Plaintiffs




                          PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT - PAGE   6


                                                                                          Appx. 9
                                                                                                 189
                                        CERTIFICATE OF SERVICE


      I hereby certify that pursuant to the Texas Rules of Civil Procedure, a true and
correct copy of the foregoing has been served on the following:


Mr. Art Allen, Registered Agent                                          CMRRR N11 7011 1150 0000 8829 0993
COASTAL AUTO ENTERPRISES, INC.
as Registered Agent for
COASTAL MOTORCARS, LTD.
D/B/ A BMW OF CORPUS CHRISTI
Post Office Box 60169
Corpus Christi, Texas 78466


on this the      5th   day of June, 2014.




w:\\garcia\msj




                                PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT - PAGE 7



                                                                                              Appx. 10
                                                                                                       190
                             CAUSE N2 2013-DCV-0520-F

MARY ALICE GARCIA                          §                    IN THE DISTRICT COURT
AND MARY Lou BROWN                         §
                                           §
                                           §
vs.                                        §                  214TH JUDICIAL DISTRICT
                                           §
                                           §
COASTAL MOTORCARS, LTD. D/B/A              §
BMW OF CORPUS CHRISTI                      §                  NUECES COUNTY, TEXAS




      NOTICE OF SETTING FOR HEARING ON PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT




         Please take notice that Plaintiffs' Motion for Summary Judgment has been set

for hearing before the 214th District Court of Nueces County, Texas, at the Nueces

County Courthouse, Corpus Christi, Texas on the 1st day of July, 2014 at 1 :30 p.m.

                                                     Respectfully submitted,

                                                     ANDERSON, LEHRMAN, BARRE    &
                                                      MARAIST, L.L.P.
                                                     Gaslight Square
                                                     1001 Third Street, Suite N2 1
                                                     Corpus Christi, Texas 78404
                                                     (361) 884-4981 Telephone
                                                     (361) 883-4079 Telecopier
                                                     e-mail: "dbarre@albmlaw.com"




                                               By:




                                                     Attorneys for Plaintiffs




                                                                           Appx. 11
                                                                                  407
,   '
                                               CERTIFICATE OF SERVICE


              I hereby certify that pursuant to the Texas Rules of Civil Procedure, a true and
        correct copy of the foregoing has been served on the following:


        Mr. Art Allen, Registered Agent                                 CMRRR N11 7011 1150 0000 8829 0993
        COASTAL AUTO ENTERPRISES, INC.
        as Registered Agent for
        COASTAL MOTORCARS, LTD.
        D/B/ A BMW OF CORPUS CHRISTI
        Post Office Box 60169
        Corpus Christi, Texas 78466


        on this the      5th    day of June, 2014.




        w:\\garcia\notice.msj




                                                                                             Appx. 12
                                                                                                      408
                                CAUSE N2 2013-DCV-0520-F

MARY ALICE GARCIA                                  §                           IN THE DISTRICT COURT
AND MARY Lou BROWN                                 §
                                                   §
                                                   §
                                                   §
vs.                                                §                         214TH JUDICIAL DISTRICT
                                                   §
                                                   §
                                                   §
COASTAL MOTORCARS, LTD. D/B/A                      §
BMW OF CORPUS CHRISTI                              §                         NUECES COUNTY, TEXAS




           ORDER GRANTING FINAL SUMMARY JUDGMENT AGAINST DEFENDANT



       On this day the Court considered Plaintiffs' Motion for Summary Judgment
against Coastal Motorcars, Ltd. d/b/a BMW of Corpus Christi, Defendant, and after
considering the Motion, any response filed to the Motion, the evidence, and the law
finds that the Motion should be granted. The Court also takes judicial notice of the
Court's file contents and finds that Defendant was properly served with Plaintiff's
Motion for Summary Judgment and notice of this hearing. The Court also finds that
Plaintiff is entitled to the monetary damages set forth below and the reasonable and
necessary attorney's fees set forth below, which fees are authorized by TEX. Bus. &
COM. CODE § 17.50(d) and TEX. C1v. PRAC. & REM. CODE ANN. § 38.001.
      IT IS THEREFORE, ORDERED, ADJUDGED, AND DECREED that Mary Alice Garcia and
Mary Lou Brown have judgment against Coastal Motorcars, Ltd. d/b/a BMW of Corpus
Christi as follows:
1.    The sum of $22, 707.43 as economic damages;
2.    The sum of $68, 122.29 as additional damages;
3.    Prejudgment interest on $22, 707.43 at 5.00% per annum pursuant to TEX.
      FINC. CODE §304.104 from February 5, 2013 through the date this judgment is
      signed; the amount of prejudgment interest from February 5, 2013 through July
       1, 2014 is $1,589.21, and interest continues to accrue at the rate of $3.11 per
      diem from July 2, 2014 until the date the Judgment is signed;
                                                                                         Appx. 13
                 ORDER GRANTING FINAL SUMMARY JUDGMENT AGAINST DEFENDANT - Page 1 of 2
                                                                                               415
    '
'
        4.         The sum of $137, 762.94 as attorney's fees; and, if this cause is not appealed,
                   the judgment for attorney's fees will be credited with $65,000.00, leaving
                   $72, 762.94; and, if this cause is appealed to the court of appeals, but the
                   appeal is not carried to the Supreme Court of Texas by appeal or writ of error,
                   the judgment for attorney's fees will be credited with $35,000.00, leaving a
                   recovery of attorney's fees of $102,762.94; and if application for writ of error
                   is made but such application is denied, dismissed or refused, the judgment for
                   attorney's fees will be credited with $30,000.00, leaving a recovery of
                   attorney's fees of $107, 762.94;
        5.         Postjudgment interest at the rate of 5.00% per annum, from one day after this
                  judgment is signed and until the judgment is paid in full pursuant to Chapter
                   304 of the Texas Finance Code and/or other Texas law;
        6.         All costs of Court are taxed against Coastal Motorcars, Ltd. d/b/a BMW of
                   Corpus Christi;
        7.         All writs and processes for the enforcement and collection of this judgment may
                   issue as necessary; and
        8.        This Judgment is final, disposes of all claims and all parties, and is appealable.


                   SIGNED, RENDERED, AND ORDERED ENTERED this 1st day of July, 2014.




        w:\\garcia\msj.ord




                                                                                                           Appx. 14
                             ORDER GRANTING FINAL SUMMARY JUDGMENT AGAINST DEFENDANT - Page   2   of   2        416
. '•

                                                                                                                     Filed
                                                                                                     7/31/2014 7:16:37 PM
                                                                                                             Patsy Perez
                                                                                                            District Clerk
                                                                                                    Nueces County, Texas
                                        CAUSE NO. 2013-DCV-0520-F

       MARY LOU BROWN and            §                               IN THE DISTRICT COURT
       MARY ALICE GARCIA,            §
           Plaintiffs                §
                                     §
       vs.                           §                               214TH DISTRICT COURT
                                     §
       COASTAL MOTORCARS, LTD. D/B/A §
       BMW of CORPUS CHRISTI         §
           Defendants                §                               NUECES COUNTY, TEXAS

                    MOTION FOR NEW TRIAL AND TO SET ASIDE JUDGMENT

       TO THE HONORABLE JUDGE OF SAID COURT:

              NOW COMES, COASTAL MOTORCARS, LTD. D/B/A BMW of CORPUS CHRISTI,

       Defendant in the above styled and numbered cause, and respectfully requests that the Honorable

       Court to grant a new trial in the interest of justice and fairness and/or on the grounds stated below

       or set aside the judgment granted on Plaintiffs' Mary Lou Brown's and Mary Alice Garcia's

       Motion for Summary Judgment on July 1, 2014, and in support thereof states and assert as

       follows:

                                                        I.
        Introduction/ Craddock Factors Do Not Apply Because Defendant Was Not Properly Served.

              Plaintiffs sued Defendant on or about February 5, 2013 regarding the sale of a vehicle by

       Defendant to Plaintiffs. The. suit was based upon the sale of a vehicle by Defendant to Plaintiffs

       in 2011. At that time, the Defendant owned and operated the BMW Dealership in Corpus

       Christi, Texas and was doing business as BMW of Corpus Christi.

              In December of 2012, Defendant sold its interest in the auto dealership known as "BMW

       of Corpus Christi" and no longer owned or operated said business establishment.

              Plaintiffs served Defendant with the original lawsuit in February, 2013 by serving its


                                                                                              Appx. 15
                                                                                                       421
Registered Agent, Coastal Auto Enterprises, Inc., the Registered Agent for Defendant as per the

records on file with the Texas Secretary of State. Mr. Art Allen was served as he was the

Registered Agent for Coastal Auto Enterprises. Mr. Allen was served at 4225 South Staples

Street, Corpus Christi, Texas 78415; this was the address listed with the Texas Secretary of State.

On February 27, 2013, Mr. Eric Stewart filed an answer on behalf of Defendant. On or about

May 27, 2014, Mr. Stewart filed a Motion to Withdraw as Attorney of Record for Defendant and
                                                                     I
                                                                     I


this Court granted that Motion the next day on May 28, 2014. Thar Motion listed the last known

address of the Defendant as follows:

        "Art Allen
        Coastal Motor Cars, Ltd, d/b/a BMW of Corpus Christi
        P.O. Box 60169
        Corpus Christi, Texas 78466"

        Plaintiffs had actual and constructive knowledge that Art! Allen was not the Defendant

and not the agent for service of Coastal Motor Cars, Ltd.       F~er,     Plaintiffs had actual and

constructive knowledge that Coastal Motor Cars, Ltd, was not doing business as BMW of Corpus

Christi, since it had been sold in December of 2012. See the Affidavit of Arthur Ray Allen,

attached hereto and fully incorporated herein by referenced as if set forth at length.

        Further, Plaintiffs had constructive knowledge of the new address for Coastal Motor Cars,

Ltd., its agent for service of process, Coastal Auto Enterprises, Inc. and its agent for service of

process Mr. Art Allen.       On or about March 2013, Coastal Motor Cars, Ltd., and Coastal

Enterprises Inc. caused to be filed with the Texas Secretary of State its new addresses and

addresses of their registered agents, which were not P. 0. Box 60169 Corpus Christi, Texas

78466. See the Affidavit of Arthur Ray Allen, attached hereto and fully incorporated herein by

referenced as if set forth at length.




                                                                                         Appx. 16
                                                                                               422
          In addition, Coastal Motor Cars, Ltd and Coastal Auto Enterprises, Inc, subsequent to the

sale of the BMW dealership in Corpus Christi, Texas in December 4012, cancelled said P.O. Box
                                                                         ,i


60169, Corpus Christi, Texas 78466, confirming that there was no/more mail arriving regarding
                                                                         i
                                                              '          I

the business or the new owners and after confirming that the newjowner did not want the P.O.

Box. This was accomplished in January 2014, some six (6) months prior to Plaintiffs attempted

service of their Motion for Summary Judgment. Jn fact, counsel fior Plaintiffs was fully aware

that this was not Defendant's address for service as reflected hy t~e fact that the United States

Postal Service, as stated on its website, presumably delivered th~ unclaimed envelope back to
                                                                     !
counsel/or Plaintiffs on June 17, 2014 at 9:52 a.m., noting th(l.t whomever owned the post
                                                                     i
office box had moved and left no forwarding address; nevertheless and despite such

knowledge that the address was not a good address for service or; any type of mailing, there is

absolutely no indication that Plai.ntif/s or their counsel checked with the Texas Secretary of

State (i.e., the public records maintained by the State in regard to entities in Texas) as to the

correct address/or service and as is the proper method and procedure for locating the address

of an entities Registered Agent in Texas. It is asserted that the correct address was at all times

available to Plaintiffs and their counsel    if they   had just taken a look. See the Affidavit of

Arthur Ray Allen, attached hereto and fully incorporated herein by referenced as if set forth at

length.

          Neither Coastal Motor Cars, Ltd, Coastal Auto Enterprises, Inc., Mr. Art Allen nor any of

their agents or representatives were ever served nor did they jointly and/or severally otherwise

receive a copy of the Motion for Summary Judgment or notice of any hearing date. (Until the

District Clerk of Nueces County, unable to find the file for several days, furnished the Motion

without Exhibits only to Defendant's undersigned attorney on July 31, 2014). See the Affidavit of


                                                                                       Appx. 17
                                                                                               423
Arthur Ray Allen, attached hereto and fully incorporated herein by referenced as if set forth at

length.

                  Plaintiffs' Filing ofMotion Was Ca/.culated to Give Unfair Advantage

          On June 6, 2014, just nine (9) days subsequent to the Defendant's original attorney

withdrawing from the matter, and Plaintiffs knowing that no new attorney had made an

appearance on behalf of Defendant, filed their Motion for Summary Judgment                    Further,

Plaintiffs evidently made no effort to consult with the Secretary of State regarding the Limited

Partnership's new address. Lastly, Plaintiffs could not have received notification that the Motion

and hearing date were served as the P.O. Box at that time was no longer rented to or under the

control of Defendant.      See the Affidavit of Arthur Ray Allen, attached hereto and fully

incorporated herein by referenced as if set forth at length.

  Failure to Obtain Service Changes the Factors that Must Be Proved/or Granting ofa New
                                           Trial

          The Courts abhor default judgments. Moreover, when a Defendant has been properly

served, in Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124, 126 (I'ex. 1939), reversed the

denial of a post answer default judgment. The "Craddock" requirements have repeatedly been

held to apply to post-answer default judgments. Ivy v. Carrell, 407 S.W.2d 212, 214-15 (I'ex.)

The factors established in Craddock v. Sunshine Bus Lines. Inc.. 133 S.W.2d 124, 126 {!'ex.

1939), as follows:

                a.     Demonstrate the failure to appear was not intentional or the result of
                       conscious indifference, but was a mistake or accident;

                b.     Set up (not necessarily prove) a meritorious defense; and

                c.     Allege that the granting of a new trial will not result in a delay or prejudice
                       to plaintiff.




                                                                                        Appx. 18
                                                                                                 424
'   I   ~




                   Defendant's representative's affidavit establishes that the Defendant was never served

            with the Motion for Summary Judgment or the hearing date.

                   Proof of lack of notice satisfies the first prong of the Craddock test because without

            notice, a party cannot intentionally or with conscious indifference fail to appear. Texas Sting,

            Ltd v. R.B. Foods, Inc., 82 S.W.3d 644, 651-52 (I'ex. App. -San Antonio 2002, pet, denied).

                   Furthermore, having established that the failure to appear. was due to a lack of notice,

            Defendant is not required to establish the remaining "Craddock" factors to be entitled to a

            new trial. Mathis v. Lockwood, 166 S.W.3d 743, 744 (Tex. 2005); Lopez v. Lopez, 757 S.W.2d
721, 722 (Tex. 1988).

             Despite Any Craddock Factors Except Notice Having To Be Satisfied, Defendant Can Prove
                                                 the Remaining

                   Nevertheless and to the extent necessary, Defendant also asserts that it has a meritorious

            defense to the Plaintiffs' claims. When Plaintiffs purchased the vehicle in question, the fact that

            the rear bumper had been repaired was specifically disclosed, and Defendant also provided the

            Plaintiffs with a Car Fax report that revealed the vehicle had been in an accident in 2009 and that

            it had no frame damage.      See the Affidavit of Arthur R.ay Allen, attached hereto and folly

            incorporated herein by referenced as if set forth at length.

                   Plaintiffs' complaints are that the vehicle suffered ''unibody damage". The damage to the

            vehicle was evidently repaired prior to the vehicle being offered for sale at auction and being

            purchased by Defendant. Further, the damage to the vehicle did not cause it to be classified as a

            "total loss", a salvage vehicle or a "reconditioned vehicle". Further, there was no "knowing"

            violation as the fact that the vehicle was in an accident was revealed. See the Affidavit ofArthur

            Ray Allen, attached hereto and fully incorporated herein by referenced as ifset forth at length.



                                                                                                  Appx. 19
                                                                                                           425
        Finally, Defendant asserts that the granting of a new trial on the Motion for Summary

Judgment will not result in a delay or prejudice to Plaintiffs as no witnesses or other valuable

evidence has been lost or will be lost by the granting of a new trial and the matter had, prior to

the granting of the Motion for Summary Judgment, been. set for trial on the merits. In support of

this request for a new trial, please see the Affidavit of Art Allen, fully incorporated herein by

referenced as if set forth at length.

                                                 n.
                                        Denial of Due Process.

        Defendant incorporates the facts and assertions contained in section I above, and thereby

further respectfully asserts that Defendant was denied due process by not being provided with

notice of Plaintiff's Motion and/or notice of the hearing thereon that resulted in the granting of

Plaintiffs' Motion for Summary for Summary Judgment and an entry of Judgment against

Defendant, and upon such basis Defendant respectfully requests that the Order granting of

Plaintiffs' Motion for Summary for Summary Judgment and the entry of Judgment against

Defendant be set aside in its entirety. See the Affidavit ofArthur Ray Allen, attached hereto and

fully incorporated herein by referenced as ifset forth at length.

                                                 DI.

                                  Evidence Factually Insufficient

       Defendant incorporates the facts and assertions contained in section I above, and hereby

further respectfully asserts that the evidence presented was factually insufficient to support the

Order granting of Plaintiffs' Motion for Summary for Summary Judgment and the entry of

Judgment against Defendant in this cause and is against the great weight and preponderance of

the evidence presented, and upon such basis Defendant respectfully requests that the Order


                                                                                      Appx. 20
                                                                                               426
granting of Plaintiffs' Motion for Swnmary for Summary Judgment and the entry of Judgment

against Defendant be set aside in its entirety. See the Affidavit of Arthur Ray Allen, attached

hereto and fully incorporated herein by referenced as if set forth at length.

                                                IV.

                                 Evidence Factually Insufficient

       Defendant incorporates the facts and assertions contained in section I above, and hereby

further respectfully asserts that the evidence presented was legal~y insufficient to support the

Order granting of Plaintiffs' Motion for Summary for Summary Judgment and the entry of

Judgment against Defendant in this cause, and upon such basis Defendant respectfully requests

that the Order granting of Plaintiffs' Motion for Swnmary for Summary Judgment and the entry

of Judgment against Defendant be set aside in its entirety. See the Affidavit ofArthur Ray Allen,

attached hereto and folly incorporated herein by referenced as if set forth at length.

                                                 v.
                                       Faimess and Justice

       Defendant incorporates the facts and assertions contained in section 1 above, and by way

of further pleading hereby makes a general request for the setting aside of the Order granting of

Plaintiffs' Motion for Summary for Summary Judgment and the entry of Judgment against

Defendant in this cause, and upon such basis Defendant respectfully requests that the Order

granting of Plaintiffs' Motion for Summary for Summary Judgment and the entry of Judgment

against Defendant be set aside in its entirety. See the Affidavit of Arthur Ray Allen, attached

hereto and fully incorporated herein by referenced as if set forth at length

                                              Prayer

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays (a) that this


                                                                                         Appx. 21
                                                                                              427
Motion be granted in its entirety, and that the Order granting of Plaintiffs' Motion for Summary

for Summary Judgment and the entry of Judgment against Defendant be set aside in its entirety

and that Defendant be granted a new trial/hearing on all matters and issues; and (b) that

Defendant be granted such relief, at law and/or in equity, special and/or general, to which

Defendant may be justly entitled.

                                    Respectfully submitted,




                                              N .     955560 - Fed. Ad. No. 7939
                                                    FOR PLAINTIFF




                                                                                    Appx. 22
                                                                                             428
STATE OF TEXAS                §
                         1

COUNTYOFtt~{, -~
   VERIFICATlON ofi' MOT!ON FOR NEW TIDAL OF COASTAL MOTOR
        CARS, LTD. D/B/A BMW-OF .CORPUS CJllUSTI BY[ ART ALLEN
                       R!EPRESENTATIVE
                        ;    .
                                       OF' DEFENDANT:'

Before M.e, the undersi~ed authority on this the 31st day of .July, 2014 personally
.appeared Al:t Allen, Pr~ident of Coastal Auto Enterprises,   lnc.,  General Partner of
 Defendant Coastal Moto~ Cars, Ltd.? known to me and/0r idel1tifi~ by valid Government
issued photo identificati41n and sw-0te and affirmed that each an:d every statem.ent and
allegation stated h1 Defe~da,nt's Motion for N¥w Trial in Cauae l':lo,2013-0CV-0520-F,
Mary Alice Garcia and 'Mary Lou Brown vs. Coastal Motor Cars; Ltd. dlb/a BMW of
Carpus Christi, 214'h l;Jistrict Court of Nueces County, w~ within his personal
knowledge and that they }vere true and correct.                  '
                         i
Signed and Notarized thi$ 31st d~yofJuly,2()14
                         !




Art Allen, President
                                                      ~
                                                   N6ta.ry Public - St~e of Texas ·
Coastal Auto Enterprisesj Inc., as                 Printed Name and Seal
General Partner of Defendant
Coastal Mo~or Cars, Ltd. ·




                                                                                  Appx. 23
                                                                                           429
''.




                                      CERTIFICATE OF SERVICE

              I hereby certify that a true and correct copy of the foregoing instrwnent was served upon
      all counsel of record pursuant to the Texas Rules of Civil Procedure by the method indicated
      below on this 31st day of July, 2014.

      Mr. Denny Barre
      Anderson, Lehrman, Barre & Maraist, LLP
      1001 Third Street, Suite 1
      Corpus Christi, Texas 78404
      J"'iD :fiastr JA.884:4~
      ti/ .f' C/11.L.Lll..:
      JO/tl tJ;).q{) l?..,273;_




                                                                                           Appx. 24
                                                                                                    430
.                                                                      ..,,,
                                                                       (~
                             0
'




                                      CA(JSE NO. 2013-DCV-0520-F


    MARY LOU BROWN and            §                             IN THE DISTRICT COURT
    MARY ALICE GARCIA,            §
        Plaintiffs                §
                                  §
    vs.                           §                             214TH DISTRICT COURT
                                  §
    COASTAL MOTORCARS, LTD. D/B/A §
    BMW of CORPUS CHRISTI         §
        Defendants                §                             NUECES COUNTY, TEXAS


    STATE OF TEXAS                §
                                  §
    COUNTY OF HARRIS              §

                              AFFIDAVIT OF ARTHUR RAY ALLEN

            BEFORE ME, the undersigned authority, personally appeared on the date stated below,
    Arthur Ray Allen a.k.a. "Art Allen'', personally known to me and/or identified by valid
    government issued identification and swore and/or affirmed that he had personal knowledge of
    the following facts and that they were true and correct:

           "My name is Arthur Ray Allen (also known as 'Art Allen'), I am over the age of eighteen
    (18), of sound mind and otherwise competent to make this affidavit. I am the President,
    Secretary and a Director of Coastal Auto Enterprises, Inc., the General Partner of Coastal Motor
    Cars, Ltd., the 'Defendant'' in Cause No. 2013DCV-0520-F, styled Mary Lou Brown and Mary
    Alice Garcia v. Coastal Motor Cars, Ltd., in the 214th District Court of Nueces County, Texas.
    Mary Lou Brown and Mary Alice Garcia being referred to hereinafter as 'Plaintiffs.' I am the
    agent for service of process for Coastal Auto Enterprises, Inc., who is and at all pertinent times
    was the agent for servic~ for Coastal Motor Cars, Ltd.

            Defendant was formerly represented by Mr. Eric Stewart. In May of2014, Mr. Stewart's
    assistant and I were making arrangements for my deposition. With no true reason, Mr. Stewart
    stated he was going to withdraw; Defendant did not consent to the.withdrawal and asserts that it
    was not given sufficient time to address the withdrawal or possibly seek other counsel. On or
    about July 15, 2014 I was informed that a Judgment was taken against the Defendant when I
    received an e-mail from Denny Barre, counsel for Plaintiffs. Although he pmportedly had my e-
    mail address and used it for providing notice of the alleged Judgment, Mr. Barre never sent me a
    copy of the Motion for Swnmary Judgment or Notice of any hearing via this same e-mail that he
    used for notice of the Judgment. Neither I nor the Defendant had a chance to file a response or
    answer to the Motion for Summary Judgment, and I understand that service was sent to the
    Defendant at a Post Office Box in Corpus Christi that was cancelled in February of2014.


                                                                                         Appx. 25
                                              "Exhibit I"                                         431
                           0

       My permari.ent address and address on my Texas driver's licenses has continuously been
715 Upper Broadway Unit 1401, Corpus Christi, Texas. I was not served personally or at this
address and had I been I would have had the Defendant file a response or would have
immediately hired an attorney to do so.


        Plaintiffs had actual and constructive knowledge that Art Allen was not the Defendant
and not the agent for service of Coastal Motor Cars, Ltd. Further, Plaintiffs had actual and
constructive knowledge that Coastal Motor Cars, Ltd, was not doing business as BMW of Corpus
Christi, since it had been sold in December of 2012.


         Further, Plaintiffs had constructive knowledge of the new address for Coastal Motor Cars,
Ltd., its agent for service of process, Coastal Auto Enterprises, Inc. and its 'agent for service of
process Mr. Art Allen based on it being of record with the Texas Secretary of State. In fact, on or
about March 2013, Coastal Motor Cars, Ltd., and Coastal Enterprises Inc. caused to be filed with
the Texas Secretary of State its new addresses and addresses of their registered agents, which
were not P.O. Box 60169 Corpus Christi, Texas 78466.


        In addition, Coastal Motor Cars, Ltd and Coastal Auto Enterprises, Inc, subsequent to the
sale of the BMW dealership in Corpus Christi, Texas in December 2012, cancelled said P.O. Box
60169, Corpus Christi, Texas 78466, confirming that there was no more mail arriving regarding
the business or the new owners and after confirming that the new owner did not want the P.O.
Box. This was accomplished in January 2014, some six (6) months prior to Plaintiffs attempted
service of their Motion for Summary Judgment. In fact, it is asserted that counsel for Plaintiffs
was fully aware that this was not Defendant's address for service as reflected by the fact that the
United States Postal Service, as stated on its website, presumably delivered the unclaimed
envelope back to counsel for Plaintiffs on June 17, 2014 at 9:52 a.m., noting that whomever
owned the post office box had moved and left no forwarding address; nevertheless and despite
such knowledge that the address was not a good address for service or any type of mailing, there
is absolutely no indication that Plaintiffs or their counsel checked with the Texas Secretary of
State (i.e., the public records maintained by the State in regard to entities in Texas) as to the
correct address for service and as is the proper method and procedure for locating the address of
an entity's Registered Agent in Texas. It is asserted that the correct address was at all times
available to Plaintiffs and their counsel, if they had just bothered to take a look.

        Neither Coastal Motor Cars, Ltd, Coastal Auto Enterprises, Inc., Mr. Art Allen nor any of
their agents or representatives were ever served nor did they jointly and/or severally otherwise
receive a copy of the Motion for Summary Judgment or notice of~y hearing date.

       The Defendant's failure to answer or file a response to the Motion for Summary
Judgment was accidental because I, as Registered Agent, was not served personally or at a
current address and I did not have knowledge of the Motion for Summary Judgment or the


                                                                                      Appx. 26
                                          "Exhibit l"                                           432
.
'




    hearing thereon, and the failure to answer or file a response was not because of conscious·
    indifference on my part or the part of Defendant.              :

            Defendant also asserts that it has a meritorious defense to ~he Plaintiffs' claims. When
    Plaintiffs purchased the vehicle in question, the fact that the rear bi.imper bad been repaired was
    specifically disclosed to Plaintiffs, and Defendant also provided ~e Plaintiffs with a Car Fax
    report that revealed the vehicle had been in an accident in 2009 andI that it had no frame damage
    (as reported by Car Fax).                                             :


            Plaintiffs' complaints are that the vehicle suffered ''unibody:damage". The damage to the
    vehicle was repaired prior to the vehicle being offered for sale at auction and being purchased by
                                                                         I
    Defendant. Further, the damage to the vehicle did not cause it to be classified as a "total loss", a
                                                                         I

    salvage vehicle or a "reconditioned vehicle". Further, there was n,o ''knowing" violation as the
    fact that the vehicle was in an accident was revealed. Had Plaintiff~ inquired as to the exact type
    of damage, Defendant could have researched the information iri their files and. would have
    provided same to Plaintiffs.


            Finally, Defendant asserts that the granting of a new trial; on the Motion for Summary
    Judgment will not result in a delay or prejudice to Plaintiffs as no witnesses or other valuable
    evidence has been lost or will be lost by the granting of a new trial and the matter had, prior to
    the granting of the Motion for Summary Judgment, been set for trial on the merits."


            Defendant further respectfully asserts that Defendant was denied due process by not being
    provided with notice of Plaintiff's Motion and/or notice of the hearing thereon that resulted in the
    granting of Plaintiffs' Motion for Summary for Summary Judgment and an entry of Judgment
    against Defendant, and upon such basis Defendant respectfully requests that the Order granting
    of Plaintiffs' Motion for Summary for Summary Judgment and the entry of Judgment against
    Defendant be set aside in its entirety.


            Defendant further asserts that Defendant was denied due process by not being provided
    with notice of Plaintiffs Motion and/or notice of the hearing thereon that resulted in the granting
    of Plaintiffs' Motion for Summary for Summary Judgment and an entry of Judgment against
    Defendant, and upon such basis Defendant respectfully requests that the Order .granting of
    Plaintiffs' Motion for Summary for Swnmary Judgment and the entry of Judgment against
    Defendant be set aside in its entirety.


            Defendant further respectfully asserts that the evidence presented was factually
    insufficient to support the Order granting of Plaintiffs' Motion for Summary for Summary
    Judgment and the entry of Judgment against Defendant in this cause and is against the great
    weight and preponderance of the evidence presented, and upon such basis Defendant respectfully


                                                                                           Appx. 27
                                                "Exhibit 1"                                         433
.   '




        requests that the Order granting of Plaintiffs' Motion for Summary for Summary Judgment and
        the entry of Judgment against Defendant be set aside in its entirety.;


                Defendant further respectfully asserts that the evidence presented was legally insufficient
        to support the Order granting of Plaintiffs' Motion for Summary for Summary Judgment and the
        entry of Judgment against Defendant in this cause, and upon such basis Defendant respectfully
        requests that the Order granting of Plaintiffs' Motion for Summary for Summary Judgment and
                                                                              1
        the entry of Judgment against Defendant be set aside in its entirety.


                Defendant further makes a general request for the setting aside of the Order granting of
        Plaintiffs' Motion for Summary for Summary Judgment and the entry of Judgment against
        Defendant in this cause, and upon such basis Defendant respectfully requests that the Order
        granting of Plaintiffs' Motion for Summary for Summary Judgm~nt and the entry of Judgment
        against Defendant be set aside in its entirety.                   ·


                 The documents attached hereto as "Exhibit A" (and fully incorporated herein by reference
        as if set forth at length) being USPS.com USPS Tracking dated 7/31/2014 [2 pages] is a true and
        copy of the tracking detail relating to the mailing sent by Plaintiffs:(and/or Plaintiffs' counsel) in
        regard to the Motion for Swnmary Judgment and the hearing thereon and is a true and correct
        copy of what appears on the Official Website for the United :States Postal Service, being
        usps.com.


                The documents attached hereto as "Exhibit B" (and fully incorporated herein by reference
        as if set forth at length) being the Statement of Change of Registered Office/Agent for Coastal
        Motorcars, Ltd dated March 25, 2013 [1 page], Statement of Change of Registered Office/Agent
        for Coastal; Auto Enterprises, Inc. dated March 25, 2013 [I page], Change of Registered
        Agent/Registered Office filed April 7, 2003 [2 pages]. Statement of Change of Registered Office
        of Coastal Motorcars, Ltd. filed February 4, 2005 [I page] are true and correct copies of
        documents relating to the entities referenced therein on file with the Texas Secretary of State and
        as are viewed on the Official website for the Texas Secretary of State and as were caused to be
        filed with the Texas Secretary of State by the entities named therein.


                The documents attached hereto as "Exhibit C" (and fully incorporated herein by reference
        as if set forth at length) being an Acknowledgement of Disclosure by Dealer "BMW000020 [l
        page], and CARFAX Vehicle History Report dated 5/3/2011 "BMW000021 - BMW000024" [4
        pages] are documents produced in the course and scope of discovery in the lawsuit and are a part
        of the record in this cause of action, in the form of deposition testimony and/or deposition
        exhibits and/or were produced by the parties in response to written discovery, and it is asserted
        that they are further authenticated for all purposes by Texas law."


        Further, Affiant sayeth not."
                                                                                                 Appx. 28
                                                     "Exhibit 1"                                          434
. ..
.
                               0   I
                                   !




       Signed ~d Notmzed tltlk 31st day of July, 2014
                                   i

              attfll ..
       Art Allen, President for i
                                                            /--
                                                        N~ State of Texas
                                                                                ~
       Coastal Auto Enterprisesl Inc.,                  Printed Name and Seal
       General Partner of Defendant
       Coastal Motor Cars, Ltd,.   l




                                                                                Appx. 29
                                              "Exhibit 1"                            435
 JSPS.com® - USPS Tracking™                                                                                                                                                                                    Page 1 of2


      English                                   USPS Mobil•                                                                                                                                   Register I Slijn In




  iit!IUSPS.COM.                                                                                                                               Search USPS.com or Track Packages                                                    Subl'


    Quick Tools                                  Ship   a Pacl\age         Send Mail              Manage Your Mell                        Shop                                    Business Solutions


                                                                                                                  ~                       Customer Service i
    USPS Tracking™                                                                                             ; '-XJ.                    Have questions? We're here to help.                                                                 .,
                                                                                                               --~·-·····------'----··--···-                   ....---------..---·-·-·"··-·-· ..---···--_]
                                                                                                                     ......... - ....................... -.. - ........................ --··----··" -· -··-1
                                                                                                                                                                                                                                              i
     Tracking Number: 70111150000088290993




    Product & Tracking Information                                                                                   Available Actions
    Postal Product:                           Features:
                                              Certified Mall ..




                                                                               CORPUS
        June 17, 2014, 9:52 am            Oelivered
                                                                               CHRISTI, TX 78404


        Your item was deliverod at 9:52 lllTI on June 17, 2014 In CORPUS CHRISTI, TX 78404.


                                                                              CORPUS
       June 16, 2014, 9:54 pm             Departed USPS Fecitlty
                                                                              CHRISTI, TX 78469

                                                                              t:ORPUS
       June 16, 2014, 12:10 pm            Moved, Left no Address
                                                                              CHRISTI, TX 78466

                                                                              CORPUS
       June 10, 2014 , 9:12 am            Available for Pickup
                                                                              CHRISTI, TX 78466

                                                                              CORPUS
       June 7, 2014 , 9:32 am             Available for Pickup
                                                                              CHRISTI, TX 78466

                                                                              CORPUS
       June 7, 2014, 9:32 am              Available for Plekup
                                                                              CHRISTI, TX 78466


                                          Out for oenvery                     CORPUS
       June 7, 2014 , 9:11 am
                                                                              CHRISTI, TX 78411


       June 7, 2014 , 9:01 am                                                 CORPUS
                                         Sorting Complete
                                                                              CHRISTI, TX 76411


       June 7, 2014, 6:26 am             Arrived at UnM                       CORPUS
                                                                              CHRISTI, TX 78411


       Jurni 6, 2014 , 9:22 pm           ArrlVed at USPS Facility             CORPUS
                                                                              CHRISTI. TX 78469




    Track Another Package
    What's your tracking (or receipt} number?
                                   ----···-·-·------·--                            Track It

                                                                                                                                                                                                                                          r
                                                                                                                           '""'••• •·~· "·••   ,.,..,,,   "'    < ••••·--•   ~-., ..... , ....,-...•-• ~,._n _ _ _ ,,...,._ _ _ _ _ _ _,.,!




                                                                                  "Exhibit A"                                                                                                     Appx. 30
                                                                                                    436
1ttps://tools.usps.com/go/TrackConfirmAction!input.action?tRef=qt&tLc=l&tLabels=7011115000... 7/31/2014
                                                                                                           Filed
                                                                                         7/31/2014 7:16:37 PM
                                                                                                  Patsy Perez
                                                                                                  District Clerk
                                                                                        Nueces County, Texas
                               CAUSE NO. 2013-DCV-0520-F


MARY LOU BROWN and            §                            IN THE DISTRICT COURT
                                                                  I

MARY ALICE GARCIA,            §
    Plaintiffs                §
                              §
vs.                           §                           214TH DISTRICT COURT
                              §
COASTAL MOTORCARS, LTD. D/B/A §
BMW of CORPUS CHRISTI         §
    Defendants                §                           NUECES COUNTY, TEXAS
                                          ORDER

       On the    I <3    day   of.Se,~~,l4C.3-014,     came on to be heard and considered

Defendant's Motion For New Trial in the above styled and numbered cause, and this Court

hereby ORDERS that said Motion be GRANTED, that the order Granting Plaintiffs' Motion for

Swnmary Judgment and all relief granted therein, be· set aside and held for naught. Further that

upon notice of at least 21 days to Defendant's new counsel of record, another hearing on

Plaintiffs' Motion for Summary Judgment may be held.




                                                                       SCANNED
                                                                              SEP 2 5 2014
                                                                      PATSY PEREZ, DISTRICT CLERK
                                                                            NUECES COUNTY




                                                                                     Appx. 31
                                                                                               450
                               CAUSE N2 2013-DCV-0520-F

MARY ALICE GARCIA                               §                    IN THE DISTRICT COURT
AND MARY Lou BROWN                              §
                                                §
                                                §
                                                §
vs.                                             ,§                  214rH JUDICIAL DISTRICT
                                                §
                                                §
                                                §
COASTAL MOTORCARS, LTD. D/B/A                   §
BMW OF CORPUS CHRISTI                           §                   NUECES COUNTY TEXAS
                                                                                   I




                        ORDER WITHDRAWING AND VACATING THE ORDER
                        GRANTING DEFENDANT'S MOTION FOR NEW TRIAL


          On this date the Court considered Plaintiffs' Motion to Withdraw and Vacate the
Order Granting Defendant's Motion for New Trial filed in this cause. The Court, after
examining its file along with the motion and any response as well as considering any
evidence and the argument of counsel, is of the opinion and finds that Plaintiffs'
Motion is well taken, that Plaintiffs were not provided notice of any hearing that was
set for 8:30 a.m. on September 18, 2014, that Defendant's Motion for New Trial was
overruled by operation of law on September 15, 2014, and that good causes exists
to withdraw and vacate the Order Granting Defendant's Motion for New Trial that was
entered on September 18, 2014.
          IT IS HEREBY ORDERED, ADJUDGED,            AND DECREED that the Order Granting
Defendant's Motion for New Trial that was entered on September 18, 2014 is
withdrawn and vacated.


          SIGNED, ORDERED, AND ENTERED   this   25""      day of   4LL-,           '2014.




w:\\garcia\vacate.ord
                                                                    SCANNED
                                                                          SEP 2 5 2014
                                                                                Appx. 32
                                                                   PATSY PEREZ, DISTRICT CLERK
                                                                         NUECES COUNTY   459
  •' \.~


                                                                                                                                                                                  ·,_>""         •.1·
                                                                                                                                                                     ~ ~   ..
                                                                                   ~
                                                                                   UNITED VVE STANO
                                                                                                                                                     ,:~·   ,'.;_    '                                                              .   ~-,   ..   \.



                                                                                                                                                                                          "'>:.:                  I   ~    :1fi fj ·~ -~ ·.• ~;) ~\ ~~
                                                                                                                                                 l.1:-                                                  "i•,;:··.. ;--·;                      .,_


                                                                      ....---......~__.-,.·
             7011 1150 ODDO 8829 0993



                                                                         \IJ              \,/'•................ ~;/\\
                                                                 -\110JPK1                                              .

             ANDLRSON, LtHR~IAN, B..\RH.f. & MARAIST,      L.L.P.
                             ATTORNEYS AT LAW
                              GASLIGHT SQUARE
                         1001 THIRD STREET, SlJITF. I                                                                                                               \/\_fr
                        CORPUS CHRISTI, TEXAS 784()~
                                                         .. :•      j/     () .· - . ..•
                                                         /\~. "./._ COASfAt:··Ntl~                 . -~'-7!~TD.
                                                    "------~·::::~:~-~~·:r.;i7.6fN1Btv1.W OF Co ~LtHRISTI
                                                                     ~~~~~.tt~i~~~'.'!~:~,                                                      r·1r--(-...r---                 i.\ ir··
                                                                                                                                                ~:·-..:.. ~-¥ Jo-. ..,.,        ~'I   •     ·.




                                                                                                                                      '«._,
                                                                                                                                          '\,
                                                                                                                                                '·          Ut.:.l\!\\i' ,_,.,." ......




  Appx. 33
494
                                                                                                                                ""·
                            Pcf:S              1/7.o:--"-:~   ;-c:c__--,.:::_--ococ-"-.:;.--::-"'"-~-,   1~-=·~--:8'C~-;=_:_,-"""--"-'0-                                                             2

 1 APPEARANCES:
 2

 3 MR. DENNY BARRE
   SBOT NO. 01805280
 4 Anderson, Lehrman, Barre
     & Maraist, L.L.P.
 5 Gas Light Square
   1001 Third Street, Suite 1
 6 Corpus Christi, Texas 78404-2356
   Phone: (361) 884-4981
 7
      ATTORNEY FOR PLAINTIFF(S)
 8

 9 and

10
11 MR. ERIC STEWART
   Huseman & Stewart, PLLC
12 615 N. Upper Broadway, Suite 2000
   Corpus Christi, Texas 78401
13 Phone:  (361) 883-3563
14       ATTORNEY FOR DEFENDANT ( S)
15
16
17
18
19
20
21
--
23
24
25


                     KORI LUCKENBACH HOSEK, CSR
                                                  Appx. 35
                                                                            l~~~,_;--""'"'c"-;'s;'~C"'°~SS-~,;:-'4~



                                                                                                                ~



                                                                                    3

 1                      INDEX TO PROCEEDINGS
                 SUPPLEMENTAL VOLUME 1 OF 1 VOLUMES
 2                       (Motion to Withdraw)
 3
   May 28, 2014                                                   Page Vol
 4 By the Court .. : ........................................ .   4    1
   By Mr. Barre ........................................... .     4    1
 5 Case called ............................................. .    5     1
   Defendant's Mtn. to Withdraw ..................... .           5     1
 6 Court's Ruling ........................................ .      5     1
   By Mr. Barre ........................................... .     6     1
 7 Court Reporter's Certificate ..................... .           9     1

 8
                            * * * * * * * * *
 9

10

11

12

13

14

15

16

1 7 REPORTER 'S RECORD:       NO EXHIBITS OFFERED OR ADMITTED

18 IN THIS HEARING.

19

20

21
--

23

24

25


                                                                  Appx. 36
                      KORI LUCKENBACH HOSEK, CSR
                                                              4

1                   P R 0 C E E D I N G S
2                THE COURT:   Mr. Barre, what do you
3 have, sir?
4                MR. BARRE:   Your Honor, we are
5 reconvening a hearing that was previously scheduled,
 6 but before we're able to take that up, Mr. Stewart has
 7 filed a motion that we probably need to address before
 8 we resume our other hearing.
 9               THE COURT:   Hold on.
10               Clay, have them come around.
11               (Off-the-record discussion on a criminal
12 case. )
13               (Proceedings resumed:)
14               MR. BARRE:   May we approach, Your Honor?
15               THE COURT:   Yes.
16               MR. BARRE:   I had -- I had previously
17 filed a motion to rule on objections and motion to
18 compel and we showed up last time --
19               THE COURT:   And y'all had some
20 agreements.
21               MR. BARRE:       and Eric and I had
                                                   erences o
23 opinion on some others, so I sent a letter and we
24 weren't able to get it resolved, but -- Can we go off
25 the record just a second?


                  KORI LUCKENBACH HOSEK, CSR
                                                   Appx. 37
                                                                                                                      5

  1                             THE COURT:              Yes.
  2                              (Off-the-record Bench conference.)
  3                              (Proceedings resumed:)
   4                            THE COURT:              All right.              Let me call the
  5 case, 13-DCV-520-F, Mary Alice Garcia, Mary Lou
   6 Brown vs. Coastal Motorcar, Ltd.
   7                            Okay.          I understand you have a motion,
   8 Mr. Stewart?
   9                            MR. STEWART:                 Yes, I do, Your Honor.                               I
 10 have a motion to withdraw, and the basis for that
 11 motion is that at this time it's not possible for my
 12 client and I to cooperate in a manner that would
 13 enable me to defend him in this case in any reasonable
 14 manner and it was brought to a head by the settings of
 15 the motion to compel and the deposition for Friday.                                                               I
 16 understand that for my client to get new counsel,
 17 we've agreed to provide a delay on those items, but it
 18 not be a lengthy delay, but I am requesting the Court
 19 let me withdraw.                       I've sent copies of the motion to
 20 the client and I have visited with him on the
 21 telephone and he is upset about the entire situation,
-·-2-2-----ha-s · n--o-t--c-o·n s·-ent-e-ct----to-----rny wiL-h-dr-avra i---.      ·_,,_ ------------ ~------ -

 23                              THE COURT:              All right.             Based on the
 24 fact that there is a conflict here, the Court's going
 25 to allow your motion to withdraw, and we will continue


                                    KORI LUCKENBACH HOSEK, CSR                                 Appx. 38
                                                                                  6


      1 with the case.         Defendant -- let's see, you're
      2 plaintiff?
      3                   MR. BARRE:       I am, Your Honor.
      4                    THE COURT:      You're the plaintiff.          You
      5 will be given 30 days to give notice of a mediation
      6 date and Robert Pate will be appointed as the
      7 mediator.       You need to give them notice of your                    the
      8 order to withdraw and you need to give them notice of
       9 my order ordering them to be there.                Have a corporate
     10 representative and insurance representative live, not
     11 by telephone how they've been doing it lately, and
     12 failure to do so they will be answering to the Court
     13 why they failed to comply with the Court order.
     14                    MR. BARRE:      Thank you, Your Honor.
     15                    THE COURT:      Get me an order to that
     16 effect, please.
     17                    MR. BARRE:      And Mr. Stewart has an
     18 order that I've reviewed and approved on the
     19 withdrawal.        With regard to a resetting of the hearing
     20 on Plaintiffs' Motion to Rule on Objections and Compel
      21 Discovery and Sanctions, I would -- can we get a
-   ----2-2--~tti-n-gr-Your-tl-orror;--a-coupJ::e   of--weeks --olrt--c:ri-1-owing- - -----

      23 the Defendant an opportunity to secure other counsel
      24 during that time?
      25                   THE COURT:      Yes, but you'll have to go


                                                                      Appx. 39
                             KORI LUCKENBACH HOSEK, CSR
                                                                                                                         7

  1 through my court manager because
  2                     MR. BARRE:                  I will, Your Honor, but I
  3 won't request a setting less than two weeks from
  4 today
  5                     THE COURT:                  Good.
  6                     MR. BARRE:                          to allow them that
  7 opportunity.         And I have                         we have an order on the
  8 mediation regarding your rulings.                                        And Mr. Stewart has
  9 already provided me contact information for the
 10 Defendant and I will send him a copy of this -- this
 11 order along with whatever Eric is going to send
 12 concluding his representation, and that also applies
 13 to my pulling down the deposition that was scheduled
 14 for Friday.
 15                     MR. STEWART:                      I will advise him of the
 16 of the changes in calendar, as I'm required to, and
 17 provide him a copy of the order in all the manners
 18 that I'm required to and, hopefully, he will obtain
 19 new counsel in short order.
 20                     THE COURT:                  All right.                 There's two weeks
 21 notice, right?         Well, to be set within 30 days, 'the
                                                                                     ..   ----·   _______ ____               ----
--2 --mecti-ati--un-:       -·-   ---------------   ---   -~-----------·-·
                                                                                "'                          "




 23                     MR. BARRE:                  The order, I think                                           let's
 24 see, we'll need to revise that.                                      I had that we would
 25 contact the mediator by June the 11th.


                         KORI LUCKENBACH HOSEK, CSR                                                     Appx. 40
                                                                    8

 1                 THE COURT:     Okay, that's fine.
 2                 MR. BARRE:     And the mediation shall occur
 3 before July 9th.
 4                 THE COURT:     Okay.    The mediation to --
 5                 MR. BARRE:     May we
 6                 THE COURT:     -- before July 9th.     Contact
 7 the mediator.     Give Judge Pate a notice.
 8                 MR. BARRE:     I will e-mail him a copy of
 9 the order, Your Honor.
10                 THE COURT:     Take care of that part of it.
11                 MR. BARRE:     Thank you.    And with that,
12 may we be excused?
13                 THE COURT:     You may.     Thanks guys.
14                 MR. STEWART:     Thank you, Your Honor.
15                 MR. BARRE:     Thank you.
16                 (END OF PROCEEDINGS.)
17
18
19
20
21
--
LL                                                                      !

23
24
25


                                                        Appx. 41
                    KORI LUCKENBACH HOSEK, CSR
                                                                                     9

1 THE STATE OF TEXAS

2 COUNTY OF NUECES

 3                       I, Kori Luckenbach Hosek, Official Court

 4 Reporter in and for the 214th Judicial District Court of Nueces

 5 County, State of Texas, do hereby certify that the above and

 6 foregoing contains a true and correct transcription of portions

 7 of evidence and other proceedings requested in writing by

 8 counsel for the parties to be included in this volume of the

 9 Reporter's Record, in the above-styled and numbered cause, all

10 of which occurred in open court or in chambers and were

11 reported by me.

12                       I further certify that this Reporter's Record of

13 the proceedings truly and correctly reflects the exhibits, if
14 any, admitted by the respective parties.

15                        I further certify that the total cost for the

16 preparation of this Reporter's Record is $45.75 and was paid by

17 MR. BRIAN MILLER, Attorney.

18                       WITNESS MY OFFICIAL HAND this the 10th day of

19 March, A. D., 2015.
20

21
     K'6Rf \LUCJCENBACH HOSEK, CSR, Texas CSR #4627
         -±r~-f-o-rr Date--=----iL./31 /~tu-to · · · · · ···--- -
     Official Court Reporter
23 214th District Court
     Nueces County, Texas
24 901 Leopard Street, Room 902
     Corpus Christi, Texas 78401
25   (361) 888-0653



                            KORI LUCKENBACH HOSEK,                  CSR
                                                                          Appx. 42
                                                            1

1                APPELLATE CA. NO. 13-14-560-CV
                        REPORTER'S RECORD
2                     VOLUME 2 of 3 VOLUMES
              TRIAL COURT CAUSE NO. 2013-DCV-520-F
3

 4 MARY ALICE GARCIA,      )    IN THE DISTRICT COURT
   MARY LOU BROWN          )
 5        Plaintiff (s)    )
                           )
 6   vs.                   )    NUECES COUNTY, TEXAS
                           )
 7 COASTAL MOTORCARS,LTD.)
   BMW OF CORPUS CHRISTI )
 8                        )
          Defendant(s)    )     214TH JUDICIAL DISTRICT
 9

10
11

12
13
14                MOTION FOR SUMMARY JUDGMENT
15
16
17
18
19                On the 1st day of JULY, 2014 the
20 following proceedings came on to be heard in the
21 above-entitled and numbered cause before the HONORABLE
22 JOSE LONGORIA, Judge Presiding, held in Corpus
23 Christi, Nueces County, Texas:
24                Proceedings reported by Stenograph
25 Machine.


                                                 Appx. 43
                   KORI LUCKENBACH HOSEK, CSR
                                                          2

 1 APPEARANCES:
 2

 3 MR. DENNY BARRE
   SBOT NO. 01805280
 4 Anderson, Lehrman, Barre
     & Maraist, L.L.P.
 5 Gas Light Square
   1001 Third Street, Suite 1
 6 Corpus Christi, Texas 78404-2356
   Phone: (361) 884-4981
 7
     ATTORNEY FOR PLAINTIFF(S)
 8

 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                  KORI LUCKENBACH HOSEK, CSR   Appx. 44
                                                                            3

1                       INDEX TO PROCEEDINGS
                       Volume 2 of 3 Volumes
2                   (Motion for Summary Judgment)

3
 4 JULY 1, 2014                                                  Page Vol
   Case called ............................................. .   5    2
 5 By Mr. Barre ........................................... .    5    2
   Court's Ruling ........................................ .     6    2
 6 Court Reporter's Certificate ..................... .          7    2

 7
                             * * * * * * * *
 8

 9
10
11
12
13
14 REPORTER'S NOTE:         NO EXHIBITS OFFERED OR ADMITTED.
15
16
17
18
19
20
21
22
23
24
25


                                                                 Appx. 45
                       KORI LUCKENBACH HOSEK, CSR
                                                      r- -. , -
                                                        ~




                                                                    4

1                    P R 0 C E E D I N G S
2                 THE COURT:   Mr. Denny, what do you have?
3                 MR. BARRE:   Your Honor,   I have a summary
 4 judgment that's pending against the Defendant, Coastal
 5 Motorcars.

 6                THE COURT:   Are they here?
 7                MR. BARRE:   They are not.     The Court may
 8 recall, Eric Stewart withdrew.
 9                THE COURT:   Yes.
10                MR. BARRE:   And at the same time -- May I
11 approach, Your Honor?
12                THE COURT:   Yes, of course.
13                MR. BARRE:   Mr. Stewart withdrew and the
14 Court ordered a mediation hoping to get the insurance
15 company involved that was retaining Mr. Stewart.
16 However, I've not heard from them.        I sent notice of
17 this motion and of this hearing to the Defendant at
18 the address provided by Mr. Stewart.        No response is
19 forthcoming.    It's ripe for a summary judgment, and
20 the motion is fairly lengthy in that it has all of the
21 affidavits necessary to establish the liability.               The
22 basic gist of it, Your Honor, is that my client was
23 sold a vehicle representing it to be of a particular
24 standard of quality or grade when it was of another.
25 She was not told that it was


                                                     Appx. 46
                   KORI LUCKENBACH HOSEK, CSR
                                                    -.-.-   -~-   -- ,'-- \




                                                                              5


1               THE COURT:   Let me go ahead and call it
2 so we'll be on the record.    This is Cause Number
3 2013-DCV-520-F, Mary Alice Garcia and Mary Lou Brown
4 v. Coastal Motors, Ltd., doing business as BMW Corpus
5 Christi.
 6              You may proceed with your motion, sir.
7               MR. BARRE:   Your Honor, we do not
 8 believe that there is any material issue of fact that
 9 would prevent us from having a summary judgment
10 entered.   My client purchased a car.   It was
11 represented to be a particular standard of quality
12 when it was of another.   The bottom line is they sold
13 her a car that they knew that had been wrecked and had
14 frame damage and didn't tell her.    The owner of the
15 company is the one who bought the vehicle at the
16 auction in Dallas, and so they can't escape the
17 knowledge requirement.    They knew about it.      They
18 didn't tell my client and she's had nothing but
19 trouble with the unit.    We requested initially before
20 we even filed the suit that they just take the thing
21 back, give her her money back and let her go about her
22 business, but they refused, and so that's why we're
23 here.
24               The motion before the Court is to -- to
25 grant a judgment for the damages, for economic damages


                  KORI LUCKENBACH HOSEK, CSR        Appx. 47
                                                                6

1 equivalent to the difference between what she's
2 required to pay for the      veh~cle   and what they paid for
3 it at auction.     And because it's a knowing and
4 intentional violation, we're asking for the Court to
5 award treble damages under the DTPA for three times
 6 the amount of that difference in value, and then, of
7 course,   attorney's fees.

 8              We're -- we're not seeking -- although
 9 there is damages and although there is evidence in the
10 record of additional damages, we're not seeking
11 anything more than that.      We're asking for the
12 difference in value, treble damages, and attorney's
13 fees and pre-judgment interest at five percent.
14               THE COURT:     Hearing no opposition, the
15 Court is going to grant your relief prayed for and
16 enter an order granting final summary judgment against
17 Defendant.

18                 (END OF PROCEEDINGS.)
19
20

21
22

23
24
25


                   KORI LUCKENBACH HOSEK, CSR
                                                     Appx. 48
                                                                     7

1 THE STATE OF TEXAS

2 COUNTY OF NUECES

3                    I, Kori Luckenbach Hosek, Official Court

 4 Reporter in and for the 214th Judicial District Court of Nueces
 5 County, State of Texas, do hereby certify that the above and
 6 foregoing contains a true and correct transcription of portions
 7 of evidence and other proceedings requested in writing by
 8 counsel for the parties to be included in this volume of the

 9 Reporter's Record, in the above-styled and numbered cause, all
10 of which occurred in open court or in chambers and were
11 reported by me.

12                   I further certify that this Reporter's Record of

13 the proceedings truly and correctly reflects the exhibits, if
14 any, admitted by the respective parties.
15                   I further certify that the total cost for the

16 preparation of this Reporter's Record is $- - - - - - and was
1 7 paid/will be paid by
                        ------------
18                   WITNESS MY OFFICIAL HAND this the          day of




   Expi
   Official Court Reporter
23 214th District Court
   Nueces County, Texas
24 901 Leopard Street, Room 902
   Corpus Christi, Texas 78401
25 (361) 888-0653



                      KORI LUCKENBACH HOSEK, CSR          Appx. 49
Excerpts from Texas Business and Commerce Code, Chapter 2

Source: www.statutes.legis.state.tx.us



      Sec. 2.313. EXPRESS WARRANTIES BY AFFIRMATION, PROMISE,
DESCRIPTION, SAMPLE. (a) Express warranties by the seller are
created as follows:
           (1) Any affirmation of fact or promise made by the
seller to the buyer which relates to the goods and becomes part
of the basis of the bargain creates an express warranty that the
goods shall conform to the affirmation or promise.
           (2) Any description of the goods which is made part
of the basis of the bargain creates an express warranty that the
goods shall conform to the description.
           (3) Any sample or model which is made part of the
basis of the bargain creates an express warranty that the whole
of the goods shall conform to the sample or model.
      (b) It is not necessary to the creation of an express
warranty that the seller use formal words such as "warrant" or
"guarantee" or that he have a specific intention to make a
warranty, but an affirmation merely of the value of the goods or
a statement purporting to be merely the seller's opinion or
commendation of the goods does not create a warranty.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,
1967.


      Sec. 2.314. IMPLIED WARRANTY: MERCHANTABILITY; USAGE OF
TRADE. (a) Unless excluded or modified (Section 2.316), a
warranty that the goods shall be merchantable is implied in a
contract for their sale if the seller is a merchant with respect
to goods of that kind. Under this section the serving for value
of food or drink to be consumed either on the premises or
elsewhere is a sale.

                                                        Appx. 50
      (b)  Goods to be merchantable must be at least such as
           (1) pass without objection in the trade under the
contract description; and
           (2) in the case of fungible goods, are of fair
average quality within the description; and
           (3) are fit for the ordinary purposes for which such
goods are used; and
           (4) run, within the variations permitted by the
agreement, of even kind, quality and quantity within each unit
and among all units involved; and
           (5) are adequately contained, packaged, and labeled
as the agreement may require; and
           (6) conform to the promises or affirmations of fact
made on the container or label if any.
      (c) Unless excluded or modified (Section 2.316) other
implied warranties may arise from course of dealing or usage of
trade.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,
1967.


***

      Sec. 2.714. BUYER'S DAMAGES FOR BREACH IN REGARD TO
ACCEPTED GOODS. (a) Where the buyer has accepted goods and
given notification (Subsection (c) of Section 2.607) he may
recover as damages for any non-conformity of tender the loss
resulting in the ordinary course of events from the seller's
breach as determined in any manner which is reasonable.
      (b) The measure of damages for breach of warranty is the
difference at the time and place of acceptance between the value
of the goods accepted and the value they would have had if they
had been as warranted, unless special circumstances show
proximate damages of a different amount.
      (c) In a proper case any incidental and consequential
damages under the next section may also be recovered.


                                                        Appx. 51
Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,
1967.




                                                        Appx. 52
Excerpts from Texas Business and Commerce Code, Chapter 17

Source: www.statutes.legis.state.tx.us

      Sec. 17.45. DEFINITIONS. As used in this subchapter:
           (1) "Goods" means tangible chattels or real property
purchased or leased for use.
           (2) "Services" means work, labor, or service
purchased or leased for use, including services furnished in
connection with the sale or repair of goods.
           (3) "Person" means an individual, partnership,
corporation, association, or other group, however organized.
           (4) "Consumer" means an individual, partnership,
corporation, this state, or a subdivision or agency of this
state who seeks or acquires by purchase or lease, any goods or
services, except that the term does not include a business
consumer that has assets of $25 million or more, or that is
owned or controlled by a corporation or entity with assets of
$25 million or more.
           (5) "Unconscionable action or course of action" means
an act or practice which, to a consumer's detriment, takes
advantage of the lack of knowledge, ability, experience, or
capacity of the consumer to a grossly unfair degree.
           (6) "Trade" and "commerce" mean the advertising,
offering for sale, sale, lease, or distribution of any good or
service, of any property, tangible or intangible, real,
personal, or mixed, and any other article, commodity, or thing
of value, wherever situated, and shall include any trade or
commerce directly or indirectly affecting the people of this
state.
           (7) "Documentary material" includes the original or a
copy of any book, record, report, memorandum, paper,
communication, tabulation, map, chart, photograph, mechanical
transcription, or other tangible document or recording, wherever
situated.




                                                       Appx. 53
           (8) "Consumer protection division" means the consumer
protection division of the attorney general's office.
           (9) "Knowingly" means actual awareness, at the time
of the act or practice complained of, of the falsity, deception,
or unfairness of the act or practice giving rise to the
consumer's claim or, in an action brought under Subdivision (2)
of Subsection (a) of Section 17.50, actual awareness of the act,
practice, condition, defect, or failure constituting the breach
of warranty, but actual awareness may be inferred where
objective manifestations indicate that a person acted with
actual awareness.
           (10) "Business consumer" means an individual,
partnership, or corporation who seeks or acquires by purchase or
lease, any goods or services for commercial or business use.
The term does not include this state or a subdivision or agency
of this state.
           (11) "Economic damages" means compensatory damages
for pecuniary loss, including costs of repair and replacement.
The term does not include exemplary damages or damages for
physical pain and mental anguish, loss of consortium,
disfigurement, physical impairment, or loss of companionship and
society.
           (12) "Residence" means a building:
                (A) that is a single-family house, duplex,
triplex, or quadruplex or a unit in a multiunit residential
structure in which title to the individual units is transferred
to the owners under a condominium or cooperative system; and
                (B) that is occupied or to be occupied as the
consumer's residence.
           (13) "Intentionally" means actual awareness of the
falsity, deception, or unfairness of the act or practice, or the
condition, defect, or failure constituting a breach of warranty
giving rise to the consumer's claim, coupled with the specific
intent that the consumer act in detrimental reliance on the
falsity or deception or in detrimental ignorance of the
unfairness. Intention may be inferred from objective

                                                       Appx. 54
manifestations that indicate that the person acted intentionally
or from facts showing that a defendant acted with flagrant
disregard of prudent and fair business practices to the extent
that the defendant should be treated as having acted
intentionally.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May
21, 1973. Amended by Acts 1975, 64th Leg., p. 149, ch. 62, Sec.
1, eff. Sept. 1, 1975; Acts 1977, 65th Leg., p. 600, ch. 216,
Sec. 1, eff. May 23, 1977; Acts 1979, 66th Leg., p. 1327, ch.
603, Sec. 2, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 4943,
ch. 883, Sec. 2, 3, eff. Aug. 29, 1983; Acts 1995, 74th Leg.,
ch. 414, Sec. 2, eff. Sept. 1, 1995.
Amended by:
      Acts 2007, 80th Leg., R.S., Ch. 411 (S.B. 1047), Sec. 1,
eff. September 1, 2007.


      Sec. 17.46. DECEPTIVE TRADE PRACTICES UNLAWFUL. (a)
False, misleading, or deceptive acts or practices in the conduct
of any trade or commerce are hereby declared unlawful and are
subject to action by the consumer protection division under
Sections 17.47, 17.58, 17.60, and 17.61 of this code.
      (b) Except as provided in Subsection (d) of this section,
the term "false, misleading, or deceptive acts or practices"
includes, but is not limited to, the following acts:
           (1) passing off goods or services as those of
another;
           (2) causing confusion or misunderstanding as to the
source, sponsorship, approval, or certification of goods or
services;
           (3) causing confusion or misunderstanding as to
affiliation, connection, or association with, or certification
by, another;
           (4) using deceptive representations or designations
of geographic origin in connection with goods or services;



                                                        Appx. 55
           (5) representing that goods or services have
sponsorship, approval, characteristics, ingredients, uses,
benefits, or quantities which they do not have or that a person
has a sponsorship, approval, status, affiliation, or connection
which he does not;
           (6) representing that goods are original or new if
they are deteriorated, reconditioned, reclaimed, used, or
secondhand;
           (7) representing that goods or services are of a
particular standard, quality, or grade, or that goods are of a
particular style or model, if they are of another;
           (8) disparaging the goods, services, or business of
another by false or misleading representation of facts;
           (9) advertising goods or services with intent not to
sell them as advertised;
           (10) advertising goods or services with intent not to
supply a reasonable expectable public demand, unless the
advertisements disclosed a limitation of quantity;
           (11) making false or misleading statements of fact
concerning the reasons for, existence of, or amount of price
reductions;
           (12) representing that an agreement confers or
involves rights, remedies, or obligations which it does not have
or involve, or which are prohibited by law;
           (13) knowingly making false or misleading statements
of fact concerning the need for parts, replacement, or repair
service;
           (14) misrepresenting the authority of a salesman,
representative or agent to negotiate the final terms of a
consumer transaction;
           (15) basing a charge for the repair of any item in
whole or in part on a guaranty or warranty instead of on the
value of the actual repairs made or work to be performed on the
item without stating separately the charges for the work and the
charge for the warranty or guaranty, if any;



                                                       Appx. 56
           (16) disconnecting, turning back, or resetting the
odometer of any motor vehicle so as to reduce the number of
miles indicated on the odometer gauge;
           (17) advertising of any sale by fraudulently
representing that a person is going out of business;
           (18) advertising, selling, or distributing a card
which purports to be a prescription drug identification card
issued under Section 4151.152, Insurance Code, in accordance
with rules adopted by the commissioner of insurance, which
offers a discount on the purchase of health care goods or
services from a third party provider, and which is not evidence
of insurance coverage, unless:
                (A) the discount is authorized under an
agreement between the seller of the card and the provider of
those goods and services or the discount or card is offered to
members of the seller;
                (B) the seller does not represent that the card
provides insurance coverage of any kind; and
                (C) the discount is not false, misleading, or
deceptive;
           (19) using or employing a chain referral sales plan
in connection with the sale or offer to sell of goods,
merchandise, or anything of value, which uses the sales
technique, plan, arrangement, or agreement in which the buyer or
prospective buyer is offered the opportunity to purchase
merchandise or goods and in connection with the purchase
receives the seller's promise or representation that the buyer
shall have the right to receive compensation or consideration in
any form for furnishing to the seller the names of other
prospective buyers if receipt of the compensation or
consideration is contingent upon the occurrence of an event
subsequent to the time the buyer purchases the merchandise or
goods;
           (20) representing that a guarantee or warranty
confers or involves rights or remedies which it does not have or
involve, provided, however, that nothing in this subchapter

                                                        Appx. 57
shall be construed to expand the implied warranty of
merchantability as defined in Sections 2.314 through 2.318 and
Sections 2A.212 through 2A.216 to involve obligations in excess
of those which are appropriate to the goods;
           (21) promoting a pyramid promotional scheme, as
defined by Section 17.461;
           (22) representing that work or services have been
performed on, or parts replaced in, goods when the work or
services were not performed or the parts replaced;
           (23) filing suit founded upon a written contractual
obligation of and signed by the defendant to pay money arising
out of or based on a consumer transaction for goods, services,
loans, or extensions of credit intended primarily for personal,
family, household, or agricultural use in any county other than
in the county in which the defendant resides at the time of the
commencement of the action or in the county in which the
defendant in fact signed the contract; provided, however, that a
violation of this subsection shall not occur where it is shown
by the person filing such suit he neither knew or had reason to
know that the county in which such suit was filed was neither
the county in which the defendant resides at the commencement of
the suit nor the county in which the defendant in fact signed
the contract;
           (24) failing to disclose information concerning goods
or services which was known at the time of the transaction if
such failure to disclose such information was intended to induce
the consumer into a transaction into which the consumer would
not have entered had the information been disclosed;
           (25) using the term "corporation," "incorporated," or
an abbreviation of either of those terms in the name of a
business entity that is not incorporated under the laws of this
state or another jurisdiction;
           (26) selling, offering to sell, or illegally
promoting an annuity contract under Chapter 22, Acts of the 57th
Legislature, 3rd Called Session, 1962 (Article 6228a-5, Vernon's
Texas Civil Statutes), with the intent that the annuity contract

                                                       Appx. 58
will be the subject of a salary reduction agreement, as defined
by that Act, if the annuity contract is not an eligible
qualified investment under that Act or is not registered with
the Teacher Retirement System of Texas as required by Section 8A
of that Act; or
           (27) taking advantage of a disaster declared by the
governor under Chapter 418, Government Code, by:
                (A) selling or leasing fuel, food, medicine, or
another necessity at an exorbitant or excessive price; or
                (B) demanding an exorbitant or excessive price
in connection with the sale or lease of fuel, food, medicine, or
another necessity.
      (c)(1) It is the intent of the legislature that in
construing Subsection (a) of this section in suits brought under
Section 17.47 of this subchapter the courts to the extent
possible will be guided by Subsection (b) of this section and
the interpretations given by the Federal Trade Commission and
federal courts to Section 5(a)(1) of the Federal Trade
Commission Act [15 U.S.C.A. Sec. 45(a)(1)].
           (2) In construing this subchapter the court shall not
be prohibited from considering relevant and pertinent decisions
of courts in other jurisdictions.
      (d) For the purposes of the relief authorized in
Subdivision (1) of Subsection (a) of Section 17.50 of this
subchapter, the term "false, misleading, or deceptive acts or
practices" is limited to the acts enumerated in specific
subdivisions of Subsection (b) of this section.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May
21, 1973. Amended by Acts 1977, 65th Leg., p. 601, ch. 216,
Sec. 2, 3, eff. May 23, 1977; Acts 1977, 65th Leg., p. 892, ch.
336, Sec. 1, eff. Aug. 29, 1977; Acts 1979, 66th Leg., p. 1327,
ch. 603, Sec. 3, eff. Aug. 27, 1979; Acts 1987, 70th Leg., ch.
280, Sec. 1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 570,
Sec. 6, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 414, Sec.
3, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 463, Sec. 1,


                                                        Appx. 59
eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 962, Sec. 1, eff.
Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1229, Sec. 27, eff.
June 1, 2002; Acts 2003, 78th Leg., ch. 1276, Sec. 4.001(a),
eff. Sept. 1, 2003.
Amended by:
      Acts 2005, 79th Leg., Ch. 728 (H.B. 2018), Sec. 11.101,
eff. September 1, 2005.
      Acts 2007, 80th Leg., R.S., Ch. 1230 (H.B. 2427), Sec. 26,
eff. September 1, 2007.


***

      Sec. 17.50. RELIEF FOR CONSUMERS. (a) A consumer may
maintain an action where any of the following constitute a
producing cause of economic damages or damages for mental
anguish:
           (1) the use or employment by any person of a false,
misleading, or deceptive act or practice that is:
                (A) specifically enumerated in a subdivision of
Subsection (b) of Section 17.46 of this subchapter; and
                (B) relied on by a consumer to the consumer's
detriment;
           (2) breach of an express or implied warranty;
           (3) any unconscionable action or course of action by
any person; or
           (4) the use or employment by any person of an act or
practice in violation of Chapter 541, Insurance Code.
      (b) In a suit filed under this section, each consumer who
prevails may obtain:
           (1) the amount of economic damages found by the trier
of fact. If the trier of fact finds that the conduct of the
defendant was committed knowingly, the consumer may also recover
damages for mental anguish, as found by the trier of fact, and
the trier of fact may award not more than three times the amount
of economic damages; or if the trier of fact finds the conduct


                                                        Appx. 60
was committed intentionally, the consumer may recover damages
for mental anguish, as found by the trier of fact, and the trier
of fact may award not more than three times the amount of
damages for mental anguish and economic damages;
           (2) an order enjoining such acts or failure to act;
           (3) orders necessary to restore to any party to the
suit any money or property, real or personal, which may have
been acquired in violation of this subchapter; and
           (4) any other relief which the court deems proper,
including the appointment of a receiver or the revocation of a
license or certificate authorizing a person to engage in
business in this state if the judgment has not been satisfied
within three months of the date of the final judgment. The
court may not revoke or suspend a license to do business in this
state or appoint a receiver to take over the affairs of a person
who has failed to satisfy a judgment if the person is a licensee
of or regulated by a state agency which has statutory authority
to revoke or suspend a license or to appoint a receiver or
trustee. Costs and fees of such receivership or other relief
shall be assessed against the defendant.
      (c) On a finding by the court that an action under this
section was groundless in fact or law or brought in bad faith,
or brought for the purpose of harassment, the court shall award
to the defendant reasonable and necessary attorneys' fees and
court costs.
      (d) Each consumer who prevails shall be awarded court
costs and reasonable and necessary attorneys' fees.
      (e) In computing additional damages under Subsection (b),
attorneys' fees, costs, and prejudgment interest may not be
considered.
      (f) A court may not award prejudgment interest applicable
to:
           (1) damages for future loss under this subchapter;
or
           (2) additional damages under Subsection (b).



                                                        Appx. 61
      (g) Chapter 41, Civil Practice and Remedies Code, does not
apply to a cause of action brought under this subchapter.
      (h) Notwithstanding any other provision of this
subchapter, if a claimant is granted the right to bring a cause
of action under this subchapter by another law, the claimant is
not limited to recovery of economic damages only, but may
recover any actual damages incurred by the claimant, without
regard to whether the conduct of the defendant was committed
intentionally. For the purpose of the recovery of damages for a
cause of action described by this subsection only, a reference
in this subchapter to economic damages means actual damages. In
applying Subsection (b)(1) to an award of damages under this
subsection, the trier of fact is authorized to award a total of
not more than three times actual damages, in accordance with
that subsection.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May
21, 1973. Amended by Acts 1977, 65th Leg., p. 603, ch. 216,
Sec. 5, eff. May 23, 1977; Acts 1979, 66th Leg., p. 1329, ch.
603, Sec. 4, eff. Aug. 27, 1979; Acts 1989, 71st Leg., ch. 380,
Sec. 2, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 414, Sec.
5, eff. Sept. 1, 1995.
Amended by:
      Acts 2005, 79th Leg., Ch. 728 (H.B. 2018), Sec. 11.102,
eff. September 1, 2005.




                                                        Appx. 62
Excerpts from Texas Business Organizations Code, Chapter 5

Source: www.statutes.legis.state.tx.us

      Sec. 5.201. DESIGNATION AND MAINTENANCE OF REGISTERED
AGENT AND REGISTERED OFFICE. (a) Each filing entity and each
foreign filing entity shall designate and continuously maintain
in this state:
           (1) a registered agent; and
           (2) a registered office.
      (b) The registered agent:
           (1) is an agent of the entity on whom may be served
any process, notice, or demand required or permitted by law to
be served on the entity;
           (2) may be:
                (A) an individual who:
                     (i) is a resident of this state; and
                     (ii) has consented in a written or
electronic form to be developed by the office of the secretary
of state to serve as the registered agent of the entity; or
                (B) an organization, other than the filing
entity or foreign filing entity to be represented, that:
                     (i) is registered or authorized to do
business in this state; and
                     (ii) has consented in a written or
electronic form to be developed by the office of the secretary
of state to serve as the registered agent of the entity; and
           (3) must maintain a business office at the same
address as the entity's registered office.
      (c) The registered office:
           (1) must be located at a street address where process
may be personally served on the entity's registered agent;
           (2) is not required to be a place of business of the
filing entity or foreign filing entity; and
           (3) may not be solely a mailbox service or a
telephone answering service.


                                                         Appx. 63
      (d) A registered agent that is an organization must have
an employee available at the registered office during normal
business hours to receive service of process, notice, or demand.
Any employee of the organization may receive service at the
registered office.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.
Amended by:
      Acts 2007, 80th Leg., R.S., Ch. 688 (H.B. 1737), Sec. 28,
eff. September 1, 2007.
      Acts 2009, 81st Leg., R.S., Ch. 1123 (H.B. 1787), Sec. 2,
eff. January 1, 2010.
      Acts 2011, 82nd Leg., R.S., Ch. 1151 (H.B. 2047), Sec. 1,
eff. September 1, 2011.



***

      Sec. 5.202. CHANGE BY ENTITY TO REGISTERED OFFICE OR
REGISTERED AGENT. (a) A filing entity or foreign filing entity
may change its registered office, its registered agent, or both
by filing a statement of the change in accordance with Chapter
4.
      (b) The statement must contain:
           (1) the name of the entity;
           (2) the name of the entity's registered agent;
           (3) the street address of the entity's registered
agent;
           (4) if the change relates to the registered agent,
the name of the entity's new registered agent;
           (5) if the change relates to the registered office,
the street address of the entity's new registered office;
           (6) a recitation that the change specified in the
statement is authorized by the entity; and
           (7) a recitation that the street address of the
registered office and the street address of the registered
agent's business are the same.

                                                        Appx. 64
      (c) On acceptance of the statement by the filing officer,
the statement is effective as an amendment to the appropriate
provision of:
           (1) the filing entity's certificate of formation; or
           (2) the foreign filing entity's registration.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.




                                                        Appx. 65
Excerpts from Texas Civil Practice and Remedies Code, Chapter 30

Source: www.statutes.legis.state.tx.us

      Sec. 30.015. PROVISION OF CURRENT ADDRESS OF PARTY IN
CIVIL ACTION. (a) In a civil action filed in a district court,
county court, statutory county court, or statutory probate
court, each party or the party's attorney must provide the clerk
of the court with written notice of the party's name and current
residence or business address.
      (b) The notice required by Subsection (a) may not be
required from any party or party's attorney if such party has
not appeared or answered in the civil action.
      (c) The notice required by Subsection (a) must be provided
at the time the party files its initial pleading with the court
or not later than the seventh day after the date the clerk of
the court requests the information.
      (d) If the party's address changes during the course of a
civil action, the party or the party's attorney must provide the
clerk of the court with written notice of the party's new
address.
      (e) If the party or the party's attorney fails to provide
the notice required by Subsection (a), the trial court may
assess a fine of not more than $50.
      (f) It is a defense to a fine assessed under this section
that the party or the party's attorney could not reasonably
obtain and provide the information required by Subsection (a).
      (g) Repealed by Acts 1999, 76th Leg., ch. 251, Sec. 2,
eff. Sept. 1, 1999.

Added by Acts 1997, 75th Leg., ch. 887, Sec. 1, eff. Sept. 1,
1997. Amended by Acts 1999, 76th Leg., ch. 251, Sec. 1, 2, eff.
Sept. 1, 1999.




                                                          Appx. 66
Excerpts from Texas Civil Practice and Remedies Code, Chapter 38

Source: www.statutes.legis.state.tx.us

      Sec. 38.001. RECOVERY OF ATTORNEY'S FEES. A person may
recover reasonable attorney's fees from an individual or
corporation, in addition to the amount of a valid claim and
costs, if the claim is for:
           (1) rendered services;
           (2) performed labor;
           (3) furnished material;
           (4) freight or express overcharges;
           (5) lost or damaged freight or express;
           (6) killed or injured stock;
           (7) a sworn account; or
           (8) an oral or written contract.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.




                                                          Appx. 67
COURTS—CIVIL ACTIONS—ADDRESSES OF PARTIES, 1997 Tex. Sess. Law Serv....




                               1997 Tex. Sess. Law Serv. Ch. 887 (H.B. 2261) (VERNON’S)


                                    VERNON’S TEXAS SESSION LAW SERVICE 1997
                                      Seventy-Fifth Legislature, 1997 Regular Session

                             Additions are indicated by <>; deletions by <>
                                       Changes in tables are made but not highlighted.

                                               CHAPTER 887
                                               H.B. No. 2261
                                COURTS—CIVIL ACTIONS—ADDRESSES OF PARTIES


  AN ACT relating to providing the court with certain information regarding a party in a civil action.


                                    Be it enacted by the Legislature of the State of Texas:

SECTION 1. Chapter 30, Civil Practice and Remedies Code, is amended by adding Section 30.015 to read as follows:

                                           << TX CIV PRAC & REM § 30.015 >>

<>
<>
<>
<>
<>
<>
<>

                                        << Note: TX CIV PRAC & REM § 30.015 >>

SECTION 2. This Act takes effect September 1, 1997, and applies only to suits filed on or after the effective date of this Act.
SECTION 3. The importance of this legislation and the crowded condition of the calendars in both houses create an
emergency and an imperative public necessity that the constitutional rule requiring bills to be read on three several days in
each house be suspended, and this rule is hereby suspended.
   Passed by the House on April 25, 1997, by a non-record vote; the House concurred in Senate amendments to H.B. No.
   2261 on May 24, 1997, by a non-record vote; passed by the Senate, with amendments, on May 22, 1997, by a viva-voce
   vote.

Approved June 18, 1997.


Effective September 1, 1997.


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           1
                                                                                                           Appx. 68
COURTS—CIVIL ACTIONS—ADDRESSES OF PARTIES, 1997 Tex. Sess. Law Serv....



TX LEGIS 887 (1997)

End of Document                                             © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                       2
                                                                                                         Appx. 69